


Exhibit 10(d)

 

Execution Version

 

 

$2,000,000,000

 

THREE-YEAR CREDIT AGREEMENT

 

among

 

CBS CORPORATION,

 

CBS OPERATIONS INC.,

 

THE SUBSIDIARY BORROWERS PARTIES HERETO,

 

THE LENDERS NAMED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Syndication Agent

 

and

 

BANK OF AMERICA, N.A., DEUTSCHE BANK AG NEW YORK BRANCH,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND plc, and UBS LOAN FINANCE LLC
as Co-Documentation Agents,

 

Dated as of November 4, 2009

 

 

J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1.

Defined Terms

1

SECTION 1.2.

Terms Generally

21

 

 

ARTICLE II THE CREDITS

23

SECTION 2.1.

Commitments

23

SECTION 2.2.

Revolving Credit Loans; Competitive Loans

24

SECTION 2.3.

Competitive Bid Procedure

25

SECTION 2.4.

Revolving Credit Borrowing Procedure

28

SECTION 2.5.

Repayment of Loans

28

SECTION 2.6.

Swingline Loans

28

SECTION 2.7.

Letters of Credit

31

SECTION 2.8.

Conversion and Continuation Options

35

SECTION 2.9.

Fees

36

SECTION 2.10.

Interest on Loans; Eurocurrency Tranches; Etc.

37

SECTION 2.11.

Default Interest

38

SECTION 2.12.

Alternate Rate of Interest

38

SECTION 2.13.

Termination and Reduction of Commitments

39

SECTION 2.14.

Optional Prepayments of Revolving Credit Loans

40

SECTION 2.15.

Reserve Requirements; Change in Circumstances

40

SECTION 2.16.

Indemnity

42

SECTION 2.17.

Pro Rata Treatment; Funding Matters; Evidence of Debt

42

SECTION 2.18.

Sharing of Setoffs

44

SECTION 2.19.

Payments

45

SECTION 2.20.

Taxes

45

SECTION 2.21.

Termination or Assignment of Commitments Under Certain Circumstances

47

SECTION 2.22.

Currency Equivalents

48

SECTION 2.23.

Judgment Currency

49

SECTION 2.24.

Defaulting Lenders

50

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

52

SECTION 3.1.

Corporate Existence

52

SECTION 3.2.

Financial Condition

52

SECTION 3.3.

Litigation

53

SECTION 3.4.

No Breach, etc.

53

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 3.5.

Corporate Action

53

SECTION 3.6.

Approvals

54

SECTION 3.7.

ERISA

54

SECTION 3.8.

Taxes

54

SECTION 3.9.

Investment Company Act

54

SECTION 3.10.

Environmental

54

SECTION 3.11.

Material Subsidiaries

54

 

 

ARTICLE IV CONDITIONS OF EFFECTIVENESS AND LENDING

54

SECTION 4.1.

Effectiveness

54

SECTION 4.2.

Initial Loans to Subsidiary Borrowers

55

SECTION 4.3.

All Credit Events

55

 

 

ARTICLE V COVENANTS

56

SECTION 5.1.

Financial Statements

56

SECTION 5.2.

Corporate Existence, Etc.

59

SECTION 5.3.

Insurance

59

SECTION 5.4.

Prohibition of Fundamental Changes

59

SECTION 5.5.

Limitation on Liens

60

SECTION 5.6.

Limitation on Subsidiary Indebtedness

61

SECTION 5.7.

Financial Covenants

62

SECTION 5.8.

Use of Proceeds

62

SECTION 5.9.

Transactions with Affiliates

63

SECTION 5.10.

Negative Pledge Clauses

63

 

 

ARTICLE VI EVENTS OF DEFAULT

64

 

 

ARTICLE VII THE AGENTS

66

 

 

ARTICLE VIII GUARANTEES

68

SECTION 8.1.

CBS Guarantee

68

SECTION 8.2.

CBS Operations Guarantee

71

 

 

ARTICLE IX MISCELLANEOUS

74

SECTION 9.1.

Notices

74

SECTION 9.2.

Survival of Agreement

75

SECTION 9.3.

Binding Effect

75

SECTION 9.4.

Successors and Assigns

75

SECTION 9.5.

Expenses; Indemnity

79

SECTION 9.6.

Right of Setoff

80

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

SECTION 9.7.

APPLICABLE LAW

81

SECTION 9.8.

Waivers; Amendment

81

SECTION 9.9.

Entire Agreement

82

SECTION 9.10.

WAIVER OF JURY TRIAL

82

SECTION 9.11.

Severability

82

SECTION 9.12.

Counterparts

82

SECTION 9.13.

Headings

82

SECTION 9.14.

Jurisdiction; Consent to Service of Process

82

SECTION 9.15.

Confidentiality

83

SECTION 9.16.

Patriot Act Notice

84

 

ANNEXES

 

Annex I

Pricing Grid

 

 

EXHIBITS

 

Exhibit A-1

Administrative Questionnaire (Dollars)

Exhibit A-2

Administrative Questionnaire (Foreign Currency)

Exhibit B-1

Form of Competitive Bid Request

Exhibit B-2

Form of Notice of Competitive Bid Request

Exhibit B-3

Form of Competitive Bid

Exhibit B-4

Form of Revolving Credit Borrowing Request

Exhibit B-5

Form of Swingline Borrowing Request

Exhibit B-6

Form of Notice of Designated Letter of Credit

Exhibit B-7

Form of Subsidiary Borrower Designation

Exhibit B-8

Form of Subsidiary Borrower Request

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Confidentiality Agreement

Exhibit E

Form of Closing Certificate

Exhibit F

Form of Issuing Lender Agreement

Exhibit G

Form of Commitment Increase Supplement

Exhibit H

Form of Additional Lender Agreement

 

 

SCHEDULES

 

Schedule 1.1

Commitments; Addresses for Notices

Schedule 1.1(a)

Guarantees

Schedule 1.1(b)

Mandatory Cost Formula

Schedule 2.7

Designated Letters of Credit

Schedule 5.6

Subsidiary Indebtedness

Schedule VI(h)

Judgments

 

iii

--------------------------------------------------------------------------------


 

THREE-YEAR CREDIT AGREEMENT entered into as of November 4, 2009, among CBS
CORPORATION, a Delaware corporation (“CBS”), CBS OPERATIONS INC., a Delaware
corporation (“CBS Operations”), each Subsidiary Borrower (as herein defined);
the lenders whose names appear on Schedule 1.1 hereto or who subsequently become
parties hereto as provided herein (the “Lenders”); JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMorgan Chase”), as administrative agent for the
Lenders; CITIBANK, N.A., a national banking association, as syndication agent
for the Lenders (in such capacity, the “Syndication Agent”); and BANK OF
AMERICA, N.A., DEUTSCHE BANK AG NEW YORK BRANCH, MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, THE ROYAL BANK OF SCOTLAND plc, and UBS LOAN FINANCE LLC, as
co-documentation agents for the Lenders (in such capacity, the “Co-Documentation
Agents”).

 


ARTICLE I

DEFINITIONS


 

SECTION 1.1.                Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“2008 Indenture” shall mean the Indenture dated as of November 3, 2008, among
CBS, CBS Operations and The Bank of New York Mellon, as Trustee, as amended and
supplemented (including by instruments setting forth the terms of individual
issues of debt securities) prior to the date hereof.

 

“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan.

 

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan that is an ABR
Loan.

 

“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans.  The ABR Swingline Exposure
of any Lender at any time shall mean its Revolving Credit Percentage of the
aggregate ABR Swingline Exposures at such time.

 

“ABR Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Additional Lender Agreement” shall have the meaning assigned to such term in
Section 2.1(b).

 

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean JPMorgan Chase, together with its affiliates,
as an arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement, and any successor thereto pursuant to Article VII.

 

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between CBS and the Administrative Agent, as amended, supplemented or
otherwise modified from time to time.

 

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1 or A-2 hereto.

 

“Affiliate” shall mean, as to CBS, any Person which directly or indirectly
controls, is under common control with or is controlled by CBS.  As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise); provided that, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.  Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of CBS solely by reason of his or
her being an officer, director or employee of CBS or any of its Subsidiaries and
(b) CBS Operations and CBS and their Subsidiaries shall not be deemed to be
Affiliates of each other, unless expressly stated to the contrary).

 

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Syndication Agent and the Co-Documentation Agents.

 

“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the Lenders, as the case may be, have not been
reimbursed by CBS or the relevant Subsidiary Borrower at such time.

 

“Agreement” shall mean this Three-Year Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day (or, if such day is not a Business Day, the
immediately proceeding Business Day), (b) the Federal Funds Effective Rate in
effect on such day (or, if such day is not a Business Day, the immediately
proceeding Business Day) plus ½ of 1% and (c) the Eurocurrency Rate as of such
day (or, if such day is not a Business Day, the immediately proceeding Business
Day) for a one-month Interest Period commencing two Business Days thereafter
plus 1.00%.  For

 

2

--------------------------------------------------------------------------------


 

purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Lender serving as the Administrative Agent as
its prime rate in effect at its principal office in New York City; each change
in the Prime Rate shall be effective on the date such change is publicly
announced as effective; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be the greater of the rates referred to in clause (a) or (c) above
until the circumstances giving rise to such inability no longer exist.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate shall be effective on the
effective date of such change.

 

“Applicable Commitment Fee Rate” shall mean the “Applicable Commitment Fee Rate”
determined in accordance with the Pricing Grid set forth in Annex I hereto.

 

“Applicable LC Fee Rate” shall mean, as at any date, (a) with respect to
Financial Letters of Credit, the Applicable Margin for Eurocurrency Loans on
such date and (b) with respect to Non-Financial Letters of Credit, 50% of the
Applicable Margin for Eurocurrency Loans on such date.

 

“Applicable Margin” shall mean, as of any date, with respect to (a) any
Eurocurrency Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day and
(b) any ABR Loan that is a Revolving Credit Loan, a rate per annum equal to the
Credit Default Swap Spread in effect for Eurocurrency Loans on such day less
1.0%.  Notwithstanding the foregoing, the Applicable Margin for Eurocurrency
Loans in effect at any time shall not be less than the “Minimum Applicable
Margin”, and shall not exceed the “Maximum Applicable Margin” as applicable to
Eurocurrency Loans in accordance with the Pricing Grid set forth in Annex I
hereto, and the Applicable Margin for ABR Loans in effect at any time shall not
be less than the “Minimum Applicable Margin” and shall not exceed the “Maximum
Applicable Margin” as applicable to ABR Loans in accordance with said Pricing
Grid.

 

“ASC” shall mean Financial Accounting Standards Board Accounting Standards
Codification.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

3

--------------------------------------------------------------------------------


 

“Bonds” shall have the meaning assigned to such term in Section 8.2(g).

 

“Borrower” shall mean, as applicable, CBS or the relevant Subsidiary Borrower.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market, (b) when used in connection with any Loan denominated in Euro,
the term “Business Day” shall also exclude any day which is not a Target Day and
(c) when used in connection with any Loan denominated in Yen, the term “Business
Day” shall also exclude any day on which commercial banks in Tokyo, Japan are
authorized or required by law to remain closed.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property (other than satellite
transponders), or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“CBS” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“CBS Obligations” shall mean, with respect to CBS, the unpaid principal of and
interest on the Loans made to CBS (including, without limitation, interest
accruing after the maturity of the Loans made to CBS and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to CBS, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and all
other obligations, including its Guarantee obligations hereunder, and
liabilities of CBS to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

 

“CBS Operations” shall have the meaning assigned to such term in the preamble to
this Agreement.

 

“CDS Determination Date” shall mean (a) as to any Eurocurrency Loan, the second
Business Day prior to the Business Day such Eurocurrency Loan is borrowed and,
if applicable, the last Business Day prior to the continuation of such
Eurocurrency Loan, provided, that, in the case of any Eurocurrency Loan having
an Interest Period of greater than three

 

4

--------------------------------------------------------------------------------


 

months, the last Business Day prior to each three-month period succeeding such
initial three-month period shall also be a CDS Determination Date with respect
to any such Eurocurrency Loan, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Loan for each day
commencing with the first day of the applicable Interest Period until
subsequently re-determined in accordance with the foregoing, and (b) as to ABR
Loans, initially on the Effective Date and thereafter on the first Business Day
of each succeeding calendar quarter.

 

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.

 

“Closing Date” shall mean November 4, 2009.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make or refund
ABR Swingline Loans pursuant to Section 2.6 and to issue or participate in
Letters of Credit pursuant to Section 2.7, as set forth on Schedule 1.1, as such
Lender’s Commitment may be permanently terminated or reduced from time to time
pursuant to Section 2.13 or changed pursuant to Section 9.4.

 

“Commitment Increase Supplement” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Commitment Fees” shall mean all fees payable pursuant to Section 2.9(a).

 

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of Revolving Credit Loans, including the aggregate outstanding
principal amount of Letters of Credit, Swingline Loans and Competitive Loans,
and (b) the denominator of which is the Total Commitment (or, on any day after
termination of the Commitments, the Total Commitment in effect immediately
preceding such termination).

 

“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B-1.

 

5

--------------------------------------------------------------------------------


 

“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to
Section 2.3(a), may be denominated in Dollars or a Foreign Currency.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.1.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

 

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as CBS may approve.

 

“Consolidated Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated EBITDA” shall mean, with respect to CBS and its Consolidated
Subsidiaries for any period, operating profit (loss) (excluding that related to
Discontinued Operations), plus other income (loss), plus interest income, plus
depreciation and amortization (excluding amortization related to programming
rights, prepublication costs, videocassettes and DVDs), excluding (a) gains
(losses) on sales of assets (except (I) gains (losses) on sales of inventory
sold in the ordinary course of business and (II) gains (losses) on sales of
other assets if such gains (losses) are less than $10,000,000 individually and
less than $50,000,000 in the aggregate during such period), (b) other non-cash
items (including (i) provisions for losses and additions to valuation
allowances, (ii) provisions for restructuring, litigation and environmental
reserves and losses on the Disposition of businesses, (iii) pension settlement
charges, (iv) non-cash expenses associated with grants of stock options,
employee stock purchase plans and other equity-based compensation awards to
employees and directors, and (v) impairment charges) and (c) items that were
subject to capitalization prior to the effectiveness of SFAS 141(R)/ASC 805 but
that under such statement are required to be expensed currently.

 

“Consolidated Indebtedness” shall mean as at any date the Indebtedness of CBS
and its Consolidated Subsidiaries determined on a consolidated basis that would
be reflected on a consolidated balance sheet as at such date prepared in
accordance with GAAP.

 

“Consolidated Interest Expense” shall mean for any period the gross cash
interest expense of CBS and its Consolidated Subsidiaries on Indebtedness for
such period plus cash dividends paid on preferred stock to Persons other than
CBS and its Wholly Owned Subsidiaries for such period, but excluding the gross
cash interest expense of the Discontinued Operations for such period.

 

“Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of CBS, the ratio of (a) Consolidated Indebtedness as of such last day
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
then ended.

 

6

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.

 

“Consolidated Tangible Assets” shall mean at any date the assets of CBS and its
Subsidiaries determined on such date on a consolidated basis, less goodwill and
other intangible assets.

 

“Credit Default Swap Spread” shall mean, at any CDS Determination Date, the
credit default swap spread applicable to Index Debt of CBS interpolated for a
period to the Revolving Credit Maturity Date, determined as of the close of
business on the Business Day immediately preceding such CDS Determination Date,
as reported and interpolated by Markit Group Limited or any successor thereto;
provided, that if such period is less than one year, the Credit Default Swap
Spread shall be based on the credit default swap spread shown for a period of
one year.  If at any time the Credit Default Swap Spread is unavailable, CBS and
the Lenders shall negotiate in good faith (for a period of up to thirty days
after the Credit Default Swap Spread becomes unavailable (such thirty-day
period, the “Negotiation Period”)) to agree on an alternative method for
establishing the Applicable Rate for Eurocurrency Loans and ABR Loans.  The
Applicable Margin for Eurocurrency Loans and ABR Loans for any day which falls
during the Negotiation Period shall be based upon the Credit Default Swap Spread
determined as of the close of business on the Business Day immediately preceding
the last CDS Determination Date falling prior to the Negotiation Period.  If no
such alternative method is agreed upon during the Negotiation Period, the
Applicable Margin for Eurocurrency Loans and ABR Loans for any day subsequent to
the end of the Negotiation Period shall be a rate per annum equal to the
“Maximum Applicable Margin” for Eurocurrency Loans or ABR Loans, as the case may
be, referred to in the definition of “Applicable Margin” in accordance with the
Pricing Grid set forth in Annex I.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder).  It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.

 

“Debt Rating” shall mean the rating applicable to CBS’s senior, unsecured,
non-credit-enhanced long-term indebtedness for borrowed money, as assigned by
either Rating Agency.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified CBS, the Administrative Agent or any Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it

 

7

--------------------------------------------------------------------------------


 

commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its funding obligations under this Agreement,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent, as reasonably determined by the Administrative Agent, or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken, as reasonably
determined by the Administrative Agent, any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken as reasonably determined by the
Administrative Agent, any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment, provided
that a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or to the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or instrumentality thereof.

 

“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and (b) is either (i) listed on Schedule 2.7 or (ii) designated on or
after the Effective Date by CBS or any Subsidiary Borrower, with the consent of
such Issuing Lender, as a “Letter of Credit” hereunder by written notice to the
Administrative Agent in the form of Exhibit B-6.

 

“Discontinued Operations” shall mean the assets/liabilities and operations
classified as “discontinued operations” pursuant to Accounting Principles Board
Opinion No. 30 and described in the quarterly report of CBS on Form 10-Q for the
quarter ended September 30, 1997, and filed with the SEC on November 14, 1997.

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

 

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal,

 

8

--------------------------------------------------------------------------------


 

transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean, with respect to CBS, any trade or business
(whether or not incorporated) that is a member of a group of which CBS is a
member and which is treated as a single employer under Section 414 of the Code.

 

“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.

 

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” shall mean, with respect to an Interest Period
(a) pertaining to any Eurocurrency Loan (except any Eurocurrency Loan
denominated in Sterling), the rate of interest determined on the basis of the
rate for deposits in Dollars or the relevant Foreign Currency, as the case may
be, for a period equal to such Interest Period commencing on the first day of
such Interest Period appearing on Reuters Screen LIBOR01 (or, in the case of any
Foreign Currency, the applicable Reuters page) as of 11:00 a.m., London time,
two Business Days prior to the beginning of such Interest Period and
(b) pertaining to any Eurocurrency Loan denominated in Sterling, the rate of
interest determined by the Administrative Agent to be the average of the rates
quoted by the Reference Banks at approximately 11:00 a.m., London time (or as
soon thereafter as practicable), on the day two Business Days prior to the first
day of the Interest Period for such Loans for the offering by the Reference
Banks to leading banks in the London interbank market of deposits in Sterling
having a term comparable to such Interest Period and in an amount comparable to
the principal amount of the respective Eurocurrency Loans of the Reference Banks
to which such Interest Period relates, plus (in the case of either (a) or
(b) for a Lender whose applicable lending office is in the United Kingdom and
who has given notice thereof to the Administrative Agent and CBS) the Mandatory
Cost.  With respect to clause (a) of the preceding sentence, in the event that
such rate does not appear on such page of the Reuters Screen (or on any
successor or substitute page of such service), the “Eurocurrency Rate” shall
instead be the interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the average of the rates at which deposits in Dollars
or the relevant Foreign Currency, as the case may be, approximately equal in
principal amount to (i) in the case of a Eurocurrency Tranche, the portion of
such Eurocurrency Tranche of the Lender serving as Administrative Agent and
(ii) in the case of a Eurocurrency Competitive Loan, a principal amount that
would have been the portion of such Loan of the Lender serving as the
Administrative Agent had such Loan been a Eurocurrency Revolving Credit Loan,
and for a maturity comparable to such Interest Period, are offered by the
principal London offices of the Reference Banks (or, if any Reference Bank does
not at the time maintain a London office, the principal London office of any
affiliate of such Reference Bank) for immediately available funds

 

9

--------------------------------------------------------------------------------


 

in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan.  Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

 

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).

 

“Euros” shall mean the single currency of participating member states of the
European Monetary Union.

 

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Exchange Act Report” shall have the meaning assigned to such term in
Section 3.3.

 

“Excluded Taxes” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Existing Credit Agreement” shall mean the Amended and Restated Five-Year Credit
Agreement dated as of December 8, 2005 among CBS, CBS Operations, any subsidiary
borrowers parties thereto, the lenders parties thereto, JPMorgan Chase, as
administrative agent, Citibank, N.A., as syndication agent and the documentation
agents parties thereto.

 

“Existing Indentures” shall mean (a) the Indenture dated June 1, 1990, among CBS
(f/k/a Westinghouse Credit Corporation) and The Bank of New York, as Trustee,
(b) the Indenture dated November 1, 1990, among CBS (f/k/a Westinghouse Electric
Corporation) and Citibank, N.A., as Trustee, (c) the Indenture dated as of
January 2, 1992, between CBS Broadcasting Inc. and JPMorgan Chase (f/k/a The
Chase Manhattan Bank, N.A.), as Trustee, (d) the Indenture dated May 15, 1995,
among CBS (f/k/a Viacom Inc.), CBS Operations (f/k/a Viacom International Inc.)
and The First National Bank of Boston, as Trustee, (e) the Indenture dated
June 22, 2001, among CBS (f/k/a Viacom, Inc.), CBS Operations (f/k/a Viacom
International Inc.) and The Bank of New York, as Trustee, and (f) the 2008
Indenture, each as amended and supplemented (including by instruments setting
forth the terms of individual issues of debt securities) (but without giving
effect to any amendment after the date hereof that imposes a more restrictive
Negative Pledge (as defined in Section 5.10)).

 

“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
Outstanding Revolving Extensions of Credit of such Lender, (b) the aggregate
outstanding

 

 

10

--------------------------------------------------------------------------------


 

principal amount of any Competitive Loans made by such Lender and (c) in the
case of a Swingline Lender, the aggregate outstanding principal amount of any
Quoted Swingline Loans made by such Swingline Lender.

 

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees and the LC Fees.

 

“Financial Covenants” shall mean the financial covenants contained in
Section 5.7.

 

“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.

 

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Vice President and Treasurer or its Vice President and Chief Accounting
Officer or, in each case, any comparable officer or any Person designated by any
such officer.

 

“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.

 

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., London time, on such date on
the Reuters World Currency Page for such Foreign Currency.  In the event that
such rate does not, or ceases to, so appear on any Reuters World Currency Page,
the “Foreign Exchange Rate” with respect to such Foreign Currency shall be
determined by reference to such other publicly available source for determining
exchange rates as may be agreed upon by the Administrative Agent and CBS or, in
the absence of such agreement, such “Foreign Exchange Rate” shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of Dollars with such Foreign Currency for delivery
two Business Days later.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Bank” shall have the meaning specified in Section 9.4(i).

 

11

--------------------------------------------------------------------------------


 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.1(b).

 

“Indebtedness” of any Person shall mean at any date, without duplication,
(i) all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation,
provided that Indebtedness of CBS and its Subsidiaries shall not include
obligations in existence on the date hereof in respect of Indebtedness of
Discontinued Operations, and (vii) all obligations of such Person as issuer,
customer or account party under letters of credit or bankers’ acceptances that
are either drawn or that back financial obligations that would otherwise be
Indebtedness; provided, however, that in each of the foregoing clauses
(i) through (vii), Indebtedness shall not include obligations (other than under
this Agreement) specifically with respect to (a) the production, distribution
and acquisition of motion pictures or other programming rights, talent or
publishing rights, (b) guarantees of Indebtedness that are identified on
Schedule 1.1(a) hereto, (c) the net change in the carrying value of Indebtedness
relating to fair value hedges in accordance with SFAS 133/ASC 815 and
(d) securitization transactions covered by SFAS 166/ASC 860 and SFAS 167/ASC
810.

 

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.5(b).

 

12

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Index Debt” shall mean senior, unsecured, non-credit enhanced long-term debt
issued by the Borrower.

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date; (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date; (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).

 

“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 9 or 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bid Request in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) notwithstanding anything to the contrary herein, no Borrower may select an
Interest Period which would end after the Maturity Date applicable to the
relevant Loan.  Interest shall accrue from and including that first day of an
Interest Period to but excluding the last day of such Interest Period.

 

“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, CBS and the Administrative
Agent; provided, that the Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by any of its Lender Affiliates (in which
case the term “Issuing Lender” shall include such Lender Affiliate with respect
to Letters of Credit issued by such Lender Affiliate); provided, further, with
respect to any Designated Letter of Credit, the term “Issuing Lender” shall
include the Lender or Lender Affiliate of such Lender which issued such
Designated Letter of Credit.

 

13

--------------------------------------------------------------------------------


 

“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, CBS and the Administrative Agent pursuant to
which such Lender agrees to become an Issuing Lender hereunder.

 

“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities Inc., a New York
corporation, and Citigroup Global Markets Inc., a New York corporation, as joint
lead arrangers and joint bookrunners.

 

“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.

 

“LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.

 

“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

 

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Letter of Credit Sublimit” shall mean, at any time, $300,000,000.

 

“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of CBS or any Subsidiary Borrower pursuant to
Section 2.7 (including any Designated Letters of Credit).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

 

“Loan” shall mean any loan made by a Lender hereunder.

 

14

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

 

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

 

“Mandatory Cost” shall mean, with respect to any period, the applicable
percentage rate per annum determined in accordance with Schedule 1.1(b)

 

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by CBS and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of CBS and its
Subsidiaries taken as a whole or (b) material impairment of the ability of CBS
to perform any of its obligations under this Agreement, excluding any effects
which may result from non-cash charges arising from SFAS 142/ASC 350, SFAS
144/ASC 360 and/or SFAS 123(R)/ASC 718, as applicable, issued by the Financial
Accounting Standards Board.

 

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to CBS or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

 

“Material Subsidiary” shall mean any “significant subsidiary” of CBS as defined
in Regulation S-X of the SEC; provided, that each Subsidiary Borrower shall in
any event constitute a Material Subsidiary.

 

“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted Swingline Loans, the date established as such by the relevant Swingline
Borrower and the relevant Swingline Lender prior to the making thereof (but in
any event no later than the Revolving Credit Maturity Date) and (c) in the case
of Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multi-Currency” shall mean Euros, Sterling and Yen.

 

15

--------------------------------------------------------------------------------


 

“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.

 

“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $350,000,000,
(ii) Sterling, $350,000,000 and (iii) Yen, $200,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by CBS or any ERISA Affiliate of
CBS and which is covered by Title IV of ERISA.

 

“Negotiation Period” shall have the meaning assigned to such term in the
definition of Credit Default Swap Spread.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.

 

“Non-U.S. Person” shall have the meaning assigned to such term in
Section 2.20(f).

 

“Other Lender” shall have the meaning assigned to such term in Section 2.1(b).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or, property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.4(f).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.17.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

 

16

--------------------------------------------------------------------------------

 

 

“Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which is
maintained for employees of CBS or any ERISA Affiliate.

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

 

“Pro Forma Period” shall have the meaning assigned to such term in
Section 1.2(c).

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Quoted Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Quoted Swingline Rate” shall have the meaning assigned to such term in
Section 2.6(a).

 

“Rating Agencies” shall mean S&P and Moody’s.

 

“Reference Banks” shall mean JPMorgan Chase and Citibank N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.4(d).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

 

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B-4.

 

“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4.  Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.

 

17

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date” shall mean December 8, 2012.

 

“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect).

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or a subsidiary thereof, or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SFAS” shall have the meaning assigned to such term in Section 1.2(b).

 

“SPC” shall have the meaning specified in Section 9.4(i).

 

“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.

 

“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.

 

“Sterling” shall mean British Pounds Sterling, the lawful currency of the United
Kingdom on the date hereof.

 

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of CBS.

 

“Subsidiary Borrower” shall mean any Subsidiary of CBS (a) which is designated
as a Subsidiary Borrower by CBS pursuant to a Subsidiary Borrower Designation,
(b) which has delivered to the Administrative Agent a Subsidiary Borrower
Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 4.2.

 

18

--------------------------------------------------------------------------------


 

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B-7, which may be delivered by CBS and approved by CBS and shall
be accompanied by a Subsidiary Borrower Request.

 

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

 

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B-8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

 

“Swingline Borrower” shall mean CBS and any Subsidiary Borrower designated as a
“Swingline Borrower” by CBS in a written notice to the Administrative Agent;
provided, that, unless otherwise agreed by the Administrative Agent, no more
than one Subsidiary Borrower may be a Swingline Borrower at any one time.  Only
a Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

 

“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule
1.1, and (ii) in the aggregate, $200,000,000.

 

“Swingline Lender” shall mean any Lender designated from time to time by CBS,
and approved by such Lender, as a “Swingline Lender” pursuant to Section 2.6(g).

 

“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.

 

“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Target Day” shall mean any day on which (i) Target2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

19

--------------------------------------------------------------------------------


 

“Target2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” shall mean all taxes, levies, imposts, duties, charges, fees,
deductions, charges or withholdings, and all liabilities with respect thereto
imposed by or on behalf of any Governmental Authority together with any interest
or penalties.

 

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

 

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.

 

“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.

 

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender’s Facility Exposure) and
(b) the aggregate of all Lenders’ Commitments (or (x) for the purposes of
acceleration of the Loans pursuant to clause (II) of Article VI or (y) if the
Commitments have terminated, the Total Facility Exposure).

 

“Total Multi-Currency Sublimit” shall mean $750,000,000, as such sublimit may be
decreased from time to time in accordance with Section 2.13.

 

“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $750,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.

 

“Transferee” shall mean any assignee or participant described in
Section 9.4(b) or (f).

 

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined.  For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.

 

“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).

 

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

 

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote

 

20

--------------------------------------------------------------------------------


 

in the election of the board of directors or other Persons performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency).

 

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

 

“Yen” shall mean the lawful currency of Japan.

 

SECTION 1.2.                Terms Generally.  (a)  The definitions in
Section 1.1 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall, except where the context otherwise requires,
be deemed to be followed by the phrase “without limitation”.  All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.

 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN
ACCOUNTING NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP IN EFFECT FROM TIME
TO TIME.  THE PARTIES HERETO AGREE, HOWEVER, THAT IN THE EVENT THAT ANY CHANGE
IN ACCOUNTING PRINCIPLES FROM THOSE USED IN THE PREPARATION OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.2 IS, AFTER JUNE 30, 2009, OCCASIONED BY THE
PROMULGATION OF RULES, REGULATIONS, PRONOUNCEMENTS, OPINIONS AND STATEMENTS BY
OR REQUIRED BY THE FINANCIAL ACCOUNTING STANDARDS BOARD OR ACCOUNTING PRINCIPLES
BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS
THERETO OR AGENCIES WITH SIMILAR FUNCTIONS) AND SUCH CHANGE MATERIALLY AFFECTS
THE CALCULATION OF ANY COMPONENT OF THE FINANCIAL COVENANT OR ANY STANDARD OR
TERM CONTAINED IN THIS AGREEMENT, THE ADMINISTRATIVE AGENT AND CBS SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH FINANCIAL COVENANT, STANDARDS OR TERMS
FOUND IN THIS AGREEMENT (OTHER THAN IN RESPECT OF FINANCIAL STATEMENTS TO BE
DELIVERED HEREUNDER) SO THAT, UPON ADOPTION OF SUCH CHANGES, THE CRITERIA FOR
EVALUATION OF CBS’S AND ITS SUBSIDIARIES’ FINANCIAL CONDITION SHALL BE THE SAME
AFTER SUCH CHANGE AS IF SUCH CHANGE HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT
(I) ANY SUCH AMENDMENTS SHALL NOT BECOME EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS APPROVED BY THE REQUIRED LENDERS AND (II) IF CBS AND THE
REQUIRED LENDERS CANNOT AGREE ON SUCH AN AMENDMENT, THEN THE CALCULATIONS UNDER
SUCH FINANCIAL COVENANT, STANDARDS OR TERMS SHALL CONTINUE TO BE COMPUTED
WITHOUT GIVING EFFECT TO SUCH CHANGE IN ACCOUNTING PRINCIPLES.  NOTWITHSTANDING
ANY OTHER PROVISION CONTAINED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL
NATURE USED HEREIN SHALL BE CONSTRUED, AND ALL COMPUTATIONS OF AMOUNTS AND
RATIOS REFERRED TO HEREIN SHALL BE MADE, WITHOUT GIVING EFFECT TO (A) ANY
ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING STANDARDS (“SFAS”) 159/ASC 825
(OR ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR EFFECT)
TO VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF CBS OR ANY SUBSIDIARY AT “FAIR
VALUE”, AS DEFINED THEREIN, (B) THE NET CHANGE IN THE CARRYING VALUE OF
INDEBTEDNESS RELATING TO FAIR VALUE HEDGES IN ACCORDANCE WITH SFAS 133/ASC 815
OR (C) SFAS  166/ASC 860 OR SFAS 167/ASC 810 INSOFAR AS THEY AFFECT THE
ACCOUNTING TREATMENT OF CBS’S ASSET SECURITIZATION PROGRAMS.


 


(C)           FOR THE PURPOSES OF CALCULATING CONSOLIDATED EBITDA AND
CONSOLIDATED INTEREST EXPENSE FOR ANY PERIOD (A “TEST PERIOD”), (I) IF AT ANY
TIME FROM THE PERIOD (A “PRO FORMA PERIOD”) COMMENCING ON THE SECOND DAY OF SUCH
TEST PERIOD AND ENDING ON THE DATE

 

21

--------------------------------------------------------------------------------


 


WHICH IS TEN DAYS PRIOR TO THE DATE OF DELIVERY OF THE COMPLIANCE CERTIFICATE IN
RESPECT OF SUCH TEST PERIOD (OR, IN THE CASE OF ANY PRO FORMA CALCULATION MADE
PURSUANT HERETO IN RESPECT OF A PARTICULAR TRANSACTION, ENDING ON THE DATE SUCH
TRANSACTION IS CONSUMMATED AFTER GIVING EFFECT THERETO), CBS OR ANY SUBSIDIARY
SHALL HAVE MADE ANY MATERIAL DISPOSITION, THE CONSOLIDATED EBITDA FOR SUCH TEST
PERIOD SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE CONSOLIDATED EBITDA (IF
POSITIVE) ATTRIBUTABLE TO THE PROPERTY WHICH IS THE SUBJECT OF SUCH MATERIAL
DISPOSITION FOR SUCH TEST PERIOD OR INCREASED BY AN AMOUNT EQUAL TO THE
CONSOLIDATED EBITDA (IF NEGATIVE) ATTRIBUTABLE THERETO FOR SUCH TEST PERIOD, AND
CONSOLIDATED INTEREST EXPENSE FOR SUCH TEST PERIOD SHALL BE REDUCED BY AN AMOUNT
EQUAL TO THE CONSOLIDATED INTEREST EXPENSE FOR SUCH TEST PERIOD ATTRIBUTABLE TO
ANY INDEBTEDNESS OF CBS OR ANY SUBSIDIARY REPAID, REPURCHASED, DEFEASED OR
OTHERWISE DISCHARGED WITH RESPECT TO CBS AND ITS SUBSIDIARIES IN CONNECTION WITH
SUCH MATERIAL DISPOSITION (OR, IF THE CAPITAL STOCK OF ANY SUBSIDIARY IS SOLD,
THE CONSOLIDATED INTEREST EXPENSE FOR SUCH TEST PERIOD DIRECTLY ATTRIBUTABLE TO
THE INDEBTEDNESS OF SUCH SUBSIDIARY TO THE EXTENT CBS AND ITS CONTINUING
SUBSIDIARIES ARE NO LONGER LIABLE FOR SUCH INDEBTEDNESS AFTER SUCH DISPOSITION);
(II) IF DURING SUCH PRO FORMA PERIOD CBS OR ANY SUBSIDIARY SHALL HAVE MADE A
MATERIAL ACQUISITION, CONSOLIDATED EBITDA AND CONSOLIDATED INTEREST EXPENSE FOR
SUCH TEST PERIOD SHALL BE CALCULATED AFTER GIVING PRO FORMA EFFECT THERETO
(INCLUDING THE INCURRENCE OR ASSUMPTION OF ANY INDEBTEDNESS IN CONNECTION
THEREWITH) AS IF SUCH MATERIAL ACQUISITION (AND THE INCURRENCE OR ASSUMPTION OF
ANY SUCH INDEBTEDNESS) OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD; AND
(III) IF DURING SUCH PRO FORMA PERIOD ANY PERSON THAT SUBSEQUENTLY BECAME A
SUBSIDIARY OR WAS MERGED WITH OR INTO CBS OR ANY SUBSIDIARY SINCE THE BEGINNING
OF SUCH PRO FORMA PERIOD SHALL HAVE ENTERED INTO ANY DISPOSITION OR ACQUISITION
TRANSACTION THAT WOULD HAVE REQUIRED AN ADJUSTMENT PURSUANT TO CLAUSE (I) OR
(II) ABOVE IF MADE BY CBS OR A SUBSIDIARY DURING SUCH PRO FORMA PERIOD,
CONSOLIDATED EBITDA AND CONSOLIDATED INTEREST EXPENSE FOR SUCH TEST PERIOD SHALL
BE CALCULATED AFTER GIVING PRO FORMA EFFECT THERETO AS IF SUCH TRANSACTION
OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD.  FOR THE PURPOSES OF THIS
PARAGRAPH, WHENEVER PRO FORMA EFFECT IS TO BE GIVEN TO A MATERIAL DISPOSITION OR
MATERIAL ACQUISITION, THE AMOUNT OF INCOME OR EARNINGS RELATING THERETO AND THE
AMOUNT OF CONSOLIDATED INTEREST EXPENSE ASSOCIATED WITH ANY INDEBTEDNESS
DISCHARGED OR INCURRED IN CONNECTION THEREWITH, THE PRO FORMA CALCULATIONS SHALL
BE DETERMINED IN GOOD FAITH BY A FINANCIAL OFFICER OF CBS.  IF ANY INDEBTEDNESS
BEARS A FLOATING RATE OF INTEREST AND THE INCURRENCE OR ASSUMPTION THEREOF IS
BEING GIVEN PRO FORMA EFFECT, THE INTEREST EXPENSE ON SUCH INDEBTEDNESS SHALL BE
CALCULATED AS IF THE RATE IN EFFECT ON THE LAST DAY OF THE RELEVANT PRO FORMA
PERIOD HAD BEEN THE APPLICABLE RATE FOR THE ENTIRE RELEVANT TEST PERIOD (TAKING
INTO ACCOUNT ANY INTEREST RATE PROTECTION AGREEMENT APPLICABLE TO SUCH
INDEBTEDNESS IF SUCH INTEREST RATE PROTECTION AGREEMENT HAS A REMAINING TERM IN
EXCESS OF 12 MONTHS).  COMPARABLE ADJUSTMENTS SHALL BE MADE IN CONNECTION WITH
ANY DETERMINATION OF CONSOLIDATED EBITDA.


 


(D)           FOR PURPOSES OF THE FINANCIAL COVENANTS, (I) THE DISCONTINUED
OPERATIONS SHALL BE DISREGARDED AND (II) THE BUSINESSES CLASSIFIED AS
DISCONTINUED OPERATIONS SHALL BE LIMITED TO THOSE BUSINESSES TREATED AS SUCH IN
THE FINANCIAL STATEMENTS OF CBS REFERRED TO IN THE DEFINITION OF “DISCONTINUED
OPERATIONS” AND THE ACCOUNTING TREATMENT OF DISCONTINUED OPERATIONS SHALL BE
CONSISTENT WITH THE ACCOUNTING TREATMENT THEREOF IN SUCH FINANCIAL STATEMENTS.

 

22

--------------------------------------------------------------------------------


 


ARTICLE II

THE CREDITS


 

SECTION 2.1.                Commitments.  (a)  Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender agrees, severally and not jointly, to make Revolving Credit
Loans to CBS or any Subsidiary Borrower, at any time and from time to time on
and after the Effective Date and until the earlier of (a) the Business Day
immediately preceding the Revolving Credit Maturity Date and (b) the termination
of the Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment, provided that after giving
effect to each Revolving Credit Loan the Total Facility Exposure shall not
exceed the Total Commitment then in effect.  Each Borrower may borrow, prepay
and reborrow Revolving Credit Loans on and after the Effective Date and prior to
the Revolving Credit Maturity Date, subject to the terms, conditions and
limitations set forth herein.

 


(B)           (I)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, CBS MAY REQUEST FROM TIME TO TIME THAT THE TOTAL COMMITMENT BE
INCREASED BY AN AMOUNT NOT LESS THAN $50,000,000 OR A WHOLE MULTIPLE OF
$25,000,000 IN EXCESS THEREOF, PROVIDED THAT IN NO EVENT SHALL THE TOTAL
COMMITMENT EXCEED $2,500,000,000.  ANY SUCH INCREASE IN THE TOTAL COMMITMENT
SHALL BE EFFECTED BY CBS (X) REQUESTING ONE OR MORE OF THE LENDERS TO INCREASE
THEIR RESPECTIVE COMMITMENTS AND/OR (Y) ARRANGING FOR ONE OR MORE BANKS OR
FINANCIAL INSTITUTIONS NOT PARTIES HERETO (EACH AN “OTHER LENDER”) TO BECOME
PARTIES TO AND LENDERS UNDER THIS AGREEMENT, PROVIDED THAT, IN THE CASE OF THIS
CLAUSE (Y), THE ADMINISTRATIVE AGENT SHALL HAVE CONSENTED TO SUCH OTHER LENDER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IN NO EVENT MAY ANY LENDER’S
COMMITMENT BE INCREASED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER.  THE
TOTAL COMMITMENT MAY ONLY BE INCREASED AT A TIME WHEN NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND WHEN EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY CBS IN ARTICLE III SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH TIME (EXCEPT TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


 

(II)           IF ANY LENDER IS WILLING, IN ITS SOLE AND ABSOLUTE DISCRETION, TO
INCREASE THE AMOUNT OF ITS COMMITMENT HEREUNDER (ANY SUCH LENDER, AN “INCREASING
LENDER”), IT SHALL ENTER INTO A WRITTEN AGREEMENT TO THAT EFFECT WITH CBS AND
THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (A “COMMITMENT INCREASE SUPPLEMENT”), WHICH AGREEMENT SHALL
SPECIFY, AMONG OTHER THINGS, THE AMOUNT OF THE INCREASED COMMITMENT OF SUCH
INCREASING LENDER.  UPON THE EFFECTIVENESS OF SUCH INCREASING LENDER’S INCREASE
IN COMMITMENT, SCHEDULE 1.1 SHALL, WITHOUT FURTHER ACTION, BE DEEMED TO HAVE
BEEN AMENDED TO REFLECT ITS INCREASED COMMITMENT.  ANY OTHER LENDER WHICH IS
WILLING TO BECOME A PARTY HERETO AND A LENDER HEREUNDER AND THAT HAS BEEN
CONSENTED TO BY THE ADMINISTRATIVE AGENT SHALL ENTER INTO A WRITTEN AGREEMENT
WITH CBS AND THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (AN “ADDITIONAL LENDER AGREEMENT”),
WHICH AGREEMENT SHALL SPECIFY, AMONG OTHER THINGS, ITS COMMITMENT HEREUNDER. 
UPON THE EXECUTION BY THE ADMINISTRATIVE AGENT, CBS AND SUCH OTHER LENDER OF
SUCH ADDITIONAL LENDER

 

23

--------------------------------------------------------------------------------


 

AGREEMENT, SUCH OTHER LENDER SHALL BECOME AND BE DEEMED A PARTY HERETO AND A
“LENDER” HEREUNDER FOR ALL PURPOSES HEREOF AND SHALL ENJOY ALL RIGHTS AND ASSUME
ALL OBLIGATIONS ON THE PART OF THE LENDERS SET FORTH IN THIS AGREEMENT, AND ITS
COMMITMENT SHALL BE THE AMOUNT SPECIFIED IN ITS ADDITIONAL LENDER AGREEMENT;
AND, SCHEDULE 1.1 SHALL, WITHOUT FURTHER ACTION, BE DEEMED TO HAVE BEEN AMENDED
TO REFLECT SUCH COMMITMENT.  EACH OTHER LENDER WHICH EXECUTES AND DELIVERS AN
ADDITIONAL LENDER AGREEMENT AND BECOMES A PARTY HERETO AND A “LENDER” HEREUNDER
IS HEREINAFTER REFERRED TO AS AN “ADDITIONAL LENDER.”

 

(III)          CONCURRENTLY WITH THE EXECUTION BY AN INCREASING LENDER OF A
COMMITMENT INCREASE SUPPLEMENT OR BY AN ADDITIONAL LENDER OF AN ADDITIONAL
LENDER AGREEMENT, THE BORROWERS SHALL MAKE SUCH BORROWINGS FROM SUCH INCREASING
LENDER OR ADDITIONAL LENDER, AND/OR SHALL MAKE SUCH PREPAYMENTS OF OUTSTANDING
REVOLVING CREDIT LOANS, AND THE ADMINISTRATIVE AGENT SHALL REALLOCATE THE LC
EXPOSURES AND ABR SWINGLINE EXPOSURE OF THE LENDERS, AS SHALL BE REQUIRED TO
CAUSE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OUTSTANDING REVOLVING
EXTENSIONS OF CREDIT OF EACH LENDER (INCLUDING EACH SUCH INCREASING LENDER AND
ADDITIONAL LENDER) TO BE PROPORTIONAL TO SUCH LENDER’S SHARE OF THE TOTAL
COMMITMENT AFTER GIVING EFFECT TO THE INCREASE THEREOF.

 

SECTION 2.2.                Revolving Credit Loans; Competitive Loans. 
(a)  Each Revolving Credit Loan shall be made to the relevant Borrower by the
Lenders ratably in accordance with their respective Commitments, in accordance
with the procedures set forth in Section 2.4.  Each Competitive Loan shall be
made to the relevant Borrower by the Lender whose Competitive Bid therefor is
accepted, and in the amount so accepted, in accordance with the procedures set
forth in Section 2.3.  The Revolving Credit Loans or Competitive Loans shall be
made in minimum amounts equal to (i) in the case of Competitive Loans,
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) in the
case of Eurocurrency Revolving Credit Loans denominated in Dollars, $25,000,000
or an integral multiple of $5,000,000 in excess thereof, (iii) in the case of
Multi-Currency Revolving Loans, the Dollar equivalent of $25,000,000 or an
integral multiple of $5,000,000 in excess thereof and (iv) in the case of ABR
Revolving Credit Loans, $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (or (A) in the case of Revolving Credit Loans, an aggregate
principal amount equal to the remaining balance of the available Total
Commitment or, if less, (B) with respect to Multi-Currency Revolving Loans, the
lesser of (1) the Specified Currency Availability with respect to such currency
and (2) the Total Specified Currency Availability).

 


(B)           EACH LENDER SHALL MAKE EACH LOAN (OTHER THAN A SWINGLINE LOAN, AS
TO WHICH THIS SECTION 2.2 SHALL NOT APPLY, AND A MULTI-CURRENCY REVOLVING LOAN)
TO BE MADE BY IT ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT IN NEW YORK, NEW YORK, NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME (OR, IN CONNECTION WITH AN ABR LOAN TO BE
MADE ON THE SAME DAY ON WHICH A NOTICE IS SUBMITTED, 12:30 P.M., NEW YORK CITY
TIME) AND THE ADMINISTRATIVE AGENT SHALL BY 3:00 P.M., NEW YORK CITY TIME,
CREDIT THE AMOUNTS SO RECEIVED TO THE GENERAL DEPOSIT ACCOUNT OF THE RELEVANT
BORROWER WITH THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE EACH
MULTI-CURRENCY REVOLVING LOAN TO BE MADE BY IT ON THE PROPOSED DATE THEREOF BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT ITS
OFFICES AT J.P. MORGAN EUROPE LIMITED, 125 LONDON WALL, LONDON,

 

24

--------------------------------------------------------------------------------


 


ENGLAND EC2Y 5AJ, UNITED KINGDOM, NOT LATER THAN (I) IN THE CASE OF ANY
MULTI-CURRENCY REVOLVING LOAN DENOMINATED IN EUROS OR STERLING, 1:00 P.M.,
LONDON TIME, OR (II) IN THE CASE OF ANY MULTI-CURRENCY REVOLVING LOAN
DENOMINATED IN YEN, 11:00 A.M., TOKYO TIME, AND THE ADMINISTRATIVE AGENT SHALL
BY 3:00 P.M., NEW YORK CITY TIME, CREDIT THE AMOUNTS SO RECEIVED TO THE GENERAL
DEPOSIT ACCOUNT OF THE RELEVANT BORROWER WITH THE ADMINISTRATIVE AGENT.


 

SECTION 2.3.                Competitive Bid Procedure.  (a)  In order to request
Competitive Bids, the relevant Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Competitive Bid Request in the form of
Exhibit B-1, to be received by the Administrative Agent (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 10:00 a.m., New York
City time, four Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
10:00 a.m., New York City time, five Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
10:00 a.m., New York City time, one Business Day before a proposed Competitive
Loan and (iv) in the case of an Absolute Rate Loan in a Foreign Currency, not
later than 10:00 a.m., New York City time, three Business Day before a proposed
Competitive Loan.  A Competitive Bid Request (A) that does not conform
substantially to the format of Exhibit B-1 may be rejected in the Administrative
Agent’s discretion (exercised in good faith), and (B) for a Competitive Loan
denominated in a Foreign Currency will be rejected by the Administrative Agent
if, after giving effect thereto, the Dollar equivalent of the aggregate face
amount of all Competitive Loans denominated in Foreign Currencies then
outstanding would exceed $150,000,000 or if the Total Facility Exposure would
exceed the Total Commitment then in effect, as determined by the Administrative
Agent, and, in each case, the Administrative Agent shall promptly notify the
relevant Borrower of such rejection by telephone, confirmed by telecopier.  Such
request shall in each case refer to this Agreement and specify (w) whether the
Competitive Loan then being requested is to be a Eurocurrency Competitive Loan
or an Absolute Rate Loan, (x) the currency, (y) the date of such Loan (which
shall be a Business Day) and the aggregate principal amount thereof which shall
be in a minimum principal amount of the equivalent of $5,000,000 and, in the
case of a Competitive Bid for a Competitive Loan in Dollars, in an integral
multiple of $1,000,000, and (z) the Interest Period with respect thereto (which
may not end after the Revolving Credit Maturity Date).  Promptly after its
receipt of a Competitive Bid Request that is not rejected as aforesaid (and in
any event by 5:00 p.m., New York City time, on the date of such receipt if such
receipt occurs by the time specified in the first sentence of this paragraph),
the Administrative Agent shall invite by telecopier (in the form set forth in
Exhibit B-2) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Loans pursuant to such Competitive Bid Request.

 


(B)           EACH LENDER MAY, IN ITS SOLE DISCRETION, MAKE ONE OR MORE
COMPETITIVE BIDS TO THE RELEVANT BORROWER RESPONSIVE TO A COMPETITIVE BID
REQUEST.  EACH COMPETITIVE BID MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT BY
TELECOPIER, IN THE FORM OF EXHIBIT B-3, (I) IN THE CASE OF A EUROCURRENCY
COMPETITIVE LOAN IN DOLLARS, NOT LATER THAN 9:30 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE LOAN, (II) IN THE CASE OF A
EUROCURRENCY COMPETITIVE LOAN IN A FOREIGN CURRENCY, NOT LATER THAN 9:30 A.M.,
NEW YORK CITY TIME, FOUR BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE LOAN,
(III) IN THE CASE OF AN ABSOLUTE RATE LOAN IN DOLLARS, NOT LATER THAN 9:30 A.M.,
NEW YORK CITY TIME, ON THE DAY OF A PROPOSED COMPETITIVE LOAN, AND (IV) IN THE
CASE OF AN ABSOLUTE RATE LOAN IN A FOREIGN CURRENCY, NOT LATER THAN 9:30

 

25

--------------------------------------------------------------------------------


 


A.M., NEW YORK CITY TIME, TWO BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE LOAN. 
MULTIPLE COMPETITIVE BIDS WILL BE ACCEPTED BY THE ADMINISTRATIVE AGENT. 
COMPETITIVE BIDS THAT DO NOT CONFORM SUBSTANTIALLY TO THE FORMAT OF EXHIBIT B-3
MAY BE REJECTED BY THE ADMINISTRATIVE AGENT AFTER CONFERRING WITH, AND UPON THE
INSTRUCTION OF, THE RELEVANT BORROWER, AND THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE LENDER MAKING SUCH NONCONFORMING COMPETITIVE BID OF SUCH REJECTION AS SOON
AS PRACTICABLE.  EACH COMPETITIVE BID SHALL REFER TO THIS AGREEMENT AND SPECIFY
(X) THE PRINCIPAL AMOUNT IN THE RELEVANT CURRENCY (WHICH SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF THE EQUIVALENT OF $5,000,000 AND, IN THE CASE OF A
COMPETITIVE BID FOR A COMPETITIVE LOAN IN DOLLARS, IN AN INTEGRAL MULTIPLE OF
$1,000,000 AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL AMOUNT OF THE COMPETITIVE
LOAN REQUESTED BY THE RELEVANT BORROWER) OF THE COMPETITIVE LOAN OR LOANS THAT
THE APPLICABLE LENDER IS WILLING TO MAKE TO THE RELEVANT BORROWER, (Y) THE
COMPETITIVE BID RATE OR RATES AT WHICH SUCH LENDER IS PREPARED TO MAKE THE
COMPETITIVE LOAN OR LOANS AND (Z) THE INTEREST PERIOD AND THE LAST DAY THEREOF. 
A COMPETITIVE BID SUBMITTED PURSUANT TO THIS PARAGRAPH (B) SHALL BE IRREVOCABLE
(SUBJECT TO THE SATISFACTION OF THE CONDITIONS TO BORROWING SET FORTH IN
ARTICLE IV).


 


(C)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY (AND IN ANY EVENT BY
10:15 A.M., NEW YORK CITY TIME, ON THE DATE ON WHICH SUCH COMPETITIVE BIDS SHALL
HAVE BEEN MADE) NOTIFY THE RELEVANT BORROWER BY TELECOPIER OF ALL THE
COMPETITIVE BIDS MADE, THE COMPETITIVE BID RATE AND THE PRINCIPAL AMOUNT IN THE
RELEVANT CURRENCY OF EACH COMPETITIVE LOAN IN RESPECT OF WHICH A COMPETITIVE BID
WAS MADE AND THE IDENTITY OF THE LENDER THAT MADE EACH COMPETITIVE BID.  THE
ADMINISTRATIVE AGENT SHALL SEND A COPY OF ALL COMPETITIVE BIDS TO THE RELEVANT
BORROWER FOR ITS RECORDS AS SOON AS PRACTICABLE AFTER COMPLETION OF THE BIDDING
PROCESS SET FORTH IN THIS SECTION 2.3.


 


(D)           THE RELEVANT BORROWER MAY IN ITS SOLE AND ABSOLUTE DISCRETION,
SUBJECT ONLY TO THE PROVISIONS OF THIS PARAGRAPH (D), ACCEPT OR REJECT ANY
COMPETITIVE BID REFERRED TO IN PARAGRAPH (C) ABOVE.  THE RELEVANT BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE, CONFIRMED BY TELECOPIER IN SUCH
FORM AS MAY BE AGREED UPON BY SUCH BORROWER AND THE ADMINISTRATIVE AGENT,
WHETHER AND TO WHAT EXTENT IT HAS DECIDED TO ACCEPT OR REJECT ANY OF OR ALL THE
COMPETITIVE BIDS REFERRED TO IN PARAGRAPH (C) ABOVE, (I) IN THE CASE OF A
EUROCURRENCY COMPETITIVE LOAN IN DOLLARS, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE LOAN, (II) IN THE
CASE OF A EUROCURRENCY COMPETITIVE LOAN IN A FOREIGN CURRENCY, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, FOUR BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE
LOAN, (III) IN THE CASE OF AN ABSOLUTE RATE LOAN IN DOLLARS, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED COMPETITIVE LOAN, AND
(IV) IN THE CASE OF AN ABSOLUTE RATE LOAN IN A FOREIGN CURRENCY, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY BEFORE A PROPOSED
COMPETITIVE LOAN; PROVIDED, HOWEVER, THAT (A) THE FAILURE BY SUCH BORROWER TO
GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF ALL THE COMPETITIVE BIDS
REFERRED TO IN PARAGRAPH (C) ABOVE, (B) SUCH BORROWER SHALL NOT ACCEPT A
COMPETITIVE BID MADE AT A PARTICULAR COMPETITIVE BID RATE IF IT HAS DECIDED TO
REJECT A COMPETITIVE BID MADE AT A LOWER COMPETITIVE BID RATE, (C) THE AGGREGATE
AMOUNT OF THE COMPETITIVE BIDS ACCEPTED BY SUCH BORROWER SHALL NOT EXCEED THE
PRINCIPAL AMOUNT SPECIFIED IN THE COMPETITIVE BID REQUEST (BUT MAY BE LESS THAN
THAT REQUESTED), (D) IF SUCH BORROWER SHALL ACCEPT A COMPETITIVE BID OR
COMPETITIVE BIDS MADE AT A PARTICULAR COMPETITIVE BID RATE BUT THE AMOUNT OF
SUCH COMPETITIVE BID OR COMPETITIVE BIDS SHALL CAUSE THE TOTAL AMOUNT OF
COMPETITIVE BIDS TO BE ACCEPTED BY IT TO EXCEED THE AMOUNT SPECIFIED IN THE
COMPETITIVE BID

 

26

--------------------------------------------------------------------------------

 


 


REQUEST, THEN SUCH BORROWER SHALL ACCEPT A PORTION OF SUCH COMPETITIVE BID OR
COMPETITIVE BIDS IN AN AMOUNT EQUAL TO THE AMOUNT SPECIFIED IN THE COMPETITIVE
BID REQUEST LESS THE AMOUNT OF ALL OTHER COMPETITIVE BIDS ACCEPTED WITH RESPECT
TO SUCH COMPETITIVE BID REQUEST, WHICH ACCEPTANCE, IN THE CASE OF MULTIPLE
COMPETITIVE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE MADE PRO RATA IN
ACCORDANCE WITH THE AMOUNT OF EACH SUCH COMPETITIVE BID AT SUCH COMPETITIVE BID
RATE, AND (E) EXCEPT PURSUANT TO CLAUSE (D) ABOVE NO COMPETITIVE BID SHALL BE
ACCEPTED FOR A COMPETITIVE LOAN UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM
PRINCIPAL AMOUNT OF THE EQUIVALENT OF $5,000,000 AND, IN THE CASE OF A
COMPETITIVE BID FOR A COMPETITIVE LOAN IN DOLLARS, AN INTEGRAL MULTIPLE OF
$1,000,000; PROVIDED, FURTHER, HOWEVER, THAT IF A COMPETITIVE LOAN MUST BE IN AN
AMOUNT LESS THAN THE EQUIVALENT OF $5,000,000 BECAUSE OF THE PROVISIONS OF
CLAUSE (D) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF, IN THE CASE OF
A COMPETITIVE BID FOR A COMPETITIVE LOAN IN DOLLARS, $1,000,000 OR ANY INTEGRAL
MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA ALLOCATION OF ACCEPTANCES OF
PORTIONS OF MULTIPLE COMPETITIVE BIDS AT A PARTICULAR COMPETITIVE BID RATE
PURSUANT TO CLAUSE (D) ABOVE THE AMOUNTS SHALL BE ROUNDED TO INTEGRAL MULTIPLES
OF THE EQUIVALENT OF $1,000,000 (OR, IN THE CASE OF A COMPETITIVE BID FOR A
COMPETITIVE LOAN IN A FOREIGN CURRENCY, A MULTIPLE SELECTED BY THE
ADMINISTRATIVE AGENT) IN A MANNER WHICH SHALL BE IN THE DISCRETION OF SUCH
BORROWER.  A NOTICE GIVEN BY ANY BORROWER PURSUANT TO THIS PARAGRAPH (D) SHALL
BE IRREVOCABLE.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH BIDDING LENDER WHETHER OR NOT ITS COMPETITIVE BID HAS BEEN ACCEPTED
(AND IF SO, IN WHAT AMOUNT AND AT WHAT COMPETITIVE BID RATE) BY TELECOPY SENT BY
THE ADMINISTRATIVE AGENT, AND EACH SUCCESSFUL BIDDER WILL THEREUPON BECOME
BOUND, SUBJECT TO THE OTHER APPLICABLE CONDITIONS HEREOF, TO MAKE THE
COMPETITIVE LOAN IN RESPECT OF WHICH ITS COMPETITIVE BID HAS BEEN ACCEPTED.


 


(F)                                    ON THE DATE THE COMPETITIVE LOAN IS TO BE
MADE, EACH LENDER PARTICIPATING THEREIN SHALL (I) IF SUCH COMPETITIVE LOAN IS TO
BE MADE IN DOLLARS, MAKE AVAILABLE ITS SHARE OF SUCH COMPETITIVE LOAN IN DOLLARS
NOT LATER THAN 2:00 P.M. NEW YORK CITY TIME, IN IMMEDIATELY AVAILABLE FUNDS, IN
NEW YORK TO THE ADMINISTRATIVE AGENT AS NOTIFIED BY THE ADMINISTRATIVE AGENT BY
TWO BUSINESS DAYS NOTICE AND (II) IF SUCH COMPETITIVE LOAN IS TO BE MADE IN A
FOREIGN CURRENCY, MAKE AVAILABLE ITS SHARE OF SUCH COMPETITIVE LOAN IN SUCH
FOREIGN CURRENCY, OTHER THAN YEN, NOT LATER THAN 11:00 A.M. LONDON TIME, AND FOR
SUCH COMPETITIVE LOAN TO BE MADE IN YEN, NOT LATER THAN 11:00 A.M, TOKYO TIME,
IN IMMEDIATELY AVAILABLE FUNDS, IN LONDON TO THE ADMINISTRATIVE AGENT AS
NOTIFIED BY THE ADMINISTRATIVE AGENT BY ONE BUSINESS DAY’S NOTICE.


 


(G)                                 IF THE LENDER WHICH IS THE ADMINISTRATIVE
AGENT SHALL ELECT TO SUBMIT A COMPETITIVE BID IN ITS CAPACITY AS A LENDER, IT
SHALL SUBMIT SUCH COMPETITIVE BID DIRECTLY TO THE RELEVANT BORROWER AT LEAST ONE
QUARTER OF AN HOUR EARLIER THAN THE LATEST TIME AT WHICH THE OTHER LENDERS ARE
REQUIRED TO SUBMIT THEIR COMPETITIVE BIDS TO THE ADMINISTRATIVE AGENT PURSUANT
TO PARAGRAPH (B) ABOVE.


 


(H)                                 ALL NOTICES REQUIRED BY THIS SECTION 2.3
SHALL BE GIVEN IN ACCORDANCE WITH SECTION 9.1.


 


(I)                                     NO BORROWER SHALL HAVE THE RIGHT TO
PREPAY ANY COMPETITIVE LOAN WITHOUT THE CONSENT OF THE LENDER OR LENDERS MAKING
SUCH COMPETITIVE LOAN.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.4.                                               Revolving Credit
Borrowing Procedure.  In order to request a Revolving Credit Loan, the relevant
Borrower shall hand deliver or telecopy to the Administrative Agent a Revolving
Credit Borrowing Request in the form of Exhibit B-4 (a) in the case of a
Eurocurrency Revolving Credit Loan denominated in Dollars, not later than
11:00 a.m., New York City time, three Business Days before a proposed borrowing,
(b) in the case of a Multi-Currency Revolving Loan, 8:00 a.m., New York City
time, three Business Days before a proposed borrowing and (c) in the case of an
ABR Revolving Credit Loan, not later than 11:00 a.m., New York City time, on the
day of a proposed borrowing.  Such notice shall be irrevocable and shall in each
case specify (i) whether the Revolving Credit Loan then being requested is to be
a Eurocurrency Revolving Credit Loan or an ABR Revolving Credit Loan, (ii) the
date of such Revolving Credit Loan (which shall be a Business Day) and the
amount thereof; (iii) in the case of a Eurocurrency Revolving Credit Loan, the
Interest Period with respect thereto; and (iv) in the case of a Multi-Currency
Revolving Loan, the currency in which such Loan shall be denominated.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.4 and of each Lender’s portion of the requested Loan.

 

SECTION 2.5.                                               Repayment of Loans. 
Each Borrower shall repay all outstanding Revolving Credit Loans and ABR
Swingline Loans made to it, in each case on the Revolving Credit Maturity Date
(or such earlier date on which the Commitments shall terminate in accordance
herewith).  Each Borrower shall repay Quoted Swingline Loans and Competitive
Loans made to it, in each case on the Maturity Date applicable thereto.  Each
Loan shall bear interest from and including the date thereof on the outstanding
principal balance thereof as set forth in Section 2.10.  For the avoidance of
doubt, subject to Article VIII, each Borrower’s obligations hereunder are and
shall be the several obligations of such Borrower, and shall not be the joint
and several obligations of the Borrowers.

 

SECTION 2.6.                                               Swingline Loans. 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Swingline Lender agrees,
severally and not jointly, at any time and from time to time on and after the
Effective Date and until the earlier of the Business Day immediately preceding
the Revolving Credit Maturity Date and the termination of the Swingline
Commitment of such Swingline Lender, (i) to make available to any Swingline
Borrower Swingline Loans (“Quoted Swingline Loans”) on the basis of quoted
interest rates (each, a “Quoted Swingline Rate”) furnished by such Swingline
Lender from time to time in its discretion to such Swingline Borrower (through
the Administrative Agent) and accepted by such Swingline Borrower in its
discretion and (ii) to make Swingline Loans (“ABR Swingline Loans”) to any
Swingline Borrower bearing interest at a rate equal to the Alternate Base Rate
in an aggregate principal amount (in the case of this clause (ii)) not to exceed
such Swingline Lender’s Swingline Commitment; provided, that after giving effect
to each Swingline Loan, the Total Facility Exposure shall not exceed the Total
Commitment then in effect.  The aggregate outstanding principal amount of the
Quoted Swingline Loans of any Swingline Lender, when added to the aggregate
outstanding principal amount of the ABR Swingline Loans of such Swingline
Lender, may exceed such Swingline Lender’s Swingline Commitment; provided, that
in no event shall the aggregate outstanding principal amount of the Swingline
Loans exceed the aggregate Swingline Commitments then in effect.  Each Quoted
Swingline Loan shall be made only by the Swingline Lender furnishing the
relevant Quoted Swingline Rate.  Each ABR Swingline Loan shall be made by the
Swingline Lenders ratably in accordance with their respective Swingline
Percentages.  The Swingline

 

28

--------------------------------------------------------------------------------


 

Loans shall be made in a minimum aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or an aggregate principal
amount equal to the remaining balance of the available Swingline Commitments). 
Each Swingline Lender shall make the portion of each Swingline Loan to be made
by it available to any Swingline Borrower by means of a credit to the general
deposit account of such Swingline Borrower with the Administrative Agent or,
with notice to the Administrative Agent, a wire transfer, at the expense of such
Swingline Borrower, to an account designated in writing by such Swingline
Borrower, in each case by 3:30 p.m., New York City time, on the date such
Swingline Loan is requested to be made pursuant to paragraph (b) below, in
immediately available funds.  Each Swingline Borrower may borrow, prepay and
reborrow Swingline Loans on or after the Effective Date and prior to the
Revolving Credit Maturity Date (or such earlier date on which the Commitments
shall terminate in accordance herewith) on the terms and subject to the
conditions and limitations set forth herein.

 


(B)                                 THE RELEVANT SWINGLINE BORROWER SHALL GIVE
THE ADMINISTRATIVE AGENT TELEPHONIC, WRITTEN OR TELECOPY NOTICE SUBSTANTIALLY IN
THE FORM OF EXHIBIT B-5 (IN THE CASE OF TELEPHONIC NOTICE, SUCH NOTICE SHALL BE
PROMPTLY CONFIRMED BY TELECOPY) NO LATER THAN 2:30 P.M., NEW YORK CITY TIME (OR,
IN THE CASE OF A PROPOSED QUOTED SWINGLINE LOAN, 12:00 NOON, NEW YORK CITY
TIME), ON THE DAY OF A PROPOSED SWINGLINE LOAN.  SUCH NOTICE SHALL BE DELIVERED
ON A BUSINESS DAY, SHALL BE IRREVOCABLE (SUBJECT, IN THE CASE OF QUOTED
SWINGLINE LOANS, TO RECEIPT BY THE RELEVANT SWINGLINE BORROWER OF QUOTED
SWINGLINE RATES ACCEPTABLE TO IT) AND SHALL REFER TO THIS AGREEMENT AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF SUCH
SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE SWINGLINE
LENDERS OF ANY NOTICE RECEIVED FROM ANY SWINGLINE BORROWER PURSUANT TO THIS
PARAGRAPH (B).  IN THE EVENT THAT A SWINGLINE BORROWER ACCEPTS A QUOTED
SWINGLINE RATE IN RESPECT OF A PROPOSED QUOTED SWINGLINE LOAN, IT SHALL NOTIFY
THE ADMINISTRATIVE AGENT (WHICH SHALL IN TURN NOTIFY THE RELEVANT SWINGLINE
LENDER) OF SUCH ACCEPTANCE NO LATER THAN 2:30 P.M., NEW YORK CITY TIME, ON THE
RELEVANT BORROWING DATE.


 


(C)                                  IN THE EVENT THAT ANY ABR SWINGLINE LOAN
SHALL BE OUTSTANDING FOR MORE THAN FIVE BUSINESS DAYS, THE ADMINISTRATIVE AGENT
SHALL, ON BEHALF OF THE RELEVANT SWINGLINE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT ON ITS BEHALF), REQUEST
EACH LENDER, INCLUDING THE SWINGLINE LENDERS, TO MAKE AN ABR REVOLVING CREDIT
LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE OF THE
PRINCIPAL AMOUNT OF SUCH ABR SWINGLINE LOAN.  UNLESS AN EVENT DESCRIBED IN
ARTICLE VI, PARAGRAPH (F) OR (G), HAS OCCURRED AND IS CONTINUING, EACH LENDER
WILL MAKE THE PROCEEDS OF ITS REVOLVING CREDIT LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDERS AT THE OFFICE OF
THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, IN FUNDS
IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE SUCH NOTICE
IS GIVEN.  THE PROCEEDS OF SUCH REVOLVING CREDIT LOANS SHALL BE IMMEDIATELY
APPLIED TO REPAY THE ABR SWINGLINE LOANS.


 


(D)                                 A SWINGLINE LENDER THAT HAS MADE AN ABR
SWINGLINE LOAN TO A BORROWER MAY AT ANY TIME AND FOR ANY REASON, SO LONG AS
REVOLVING CREDIT LOANS HAVE NOT BEEN MADE PURSUANT TO SECTION 2.6(C) TO REPAY
SUCH ABR SWINGLINE LOAN AS REQUIRED BY SAID SECTION, BY WRITTEN NOTICE GIVEN TO
THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON NEW YORK CITY TIME ON ANY
BUSINESS DAY, REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY
IN ALL OR A PORTION OF SUCH UNREFUNDED ABR SWINGLINE LOANS (THE “UNREFUNDED
SWINGLINE LOANS”), AND

 

29

--------------------------------------------------------------------------------



 


EACH LENDER SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IT SHALL
PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN SUCH ABR SWINGLINE LOAN IN AN
AMOUNT EQUAL TO THE AMOUNT OF THE REVOLVING CREDIT LOAN WHICH OTHERWISE WOULD
HAVE BEEN MADE BY SUCH LENDER PURSUANT TO SECTION 2.6(C), WHICH PURCHASE SHALL
BE FUNDED BY THE TIME SUCH REVOLVING CREDIT LOAN WOULD HAVE BEEN REQUIRED TO BE
MADE PURSUANT TO SECTION 2.6(C).  IN THE EVENT THAT THE LENDERS PURCHASE
UNDIVIDED PARTICIPATING INTERESTS PURSUANT TO THE FIRST SENTENCE OF THIS
PARAGRAPH (D), EACH LENDER SHALL IMMEDIATELY TRANSFER TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF SUCH SWINGLINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS,
THE AMOUNT OF ITS PARTICIPATION.  ANY LENDER HOLDING A PARTICIPATION IN AN
UNREFUNDED SWINGLINE LOAN MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN,
SETOFF OR COUNTERCLAIM WITH RESPECT TO ANY AND ALL MONEYS OWING BY THE RELEVANT
SWINGLINE BORROWER TO SUCH LENDER BY REASON THEREOF AS FULLY AS IF SUCH LENDER
HAD MADE A LOAN DIRECTLY TO SUCH SWINGLINE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


(E)                                  WHENEVER, AT ANY TIME AFTER ANY SWINGLINE
LENDER HAS RECEIVED FROM ANY LENDER SUCH LENDER’S PARTICIPATING INTEREST IN AN
ABR SWINGLINE LOAN, SUCH SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT
THEREOF, SUCH SWINGLINE LENDER WILL PROMPTLY DISTRIBUTE TO SUCH LENDER ITS
PARTICIPATING INTEREST IN SUCH AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S
PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED); PROVIDED, HOWEVER, THAT IN
THE EVENT THAT SUCH PAYMENT RECEIVED BY SUCH SWINGLINE LENDER IS REQUIRED TO BE
RETURNED, SUCH LENDER WILL RETURN TO SUCH SWINGLINE LENDER ANY PORTION THEREOF
PREVIOUSLY DISTRIBUTED BY SUCH SWINGLINE LENDER TO IT.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, EACH LENDER’S OBLIGATION TO MAKE THE REVOLVING CREDIT LOANS
REFERRED TO IN SECTION 2.6(C) AND TO PURCHASE AND FUND PARTICIPATING INTERESTS
PURSUANT TO SECTION 2.6(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER OR ANY
SWINGLINE BORROWER MAY HAVE AGAINST ANY SWINGLINE LENDER, ANY SWINGLINE BORROWER
OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT
DESCRIBED IN ARTICLE VI, PARAGRAPH (F) OR (G), IN THE CASE OF EACH LENDER’S
OBLIGATION TO MAKE REVOLVING CREDIT LOANS PURSUANT TO SECTION 2.6(C)) OR THE
FAILURE TO SATISFY ANY OF THE CONDITIONS SPECIFIED IN ARTICLE IV; (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF CBS OR ANY OF ITS
SUBSIDIARIES; (IV) ANY BREACH OF THIS AGREEMENT BY ANY BORROWER OR ANY LENDER;
OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.


 


(G)                                 UPON WRITTEN OR TELECOPY NOTICE TO THE
SWINGLINE LENDERS AND TO THE ADMINISTRATIVE AGENT, CBS MAY AT ANY TIME
TERMINATE, FROM TIME TO TIME IN PART REDUCE, OR FROM TIME TO TIME (WITH THE
APPROVAL OF THE RELEVANT SWINGLINE LENDER) INCREASE, THE SWINGLINE COMMITMENT OF
ANY SWINGLINE LENDER.  AT ANY TIME WHEN THERE SHALL BE FEWER THAN TEN SWINGLINE
LENDERS, CBS MAY APPOINT FROM AMONG THE LENDERS A NEW SWINGLINE LENDER, SUBJECT
TO THE PRIOR CONSENT OF SUCH NEW SWINGLINE LENDER AND PRIOR NOTICE TO THE
ADMINISTRATIVE AGENT, SO LONG AS AT NO TIME SHALL THERE BE MORE THAN TEN
SWINGLINE LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
(I) IF ANY ABR SWINGLINE LOANS SHALL BE OUTSTANDING AT THE TIME OF ANY
TERMINATION, REDUCTION, INCREASE OR APPOINTMENT PURSUANT TO THE PRECEDING TWO
SENTENCES, THE SWINGLINE BORROWERS SHALL ON THE DATE THEREOF PREPAY OR BORROW
ABR SWINGLINE LOANS TO THE EXTENT NECESSARY TO ENSURE THAT AT ALL TIMES THE
OUTSTANDING ABR SWINGLINE LOANS

 

30

--------------------------------------------------------------------------------



 


HELD BY THE SWINGLINE LENDERS SHALL BE PRO RATA ACCORDING TO THE RESPECTIVE
SWINGLINE COMMITMENTS OF THE SWINGLINE LENDERS AND (II) IN NO EVENT MAY THE
AGGREGATE SWINGLINE COMMITMENTS EXCEED $200,000,000.  ON THE DATE OF ANY
TERMINATION OR REDUCTION OF THE SWINGLINE COMMITMENTS PURSUANT TO THIS PARAGRAPH
(G), THE SWINGLINE BORROWERS SHALL PAY OR PREPAY SO MUCH OF THE SWINGLINE LOANS
AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO SUCH TERMINATION OR
REDUCTION, (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE ABR SWINGLINE
LOANS OF ANY SWINGLINE LENDER WILL NOT EXCEED THE SWINGLINE COMMITMENT OF SUCH
SWINGLINE LENDER AND (II) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
SWINGLINE LOANS WILL NOT EXCEED THE AGGREGATE SWINGLINE COMMITMENTS.


 


(H)                                 EACH SWINGLINE BORROWER MAY PREPAY ANY
SWINGLINE LOAN IN WHOLE OR IN PART AT ANY TIME WITHOUT PREMIUM OR PENALTY;
PROVIDED, THAT SUCH SWINGLINE BORROWER SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT
WRITTEN OR TELECOPY NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED IN WRITING OR
BY TELECOPY) OF SUCH PREPAYMENT NOT LATER THAN 10:30 A.M., NEW YORK CITY TIME,
ON THE BUSINESS DAY DESIGNATED BY SUCH SWINGLINE BORROWER FOR SUCH PREPAYMENT;
AND PROVIDED, FURTHER, THAT EACH PARTIAL PAYMENT SHALL BE IN AN AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $1,000,000.  EACH NOTICE OF PREPAYMENT UNDER THIS
PARAGRAPH (H) SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH
SWINGLINE LOAN (OR PORTION THEREOF) TO BE PREPAID, SHALL BE IRREVOCABLE AND
SHALL COMMIT SUCH SWINGLINE BORROWER TO PREPAY SUCH SWINGLINE LOAN (OR PORTION
THEREOF) IN THE AMOUNT STATED THEREIN ON THE DATE STATED THEREIN.  ALL
PREPAYMENTS UNDER THIS PARAGRAPH (H) SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT BEING PREPAID TO THE DATE OF PAYMENT.  EACH PAYMENT OF
PRINCIPAL OF OR INTEREST ON ABR SWINGLINE LOANS SHALL BE ALLOCATED, AS BETWEEN
THE SWINGLINE LENDERS, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE SWINGLINE
PERCENTAGES.


 

SECTION 2.7.                                               Letters of Credit. 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Issuing Lender agrees, at
any time and from time to time on or after the Effective Date until the earlier
of (i) the fifth Business Day preceding the Revolving Credit Maturity Date and
(ii) the termination of the Commitments in accordance with the terms hereof, to
issue and deliver or to extend the expiry of Letters of Credit for the account
of any Borrower in an aggregate outstanding undrawn amount which does not exceed
the maximum amount specified in the applicable Issuing Lender Agreement;
provided, that (A) in no event shall the Aggregate LC Exposure exceed the Letter
of Credit Sublimit at any time and (B) after giving effect to each issuance of a
Letter of Credit, the Total Facility Exposure shall not exceed the Total
Commitment then in effect.  Each Letter of Credit (i) shall be in a form
approved in writing by the applicable Borrower and the applicable Issuing Lender
and (ii) shall permit drawings upon the presentation of such documents as shall
be specified by such Borrower in the applicable notice delivered pursuant to
paragraph (c) below.  The Lenders agree that, subject to compliance with the
conditions precedent set forth in Section 4.3, any Designated Letter of Credit
may be designated as a Letter of Credit hereunder from time to time on or after
the Effective Date pursuant to the procedures specified in the definition of
“Designated Letters of Credit”.

 


(B)                                 EACH LETTER OF CREDIT SHALL BY ITS TERMS
EXPIRE NOT LATER THAN THE FIFTH BUSINESS DAY PRECEDING THE REVOLVING CREDIT
MATURITY DATE.  ANY LETTER OF CREDIT MAY PROVIDE FOR THE RENEWAL THEREOF FOR
ADDITIONAL PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO
IN THE PRECEDING SENTENCE).  EACH LETTER OF CREDIT SHALL BY ITS TERMS PROVIDE
FOR

 

31

--------------------------------------------------------------------------------


 


PAYMENT OF DRAWINGS IN DOLLARS OR IN A FOREIGN CURRENCY; PROVIDED, THAT A LETTER
OF CREDIT DENOMINATED IN A FOREIGN CURRENCY MAY NOT BE ISSUED IF, AFTER GIVING
EFFECT THERETO, THE DOLLAR EQUIVALENT (CALCULATED ON THE BASIS OF THE APPLICABLE
FOREIGN EXCHANGE RATE) OF THE AGGREGATE FACE AMOUNT OF ALL LETTERS OF CREDIT
DENOMINATED IN FOREIGN CURRENCIES THEN OUTSTANDING WOULD EXCEED $150,000,000, AS
DETERMINED BY THE ADMINISTRATIVE AGENT ACTING IN GOOD FAITH.


 


(C)                                  THE APPLICABLE BORROWER MAY REQUEST THE
ISSUANCE OF LETTERS OF CREDIT IN A FORM REASONABLY ACCEPTABLE TO THE APPLICABLE
ISSUING LENDER AND SHALL GIVE THE APPLICABLE ISSUING LENDER AND THE
ADMINISTRATIVE AGENT WRITTEN OR TELECOPY NOTICE NOT LATER THAN 10:00 A.M., NEW
YORK CITY TIME, THREE BUSINESS DAYS (OR SUCH SHORTER PERIOD AS SHALL BE
ACCEPTABLE TO SUCH ISSUING LENDER) PRIOR TO ANY PROPOSED ISSUANCE OF A LETTER OF
CREDIT.  EACH SUCH NOTICE SHALL REFER TO THIS AGREEMENT AND SHALL SPECIFY
(I) THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED (WHICH SHALL BE A
BUSINESS DAY) AND THE FACE AMOUNT OF SUCH LETTER OF CREDIT, (II) THE NAME AND
ADDRESS OF THE BENEFICIARY, (III) WHETHER SUCH LETTER OF CREDIT IS A FINANCIAL
LETTER OF CREDIT OR A NON-FINANCIAL LETTER OF CREDIT (SUBJECT TO CONFIRMATION OF
SUCH STATUS BY THE ADMINISTRATIVE AGENT), (IV) WHETHER SUCH LETTER OF CREDIT
SHALL PERMIT A SINGLE DRAWING OR MULTIPLE DRAWINGS, (V) THE FORM OF THE
DOCUMENTS REQUIRED TO BE PRESENTED AT THE TIME OF ANY DRAWING (TOGETHER WITH THE
EXACT WORDING OF SUCH DOCUMENTS OR COPIES THEREOF), (VI) THE EXPIRY DATE OF SUCH
LETTER OF CREDIT (WHICH SHALL CONFORM TO THE PROVISIONS OF PARAGRAPH (B) ABOVE)
AND (VII) IF SUCH LETTER OF CREDIT IS TO BE IN A FOREIGN CURRENCY, THE RELEVANT
FOREIGN CURRENCY.  SUCH ISSUING LENDER SHALL PROMPTLY GIVE NOTICE TO THE
ADMINISTRATIVE AGENT OF THE ISSUANCE (OR NON-ISSUANCE, AS THE CASE MAY BE) OF
SUCH LETTER OF CREDIT.  THE ADMINISTRATIVE AGENT SHALL GIVE TO EACH LENDER
PROMPT WRITTEN OR TELECOPY ADVICE OF THE ISSUANCE OF ANY LETTER OF CREDIT.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT AS TO WHETHER OR NOT A LETTER OF
CREDIT CONSTITUTES A FINANCIAL LETTER OF CREDIT SHALL BE CONCLUSIVE AND BINDING
UPON THE APPLICABLE BORROWER AND THE LENDERS.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS
OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE
APPLICABLE BORROWER TO, OR ENTERED INTO BY THE APPLICABLE BORROWER WITH, THE
APPLICABLE ISSUING LENDER RELATING TO ANY LETTER OF CREDIT, THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


(D)                                 BY THE ISSUANCE OF A LETTER OF CREDIT AND
WITHOUT ANY FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING LENDER OR THE
LENDERS IN RESPECT THEREOF, THE APPLICABLE ISSUING LENDER HEREBY GRANTS TO EACH
LENDER, AND EACH LENDER HEREBY ACQUIRES FROM SUCH ISSUING LENDER, A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S REVOLVING CREDIT
PERCENTAGE AT THE TIME OF ANY DRAWING THEREUNDER OF THE STATED AMOUNT OF SUCH
LETTER OF CREDIT, EFFECTIVE UPON THE ISSUANCE OF SUCH LETTER OF CREDIT.  IN
ADDITION, THE APPLICABLE ISSUING LENDER HEREBY GRANTS TO EACH LENDER, AND EACH
LENDER HEREBY ACQUIRES FROM SUCH ISSUING LENDER, A PARTICIPATION IN EACH
DESIGNATED LETTER OF CREDIT EQUAL TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE
AT THE TIME OF ANY DRAWING THEREUNDER OF THE STATED AMOUNT OF SUCH DESIGNATED
LETTER OF CREDIT, EFFECTIVE ON THE DATE SUCH DESIGNATED LETTER OF CREDIT IS
DESIGNATED AS A LETTER OF CREDIT HEREUNDER.  IN CONSIDERATION AND IN FURTHERANCE
OF THE FOREGOING, EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH ISSUING LENDER, IN
ACCORDANCE WITH PARAGRAPH (F) BELOW, SUCH LENDER’S REVOLVING CREDIT PERCENTAGE
OF EACH UNREIMBURSED LC DISBURSEMENT MADE BY SUCH ISSUING LENDER; PROVIDED,
HOWEVER, THAT THE LENDERS SHALL NOT BE OBLIGATED TO MAKE ANY SUCH PAYMENT WITH
RESPECT TO ANY PAYMENT OR DISBURSEMENT MADE UNDER ANY LETTER OF CREDIT TO THE
EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING
LENDER.

 

32

--------------------------------------------------------------------------------



 


(E)                                  EACH LENDER ACKNOWLEDGES AND AGREES THAT
ITS ACQUISITION OF PARTICIPATIONS PURSUANT TO PARAGRAPH (D) ABOVE IN RESPECT OF
LETTERS OF CREDIT SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER OR THE
APPLICABLE BORROWER MAY HAVE AGAINST ANY ISSUING LENDER, ANY BORROWER OR ANY
OTHER PERSON, FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE CONDITIONS
SPECIFIED IN ARTICLE IV; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR
OTHERWISE) OF THE APPLICABLE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT BY ANY
BORROWER OR ANY LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


 


(F)                                    ON THE DATE ON WHICH IT SHALL HAVE
ASCERTAINED THAT ANY DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT APPEAR TO BE
IN CONFORMITY WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT, THE
APPLICABLE ISSUING LENDER SHALL GIVE WRITTEN OR TELECOPY NOTICE TO THE
APPLICABLE BORROWER AND THE ADMINISTRATIVE AGENT OF THE AMOUNT OF THE DRAWING
AND THE DATE ON WHICH PAYMENT THEREON HAS BEEN OR WILL BE MADE.  IF THE
APPLICABLE ISSUING LENDER SHALL NOT HAVE RECEIVED FROM THE APPLICABLE BORROWER
THE PAYMENT REQUIRED PURSUANT TO PARAGRAPH (G) BELOW BY 12:00 NOON, NEW YORK
CITY TIME, TWO BUSINESS DAYS AFTER THE DATE ON WHICH PAYMENT OF A DRAFT
PRESENTED UNDER ANY LETTER OF CREDIT HAS BEEN MADE, SUCH ISSUING LENDER SHALL SO
NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY NOTIFY EACH
LENDER, SPECIFYING IN THE NOTICE TO EACH LENDER SUCH LENDER’S REVOLVING CREDIT
PERCENTAGE OF SUCH LC DISBURSEMENT.  EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH SECOND BUSINESS
DAY, SUCH LENDER’S REVOLVING CREDIT PERCENTAGE OF SUCH LC DISBURSEMENT (WHICH
OBLIGATION SHALL BE EXPRESSED IN DOLLARS ONLY), WHICH THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE APPLICABLE ISSUING LENDER (WITH INTEREST AFTER SUCH
SECOND BUSINESS DAY AT THE SAME RATE AS APPLIES TO SUCH LC DISBURSEMENT).  THE
ADMINISTRATIVE AGENT WILL PROMPTLY REMIT TO EACH LENDER SUCH LENDER’S REVOLVING
CREDIT PERCENTAGE OF ANY AMOUNTS SUBSEQUENTLY RECEIVED BY THE ADMINISTRATIVE
AGENT FROM THE APPLICABLE BORROWER IN RESPECT OF SUCH LC DISBURSEMENT; PROVIDED,
THAT (I) AMOUNTS SO RECEIVED FOR THE ACCOUNT OF ANY LENDER PRIOR TO PAYMENT BY
SUCH LENDER OF AMOUNTS REQUIRED TO BE PAID BY IT HEREUNDER IN RESPECT OF ANY LC
DISBURSEMENT AND (II) AMOUNTS REPRESENTING INTEREST AT THE RATE PROVIDED IN
PARAGRAPH (G) BELOW ON ANY LC DISBURSEMENT FOR THE PERIOD PRIOR TO THE PAYMENT
BY SUCH LENDER OF SUCH AMOUNTS SHALL IN EACH CASE BE REMITTED TO THE APPLICABLE
ISSUING LENDER.


 


(G)                                 IF AN ISSUING LENDER SHALL PAY ANY DRAFT
PRESENTED UNDER A LETTER OF CREDIT, THE APPLICABLE BORROWER SHALL PAY TO SUCH
ISSUING LENDER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAFT BEFORE 12:00 NOON,
NEW YORK CITY TIME, ON THE SECOND BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE OF
PAYMENT OF SUCH DRAFT, TOGETHER WITH INTEREST (IF ANY) ON SUCH AMOUNT AT A RATE
PER ANNUM EQUAL TO THE INTEREST RATE IN EFFECT FOR ABR LOANS (OR, IN THE CASE OF
FOREIGN CURRENCY DENOMINATED LETTERS OF CREDIT, THE RATE WHICH WOULD REASONABLY
AND CUSTOMARILY BE CHARGED BY SUCH ISSUING LENDER ON OUTSTANDING LOANS
DENOMINATED IN THE RELEVANT FOREIGN CURRENCY) FROM (AND INCLUDING) THE DATE OF
PAYMENT OF SUCH DRAFT TO (BUT EXCLUDING) THE DATE ON WHICH SUCH BORROWER SHALL
HAVE REPAID, OR THE LENDERS SHALL HAVE REFUNDED, SUCH DRAFT IN FULL (WHICH
INTEREST SHALL BE PAYABLE ON SUCH SECOND BUSINESS DAY AND FROM TIME TO TIME
THEREAFTER ON DEMAND UNTIL SUCH BORROWER SHALL HAVE REPAID, OR THE LENDERS SHALL
HAVE REFUNDED, SUCH DRAFT IN FULL).  IN THE EVENT THAT SUCH DRAWING SHALL BE
REFUNDED BY THE LENDERS AS PROVIDED IN SECTION 2.7(F), THE APPLICABLE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE

 

33

--------------------------------------------------------------------------------


 


LENDERS, QUARTERLY ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
INTEREST ON THE AMOUNT SO REFUNDED AT A RATE PER ANNUM EQUAL TO THE INTEREST
RATE IN EFFECT FOR ABR LOANS FROM (AND INCLUDING) THE DATE OF SUCH REFUNDING TO
(BUT EXCLUDING) THE DATE ON WHICH THE AMOUNT SO REFUNDED BY THE LENDERS SHALL
HAVE BEEN PAID IN FULL IN DOLLARS BY SUCH BORROWER.  EACH PAYMENT MADE TO AN
ISSUING LENDER BY THE APPLICABLE BORROWER PURSUANT TO THIS PARAGRAPH SHALL BE
MADE AT SUCH ISSUING LENDER’S ADDRESS FOR NOTICES SPECIFIED HEREIN IN LAWFUL
MONEY OF (X) THE UNITED STATES OF AMERICA (IN THE CASE OF PAYMENTS MADE ON
DOLLAR-DENOMINATED LETTERS OF CREDIT) OR (Y) THE APPLICABLE FOREIGN JURISDICTION
(IN THE CASE OF PAYMENTS ON FOREIGN CURRENCY-DENOMINATED LETTERS OF CREDIT) AND
IN IMMEDIATELY AVAILABLE FUNDS, AND SUCH ISSUING LENDER SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT OF ANY SUCH PAYMENT.  THE OBLIGATION OF THE APPLICABLE
BORROWER TO PAY THE AMOUNTS REFERRED TO ABOVE IN THIS PARAGRAPH (G) (AND THE
OBLIGATIONS OF THE LENDERS UNDER PARAGRAPHS (D) AND (F) ABOVE) SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE SATISFIED STRICTLY IN
ACCORDANCE WITH THEIR TERMS IRRESPECTIVE OF:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY LETTER OF CREDIT OR ANY ISSUING LENDER AGREEMENT OR OF THE OBLIGATIONS OF
ANY BORROWER UNDER THIS AGREEMENT OR ANY ISSUING LENDER AGREEMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH ANY BORROWER OR ANY OTHER PERSON MAY AT ANY TIME
HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER OF CREDIT, THE AGENTS, ANY ISSUING
LENDER OR ANY LENDER (OTHER THAN THE DEFENSE OF PAYMENT IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT OR A DEFENSE BASED ON THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE APPLICABLE ISSUING LENDER) OR ANY OTHER PERSON IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION;

 

(III)                               ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER
A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR
ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; PROVIDED, THAT
PAYMENT BY THE APPLICABLE ISSUING LENDER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF SUCH DRAFT OR DOCUMENT SHALL NOT HAVE CONSTITUTED GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT;

 

(IV)                              PAYMENT BY THE APPLICABLE ISSUING LENDER UNDER
A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT WHICH DOES
NOT COMPLY IN ANY IMMATERIAL RESPECT WITH THE TERMS OF SUCH LETTER OF CREDIT;
PROVIDED, THAT SUCH PAYMENT SHALL NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; OR

 

(V)                                 ANY OTHER CIRCUMSTANCE OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, THAT SUCH OTHER
CIRCUMSTANCE OR EVENT SHALL NOT HAVE BEEN THE RESULT OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE APPLICABLE ISSUING LENDER.

 

It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented

 

34

--------------------------------------------------------------------------------


 

pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever,
and (y) any noncompliance in any immaterial respect of the documents presented
under a Letter of Credit with the terms thereof shall, in either case, not, in
and of itself, be deemed willful misconduct or gross negligence of such Issuing
Lender.

 


(H)                                 (I)  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, FOR PURPOSES OF CALCULATING ANY LC FEE
PAYABLE IN RESPECT OF ANY BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL CONVERT
THE AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT DENOMINATED IN A
FOREIGN CURRENCY INTO AN AMOUNT OF DOLLARS BASED UPON THE RELEVANT FOREIGN
EXCHANGE RATE IN EFFECT FOR SUCH DAY.  IF ON ANY DATE THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE APPLICABLE BORROWER THAT, BY VIRTUE OF ANY CHANGE IN THE
FOREIGN EXCHANGE RATE OF ANY FOREIGN CURRENCY IN WHICH A LETTER OF CREDIT IS
DENOMINATED, THE TOTAL FACILITY EXPOSURE SHALL EXCEED THE TOTAL COMMITMENT THEN
IN EFFECT, THEN, WITHIN THREE BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE, SUCH
BORROWER SHALL PREPAY THE REVOLVING CREDIT LOANS AND/OR THE SWINGLINE LOANS TO
THE EXTENT NECESSARY TO ELIMINATE SUCH EXCESS.  EACH ISSUING LENDER WHICH HAS
ISSUED A LETTER OF CREDIT DENOMINATED IN A FOREIGN CURRENCY AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT OF THE AVERAGE DAILY OUTSTANDING AMOUNT THEREOF FOR ANY
PERIOD IN RESPECT OF WHICH LC FEES ARE PAYABLE AND, UPON REQUEST BY THE
ADMINISTRATIVE AGENT, FOR ANY OTHER DATE OR PERIOD.  FOR ALL PURPOSES OF THIS
AGREEMENT (EXCEPT AS OTHERWISE SET FORTH IN SECTION 2.22), DETERMINATIONS BY THE
ADMINISTRATIVE AGENT OF THE DOLLAR EQUIVALENT OF ANY AMOUNT EXPRESSED IN A
FOREIGN CURRENCY SHALL BE MADE ON THE BASIS OF FOREIGN EXCHANGE RATES RESET
MONTHLY (OR ON SUCH OTHER PERIODIC BASIS AS SHALL BE SELECTED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION) AND SHALL IN EACH CASE BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 

(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 2.7, PRIOR TO DEMANDING ANY REIMBURSEMENT FROM THE
LENDERS PURSUANT TO SECTION 2.7(F) IN RESPECT OF ANY LETTER OF CREDIT
DENOMINATED IN A FOREIGN CURRENCY, THE RELEVANT ISSUING LENDER SHALL CONVERT THE
OBLIGATION OF THE APPLICABLE BORROWER UNDER SECTION 2.7(G) TO REIMBURSE SUCH
ISSUING LENDER IN SUCH FOREIGN CURRENCY INTO AN OBLIGATION TO REIMBURSE SUCH
ISSUING LENDER (AND, IN TURN, THE LENDERS) IN DOLLARS.  THE AMOUNT OF ANY SUCH
CONVERTED OBLIGATION SHALL BE COMPUTED BASED UPON THE RELEVANT FOREIGN EXCHANGE
RATE (AS QUOTED BY THE ADMINISTRATIVE AGENT TO SUCH ISSUING LENDER) IN EFFECT
FOR THE DAY ON WHICH SUCH CONVERSION OCCURS.

 

(III)                               EACH ISSUING LENDER SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT OF THE EXPIRATION OR CANCELLATION OF A LETTER OF CREDIT
ISSUED BY IT.

 

SECTION 2.8.                                               Conversion and
Continuation Options.  (a)  The relevant Borrower may elect from time to time to
convert Eurocurrency Revolving Credit Loans denominated in Dollars (or, subject
to Section 2.10(f), a portion thereof) to ABR Revolving Credit Loans on the last
day of an Interest Period with respect thereto by giving the Administrative
Agent prior irrevocable notice of such election.  The relevant Borrower may
elect from time to time to convert ABR Revolving Credit Loans (subject to
Section 2.10(f)) to Eurocurrency Revolving Credit Loans denominated in Dollars
by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election.  Any such notice of conversion to
Eurocurrency Revolving Credit Loans shall specify the length of the initial
Interest

 

35

--------------------------------------------------------------------------------


 

Period therefor.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.  All or any part of outstanding
Eurocurrency Revolving Credit Loans and ABR Revolving Credit Loans may be
converted as provided herein; provided, that no Revolving Credit Loan may be
converted into a Eurocurrency Revolving Credit Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such a
conversion.

 


(B)                                 ANY EUROCURRENCY REVOLVING CREDIT LOANS (OR,
SUBJECT TO SECTION 2.10(F), A PORTION THEREOF) MAY BE CONTINUED AS SUCH UPON THE
EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE
RELEVANT BORROWER GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, NOT
LESS THAN THREE BUSINESS DAYS PRIOR TO THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD WITH RESPECT THERETO, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE
APPLICABLE TO SUCH REVOLVING CREDIT LOANS; PROVIDED, THAT NO EUROCURRENCY
REVOLVING CREDIT LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED
LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH A
CONTINUATION; AND PROVIDED, FURTHER, THAT IF THE RELEVANT BORROWER SHALL FAIL TO
GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH
EUROCURRENCY REVOLVING CREDIT LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR
REVOLVING CREDIT LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD (IN
THE CASE OF MULTI-CURRENCY REVOLVING LOANS, SUCH LOANS SHALL BE CONVERTED TO
DOLLARS AT THE FOREIGN EXCHANGE RATE ON SUCH DATE BEFORE BEING CONVERTED TO ABR
REVOLVING CREDIT LOANS).  UPON RECEIPT OF ANY NOTICE FROM A BORROWER PURSUANT TO
THIS SECTION 2.8(B), THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER
THEREOF.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE APPLICABLE BORROWER
UPON THE DETERMINATION IN ACCORDANCE WITH THIS SECTION 2.8(B), BY IT OR THE
REQUIRED LENDERS, NOT TO PERMIT SUCH A CONTINUATION.


 

SECTION 2.9.                                               Fees.  (a)  CBS
agrees to pay to the Administrative Agent for the account of each Lender a
Commitment Fee for the period from and including the Effective Date to the
Revolving Credit Maturity Date (or such earlier date on which the Commitments
shall terminate in accordance herewith), computed at a per annum rate equal to
the Applicable Commitment Fee Rate on such Lender’s average daily unused
Commitment.  All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days and shall be payable quarterly in
arrears on the last day of each March, June, September and December (commencing
on the first of such dates to occur after the Effective Date), on the Revolving
Credit Maturity Date or such earlier date on which the Commitments shall be
terminated.  The unused Commitment of a Lender, for purposes of determining its
Commitment Fee, shall be determined without regard to whether there are any
Swingline Loans or Competitive Loans outstanding, from such Lender or any other
Lender.

 


(B)                                 CBS AGREES TO PAY EACH LENDER, THROUGH THE
ADMINISTRATIVE AGENT, ON THE 15TH DAY OF EACH APRIL, JULY, OCTOBER AND
JANUARY AND ON THE REVOLVING CREDIT MATURITY DATE OR THE DATE ON WHICH THE
COMMITMENT OF SUCH LENDER SHALL BE TERMINATED AS PROVIDED HEREIN AND ALL LETTERS
OF CREDIT ISSUED HEREUNDER SHALL HAVE EXPIRED, A LETTER OF CREDIT FEE (AN “LC
FEE”) COMPUTED AT A PER ANNUM RATE EQUAL TO THE APPLICABLE LC FEE RATE ON SUCH
LENDER’S REVOLVING CREDIT PERCENTAGE OF THE AVERAGE DAILY UNDRAWN AMOUNT OF THE
FINANCIAL LETTERS OF CREDIT OR NON-FINANCIAL LETTERS OF CREDIT, AS THE CASE MAY
BE, OUTSTANDING DURING THE PRECEDING FISCAL QUARTER (OR SHORTER PERIOD
COMMENCING WITH THE EFFECTIVE DATE OR ENDING WITH THE REVOLVING

 

36

--------------------------------------------------------------------------------


 


CREDIT MATURITY DATE OR THE DATE ON WHICH THE COMMITMENT OF SUCH LENDER SHALL
HAVE BEEN TERMINATED AND ALL LETTERS OF CREDIT ISSUED HEREUNDER SHALL HAVE
EXPIRED).  ALL LC FEES SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED IN A YEAR OF 360 DAYS.


 


(C)                                  CBS AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, THE ADMINISTRATIVE AGENT’S FEES (“ADMINISTRATIVE
AGENT’S FEES”) PROVIDED FOR IN THE ADMINISTRATIVE AGENT FEE LETTER AT THE TIMES
PROVIDED THEREIN.


 


(D)                                 EACH BORROWER AGREES TO PAY TO EACH ISSUING
LENDER, THROUGH THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE APPLICABLE
ISSUING LENDER FEES, INCLUDING, WITHOUT LIMITATION, A FRONTING FEE AT A RATE TO
BE DETERMINED BY THE RELEVANT BORROWER AND THE RELEVANT ISSUING LENDER WITH
RESPECT TO EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER PAYABLE ON THE
15TH DAY OF EACH APRIL, JULY, OCTOBER AND JANUARY TO SUCH ISSUING LENDER FOR THE
PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO, BUT
NOT INCLUDING, THE TERMINATION DATE OF SUCH LETTER OF CREDIT.


 


(E)                                  ALL FEES SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF
AND AS APPROPRIATE, AMONG THE RELEVANT LENDERS OR TO THE ISSUING LENDERS.  ONCE
PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES (OTHER THAN
CORRECTIONS OF ERRORS IN PAYMENT).


 

SECTION 2.10.                                         Interest on Loans;
Eurocurrency Tranches; Etc.  (a)  Subject to the provisions of Section 2.11,
Eurocurrency Loans shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to
(i) in the case of each Eurocurrency Revolving Credit Loan, the Eurocurrency
Rate for the Interest Period in effect for such Loan plus the Applicable Margin
and (ii) in the case of each Eurocurrency Competitive Loan, the Eurocurrency
Rate for the Interest Period in effect for such Loan plus or minus (as the case
may be) the Margin offered by the Lender making such Loan and accepted by the
relevant Borrower pursuant to Section 2.3.  The Eurocurrency Rate for each
Interest Period shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.  The Administrative
Agent shall promptly advise the relevant Borrower and each Lender of such
determination.

 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 2.11,
ABR LOANS SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, WHEN DETERMINED
BY REFERENCE TO THE PRIME RATE AND OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES)
AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE APPLICABLE
MARGIN.  THE ALTERNATE BASE RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE
AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(C)                                  SUBJECT TO THE PROVISIONS OF SECTION 2.11,
QUOTED SWINGLINE LOANS SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE
RELEVANT QUOTED SWINGLINE RATE.


 


(D)                                 SUBJECT TO THE PROVISIONS OF SECTION 2.11,
EACH ABSOLUTE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM (COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED

 

37

--------------------------------------------------------------------------------



 


OVER A YEAR OF 360 DAYS) EQUAL TO THE FIXED RATE OF INTEREST OFFERED BY THE
LENDER MAKING SUCH LOAN AND ACCEPTED BY THE RELEVANT BORROWER PURSUANT TO
SECTION 2.3.


 


(E)                                  INTEREST ON EACH LOAN SHALL BE PAYABLE ON
EACH APPLICABLE INTEREST PAYMENT DATE.


 


(F)                                    NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, ALL BORROWINGS, CONVERSIONS, CONTINUATIONS, REPAYMENTS AND
PREPAYMENTS OF EUROCURRENCY REVOLVING CREDIT LOANS HEREUNDER AND ALL SELECTIONS
OF INTEREST PERIODS HEREUNDER IN RESPECT OF EUROCURRENCY REVOLVING CREDIT LOANS
SHALL BE IN SUCH AMOUNTS AND SHALL BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE EUROCURRENCY
REVOLVING CREDIT LOANS COMPRISING EACH EUROCURRENCY TRANCHE SHALL BE EQUAL TO
$25,000,000 (OR THE DOLLAR EQUIVALENT THEREOF) OR A WHOLE MULTIPLE OF $5,000,000
(OR THE DOLLAR EQUIVALENT THEREOF) IN EXCESS THEREOF.  UNLESS OTHERWISE AGREED
BY THE ADMINISTRATIVE AGENT, IN NO EVENT SHALL THERE BE MORE THAN 25
EUROCURRENCY TRANCHES OUTSTANDING AT ANY TIME.


 


(G)                                 IF NO ELECTION AS TO THE TYPE OF REVOLVING
CREDIT LOAN IS SPECIFIED IN ANY NOTICE OF BORROWING WITH RESPECT THERETO, THEN
THE REQUESTED LOAN SHALL BE AN ABR LOAN, UNLESS SUCH REQUEST IS FOR A REVOLVING
CREDIT LOAN DENOMINATED IN A MULTI-CURRENCY.  IF NO INTEREST PERIOD WITH RESPECT
TO A EUROCURRENCY REVOLVING CREDIT LOAN IS SPECIFIED IN ANY NOTICE OF BORROWING,
CONVERSION OR CONTINUATION, THEN THE RELEVANT BORROWER SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.  THE INTEREST PERIOD WITH
RESPECT TO A EUROCURRENCY COMPETITIVE LOAN SHALL IN NO CASE BE LESS THAN ONE
MONTH’S DURATION.


 

SECTION 2.11.                                         Default Interest.  (a)  If
all or a portion of the principal amount of any Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), all outstanding
Loans (whether or not overdue) shall bear interest at a rate per annum which is
equal to the rate that would otherwise be applicable thereto pursuant to the
provisions of Section 2.10 plus 2% and (b) if all or a portion of any LC
Disbursement, any interest payable on any Loan or LC Disbursement or any Fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate otherwise applicable to ABR Loans pursuant
to Section 2.10(b) plus 2%, in each case, with respect to clauses (a) and
(b) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

SECTION 2.12.                                         Alternate Rate of
Interest.  In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Loan (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon each Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or (ii) the
Required Lenders shall have determined and shall have notified the
Administrative Agent that the Eurocurrency Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
Eurocurrency Loans during such Interest Period, the Administrative Agent shall,
as soon as practicable thereafter, give written or telecopy notice of such
determination to the Borrowers and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrowers
and

 

38

--------------------------------------------------------------------------------


 

the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any request by a Borrower for a Eurocurrency Competitive Loan pursuant to
Section 2.3 to be made after such determination shall be of no force and effect
and shall be denied by the Administrative Agent, (ii) any request by a Borrower
for a Eurocurrency Revolving Credit Loan denominated in Dollars pursuant to
Section 2.4 to be made after such determination shall be deemed to be a request
for an ABR Loan, (iii) any request by a Borrower for a Multi-Currency Revolving
Loan to be made after such determination shall be deemed to be a request for an
ABR Loan in an aggregate principal amount equal to the Dollar equivalent (as
determined by the Foreign Exchange Rate on such date) of the relevant
Multi-Currency and (iv) any request by a Borrower for conversion into or a
continuation of a Eurocurrency Revolving Credit Loan pursuant to Section 2.8 to
be made after such determination shall have no force and effect (in the case of
a requested conversion) or shall be deemed to be a request for a conversion into
an ABR Loan (in the case of a requested continuation); provided, that any
request for a conversion of a Multi-Currency Revolving Loan shall be deemed to
be a request for a conversion into an ABR Loan in an aggregate principal amount
equal to the Dollar equivalent (as determined by the Foreign Exchange Rate on
such date) of the relevant Multi-Currency.  Also, in the event of any such
determination, the relevant Borrower shall be entitled, in its sole discretion,
if the requested Competitive Loan has not been made, to cancel its acceptance of
the Competitive Bids or to cancel its Competitive Bid Request relating thereto. 
Each determination by the Administrative Agent or the Required Lenders hereunder
shall be conclusive absent manifest error.

 

SECTION 2.13.                                         Termination and Reduction
of Commitments.  (a)  Upon at least three Business Days’ prior irrevocable
written or telecopy notice to the Administrative Agent, CBS may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in a minimum principal amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof and (ii) no such termination
or reduction shall be made if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, (x) the Outstanding
Revolving Extensions of Credit of any Lender would exceed such Lender’s
Commitment then in effect or (y) the Total Facility Exposure would exceed the
Total Commitment then in effect.  The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.13(a).

 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2.21, EACH REDUCTION IN THE COMMITMENTS HEREUNDER SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  CBS AGREES
TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS, ON THE DATE
OF TERMINATION OR REDUCTION OF THE COMMITMENTS, THE COMMITMENT FEES ON THE
AMOUNT OF THE COMMITMENTS SO TERMINATED OR REDUCED ACCRUED THROUGH THE DATE OF
SUCH TERMINATION OR REDUCTION.


 


(C)                                  UPON A DECREASE, PURSUANT TO
SECTION 2.13(A) OR (B), IN THE COMMITMENTS, CBS MAY DECREASE THE TOTAL
MULTI-CURRENCY SUBLIMIT AND/OR THE MULTI-CURRENCY SUBLIMIT WITH RESPECT TO ANY
OR ALL MULTI-CURRENCIES, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
$10,000,000 AND IN INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS THEREOF.  NO SUCH
TERMINATION OR REDUCTION SHALL BE MADE IF, AFTER GIVING EFFECT THERETO AND TO
ANY PREPAYMENTS OF THE LOANS MADE ON THE EFFECTIVE DATE THEREOF, (I) THE
MULTI-CURRENCY SUBLIMIT WITH RESPECT TO EACH APPLICABLE MULTI-CURRENCY WOULD BE
LESS THAN THE MULTI-CURRENCY REVOLVING LOANS OUTSTANDING IN SUCH

 

39

--------------------------------------------------------------------------------


 


MULTI-CURRENCY AT SUCH TIME OR (II) THE TOTAL MULTI-CURRENCY SUBLIMIT WOULD BE
LESS THAN THE OUTSTANDING PRINCIPAL AMOUNT OF MULTI-CURRENCY REVOLVING LOANS AT
SUCH TIME.


 

SECTION 2.14.                                         Optional Prepayments of
Revolving Credit Loans.  The relevant Borrower may at any time and from time to
time prepay the Revolving Credit Loans, in whole or in part, without premium or
penalty, upon giving irrevocable written or telecopy notice (or telephone notice
promptly confirmed by written or telecopy notice) to the Administrative Agent: 
(i) before 10:00 a.m., New York City time, three Business Days prior to
prepayment, in the case of Eurocurrency Revolving Credit Loans, and (ii) before
10:00 a.m., New York City time, one Business Day prior to prepayment, in the
case of ABR Revolving Credit Loans.  Such notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Revolving
Credit Loans, ABR Revolving Credit Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  If a Eurocurrency Revolving
Credit Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the relevant Borrower shall also pay any amounts owing
pursuant to Section 2.16.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of ABR Revolving Credit
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Revolving Credit Loans shall be in an aggregate principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

SECTION 2.15.                                         Reserve Requirements;
Change in Circumstances.  (a)  Notwithstanding any other provision herein, if
after the Closing Date any change in applicable law or regulation (including any
change in the reserve percentages provided for in Regulation D) or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurocurrency Loan or Absolute Rate Loan made by such Lender (other than changes
in respect of taxes imposed on the overall net income of such Lender by the
jurisdiction in which such Lender has its principal office (or in which it holds
any Eurocurrency Loan or Absolute Rate Loan) or by any political subdivision or
taxing authority therein and other than taxes that would not have been imposed
but for the failure of such Lender to comply with applicable certification,
information, documentation or other reporting requirements), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of or deposits with or for the account of such Lender, or shall
impose on such Lender or the London interbank market any other condition
affecting this Agreement or any Eurocurrency Loan or Absolute Rate Loan made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurocurrency Loan or Absolute
Rate Loan or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) in respect of any
Eurocurrency Loan or Absolute Rate Loan by an amount deemed by such Lender to be
material, then the relevant Borrower agrees to pay to such Lender as provided in
paragraph (c) below such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. Notwithstanding
the foregoing, no Lender shall be entitled to request compensation under this
paragraph with respect to any Competitive Loan if the change giving rise to such
request shall, or in good faith should, have been taken into account in

 

40

--------------------------------------------------------------------------------


 

formulating the Competitive Bid pursuant to which such Competitive Loan shall
have been made.

 


(B)                                 IF ANY LENDER OR ANY ISSUING LENDER SHALL
HAVE DETERMINED THAT THE ADOPTION AFTER THE CLOSING DATE OF ANY LAW, RULE,
REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY LAW,
RULE, REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY LENDING OFFICE OF
SUCH LENDER) OR ISSUING LENDER OR ANY LENDER’S OR ISSUING LENDER’S HOLDING
COMPANY WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR ISSUING LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR
ISSUING LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR
THE LOANS MADE BY SUCH LENDER OR THE LC EXPOSURE OF SUCH LENDER OR LETTERS OF
CREDIT ISSUED BY SUCH ISSUING LENDER PURSUANT HERETO TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR ISSUING LENDER OR SUCH LENDER’S OR ISSUING LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH APPLICABILITY, ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR ISSUING LENDER’S POLICIES
AND THE POLICIES OF SUCH LENDER’S OR ISSUING LENDER’S HOLDING COMPANY WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR ISSUING
LENDER TO BE MATERIAL, THEN FROM TIME TO TIME THE RELEVANT BORROWER AGREES TO
PAY TO SUCH LENDER OR ISSUING LENDER AS PROVIDED IN PARAGRAPH (C) BELOW SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ISSUING LENDER OR
SUCH LENDER’S OR ISSUING LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)                                  A CERTIFICATE OF EACH LENDER OR ISSUING
LENDER SETTING FORTH SUCH AMOUNT OR AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE
SUCH LENDER OR ISSUING LENDER AS SPECIFIED IN PARAGRAPH (A) OR (B) ABOVE, AS THE
CASE MAY BE, AND THE BASIS THEREFOR IN REASONABLE DETAIL SHALL BE DELIVERED TO
THE RELEVANT BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
RELEVANT BORROWER SHALL PAY EACH LENDER OR ISSUING LENDER THE AMOUNT SHOWN AS
DUE ON ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER ITS RECEIPT OF THE SAME.  UPON
THE RECEIPT OF ANY SUCH CERTIFICATE, THE RELEVANT BORROWER SHALL BE ENTITLED, IN
ITS SOLE DISCRETION, IF ANY REQUESTED LOAN HAS NOT BEEN MADE, TO CANCEL ITS
ACCEPTANCE OF THE RELEVANT COMPETITIVE BIDS OR TO CANCEL THE COMPETITIVE BID
REQUEST RELATING THERETO, SUBJECT TO SECTION 2.16.


 


(D)                                 EXCEPT AS PROVIDED IN THIS PARAGRAPH,
FAILURE ON THE PART OF ANY LENDER OR ISSUING LENDER TO DEMAND COMPENSATION FOR
ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION
IN RETURN ON CAPITAL WITH RESPECT TO ANY PERIOD SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR ISSUING LENDER’S RIGHT TO DEMAND COMPENSATION WITH RESPECT TO
ANY OTHER PERIOD.  THE PROTECTION OF THIS SECTION 2.15 SHALL BE AVAILABLE TO
EACH LENDER AND ISSUING LENDER REGARDLESS OF ANY POSSIBLE CONTENTION OF THE
INVALIDITY OR INAPPLICABILITY OF THE LAW, RULE, REGULATION, GUIDELINE OR OTHER
CHANGE OR CONDITION WHICH SHALL HAVE OCCURRED OR BEEN IMPOSED SO LONG AS IT
SHALL BE CUSTOMARY FOR LENDERS OR ISSUING LENDERS AFFECTED THEREBY TO COMPLY
THEREWITH.  NO LENDER OR ISSUING LENDER SHALL BE ENTITLED TO COMPENSATION UNDER
THIS SECTION 2.15 FOR ANY COSTS INCURRED OR REDUCTIONS SUFFERED WITH RESPECT TO
ANY DATE UNLESS IT SHALL HAVE NOTIFIED THE RELEVANT BORROWER THAT IT WILL DEMAND
COMPENSATION FOR SUCH COSTS OR REDUCTIONS UNDER PARAGRAPH (C) ABOVE NOT MORE
THAN 90 DAYS AFTER THE LATER OF (I) SUCH DATE AND (II) THE DATE ON WHICH IT
SHALL HAVE BECOME AWARE OF SUCH COSTS OR REDUCTIONS.  NOTWITHSTANDING

 

41

--------------------------------------------------------------------------------


 


ANY OTHER PROVISION OF THIS SECTION 2.15, NO LENDER OR ISSUING LENDER SHALL
DEMAND COMPENSATION FOR ANY INCREASED COST OR REDUCTION REFERRED TO ABOVE IF IT
SHALL NOT AT THE TIME BE THE GENERAL POLICY OR PRACTICE OF SUCH LENDER OR
ISSUING LENDER (AS THE CASE MAY BE) TO DEMAND SUCH COMPENSATION IN SIMILAR
CIRCUMSTANCES UNDER COMPARABLE PROVISIONS OF OTHER CREDIT AGREEMENTS, IF ANY. 
IN THE EVENT ANY BORROWER SHALL REIMBURSE ANY LENDER OR ISSUING LENDER PURSUANT
TO THIS SECTION 2.15 FOR ANY COST AND SUCH LENDER OR ISSUING LENDER (AS THE CASE
MAY BE) SHALL SUBSEQUENTLY RECEIVE A REFUND IN RESPECT THEREOF, SUCH LENDER OR
ISSUING LENDER (AS THE CASE MAY BE) SHALL SO NOTIFY SUCH BORROWER AND, UPON ITS
REQUEST, WILL PAY TO SUCH BORROWER THE PORTION OF SUCH REFUND WHICH SUCH LENDER
OR ISSUING LENDER (AS THE CASE MAY BE) SHALL DETERMINE IN GOOD FAITH TO BE
ALLOCABLE TO THE COST SO REIMBURSED.  THE COVENANTS CONTAINED IN THIS
SECTION 2.15 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF
THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

SECTION 2.16.                                         Indemnity.  Each Borrower
agrees to indemnify each Lender against any loss or expense described below
which such Lender may sustain or incur as a consequence of (a) any failure by
such Borrower to fulfill on the date of any borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by such Borrower to borrow,
continue or convert any Loan hereunder after irrevocable notice of such
borrowing, continuation or conversion has been given or deemed given or
Competitive Bids have been accepted pursuant to Article II, (c) any payment,
prepayment or conversion of a Eurocurrency Loan or Absolute Rate Loan made to
such Borrower required by any other provision of this Agreement or otherwise
made or deemed made, whatever the circumstances may be that give rise to such
payment, prepayment or conversion, or any transfer of any such Loan pursuant to
Section 2.21 or 9.4(b), on a date other than the last day of the Interest Period
applicable thereto, or (d) if any breakage is incurred, any failure by a
Borrower to prepay a Eurocurrency Loan on the date specified in a notice of
prepayment; provided, that any request for indemnification made by any Lender to
any Borrower pursuant hereto shall be accompanied by such Lender’s calculation
of such amount to be indemnified.  The loss or expense for which such Lender
shall be indemnified under this Section 2.16 shall be equal to the excess, if
any, as reasonably determined by such Lender, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid, converted or not borrowed, continued,
prepaid or converted (assumed to be the Eurocurrency Rate in the case of
Eurocurrency Loans) for the period from the date of such payment, prepayment,
conversion or failure to borrow, continue, prepay or convert to the last day of
the Interest Period for such Loan (or, in the case of a failure to borrow,
continue, prepay or convert, the Interest Period for such Loan which would have
commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid, converted or not borrowed, continued,
prepaid or converted for such period or Interest Period, as the case may be;
provided, however, that such amount shall not include any loss of a Lender’s
margin or spread over its cost of obtaining funds as described above.  A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.16 (with calculations in
reasonable detail) shall be delivered to the relevant Borrower and shall be
conclusive absent manifest error.  This covenant shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

SECTION 2.17.                                         Pro Rata Treatment;
Funding Matters; Evidence of Debt.  (a)  Except as required under Section 2.21,
each payment or prepayment of principal of any

 

42

--------------------------------------------------------------------------------


 

Revolving Credit Loan, each payment of interest on the Revolving Credit Loans,
each payment of LC Fees, each payment of the Facility Fees, and each reduction
of the Commitments, shall be allocated pro rata among the Lenders in accordance
with their respective Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Revolving Credit Loans).  Each Lender agrees that in computing such
Lender’s portion of any Loan to be made hereunder, the Administrative Agent may,
in its discretion, round such Lender’s percentage of such Loan to the next
higher or lower whole Dollar amount.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE RELEVANT BORROWING DATE (OR, IN THE
CASE OF A BORROWING OF ABR REVOLVING CREDIT LOANS, PRIOR TO THE RELEVANT
BORROWING TIME)  THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S PORTION OF A BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON
THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS AGREEMENT AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE RELEVANT BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT
THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, EACH OF SUCH LENDER AND THE RELEVANT BORROWER AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO SUCH BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE RELEVANT LOAN AND (II) IN THE CASE OF SUCH LENDER,
THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR, IN THE CASE OF A LOAN DENOMINATED IN A FOREIGN CURRENCY, THE
RATE WHICH WOULD REASONABLY AND CUSTOMARILY BE CHARGED FOR INTER-BANK
OBLIGATIONS DENOMINATED IN SUCH FOREIGN CURRENCY.  IF SUCH LENDER SHALL REPAY TO
THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR THE PURPOSES OF THIS AGREEMENT;
PROVIDED, THAT SUCH REPAYMENT SHALL NOT RELEASE SUCH LENDER FROM ANY LIABILITY
IT MAY HAVE TO SUCH BORROWER FOR THE FAILURE TO MAKE SUCH LOAN AT THE TIME
REQUIRED HEREIN.


 


(C)                                  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND HEREUNDER
(IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH OTHER
LENDER).


 


(D)                                 EACH LENDER MAY AT ITS OPTION MAKE ANY
EUROCURRENCY LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR LENDER AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED, THAT ANY EXERCISE OF SUCH OPTION
SHALL NOT AFFECT THE OBLIGATION OF THE RELEVANT BORROWER TO REPAY SUCH LOAN IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO
SUCH LENDER RESULTING FROM EACH LOAN MADE BY IT FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN
WHICH IT WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE BORROWER
WITH RESPECT TO EACH LOAN, THE TYPE OF EACH LOAN AND EACH INTEREST PERIOD, IF
ANY, APPLICABLE THERETO,

 

43

--------------------------------------------------------------------------------


 


(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM EACH BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF
ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM ANY BORROWER AND
EACH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO THIS PARAGRAPH (E) SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATIONS OF ANY BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THEIR TERMS.


 


(F)                                    IN ORDER TO EXPEDITE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EACH SUBSIDIARY BORROWER SHALL BE DEEMED, BY ITS
EXECUTION AND DELIVERY OF A SUBSIDIARY BORROWER REQUEST, TO HAVE APPOINTED CBS
TO ACT AS AGENT ON BEHALF OF SUCH SUBSIDIARY BORROWER FOR THE PURPOSE OF
(I) GIVING ANY NOTICES CONTEMPLATED TO BE GIVEN BY SUCH SUBSIDIARY BORROWER
PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BORROWING NOTICES,
PREPAYMENT NOTICES, CONTINUATION NOTICES, CONVERSION NOTICES, COMPETITIVE BID
REQUESTS AND COMPETITIVE BID ACCEPTANCES OR REJECTIONS AND (II) PAYING ON BEHALF
OF SUCH SUBSIDIARY BORROWER ANY SUBSIDIARY BORROWER OBLIGATIONS OWING BY SUCH
SUBSIDIARY BORROWER; PROVIDED, THAT EACH SUBSIDIARY BORROWER SHALL RETAIN THE
RIGHT, IN ITS DISCRETION, TO DIRECTLY GIVE ANY OR ALL OF SUCH NOTICES OR MAKE
ANY OR ALL OF SUCH PAYMENTS.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE LENDERS UPON RECEIPT OF ANY SUBSIDIARY BORROWER DESIGNATION AND
SUBSIDIARY BORROWER REQUEST.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE
SWINGLINE LENDERS UPON RECEIPT OF ANY DESIGNATION OF A SUBSIDIARY BORROWER AS A
SWINGLINE BORROWER.


 

SECTION 2.18.                                         Sharing of Setoffs. 
Except to the extent that this Agreement provides for payments to be allocated
to Revolving Credit Loans, Swingline Loans or Competitive Loans, as the case may
be, each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against any Borrower, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (other than pursuant to any provision of
this Agreement), obtain payment (voluntary or involuntary) in respect of any
category of its Loans or such Lender’s Revolving Credit Percentage of any LC
Disbursement as a result of which the unpaid principal portion of such Loans or
the unpaid portion of such Lender’s Revolving Credit Percentage of the LC
Disbursements shall be proportionately less than the unpaid principal portion of
such Loans or the unpaid portion of the Revolving Credit Percentage of the LC
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in such Loans or the
Revolving Credit Percentage of the LC Disbursements of such other Lender, so
that the aggregate unpaid principal amount of such Loans and participations in
such Loans held by each Lender or the Revolving Credit Percentage of LC
Disbursements and participations in LC Disbursements held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all such
Loans or LC Disbursements then outstanding as the principal amount of such Loans
or the Revolving Credit Percentage of LC Disbursements of each Lender prior to
such exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all such Loans

 

44

--------------------------------------------------------------------------------


 

or LC Disbursements outstanding prior to such exercise of banker’s lien, setoff
or counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest, unless the
Lender from which such payment is recovered is required to pay interest thereon,
in which case each Lender returning funds to such Lender shall pay its pro rata
share of such interest.  Any Lender holding a participation in a Loan or LC
Disbursement deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by any Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to such Borrower or issued a Letter of Credit for the
account of such Borrower in the amount of such participation.

 

SECTION 2.19.                                         Payments.  (a)  Except as
otherwise expressly provided herein, each Borrower shall make each payment
(including principal of or interest on any Loan or any Fees or other amounts)
hereunder without setoff or counterclaim and shall make each such payment not
later than 12:00 noon, New York City time, on the date when due in Dollars to
the Administrative Agent at its offices at JPMorgan Chase Bank, N.A., 270 Park
Avenue, New York, New York 10017, in immediately available funds. 
Notwithstanding the foregoing, each Borrower shall make each payment with
respect to any Loan denominated in any Foreign Currency (including principal of
or interest on any such Loan or other amounts) hereunder without setoff or
counterclaim and shall make each such payment not later than 12:00 noon, London
time, on the date when due in the relevant Foreign Currency to the
Administrative Agent at its offices at J.P. Morgan Europe Limited, 125 London
Wall, London, England EC2Y 5AJ, United Kingdom, in immediately available funds.

 


(B)                                 WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF
OR INTEREST ON ANY LOAN OR ANY FEES OR OTHER AMOUNTS) HEREUNDER SHALL BECOME
DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT
MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.


 

SECTION 2.20.                                         Taxes.  (a)  Any and all
payments by each Borrower hereunder shall be made, in accordance with
Section 2.19, free and clear of and without deduction or withholding (except to
the extent required by law) for any and all present or future Taxes, excluding
(i) net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii)Taxes that
are attributable to such Lender’s failure to comply with the requirements of
Section 2.20(f) or (g), and (iii) Taxes that are withholding taxes that are
imposed by the United States of America on amounts payable to a Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except (x) to the extent that the Lender or such Lender’s assignor (if
any) was entitled, at the time of assignment (or designation of a new lending
office), to receive additional amounts from the

 

45

--------------------------------------------------------------------------------


 

Borrowers with respect to such Taxes pursuant to this Section 2.20(a), or
(y) those imposed on a Transferee pursuant to a request by the Borrower under
Section 2.21(b)(ii) (all such excluded Taxes being hereinafter referred to as
“Excluded Taxes” and all Taxes other than Excluded Taxes being hereinafter
referred to as “Indemnified Taxes”).  If any Indemnified Taxes or Other Taxes
shall be required by law to be deducted or withheld from or in respect of any
sum payable to any Agent or any Lender hereunder (as determined by the
applicable withholding agent in good faith), (i) the sum payable shall be
increased by the amount necessary so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
sums payable under this Section 2.20) such Agent or such Lender shall receive an
amount equal to the sum it would have received had no such withholdings
deductions been made and (ii) such withholdings or deductions shall be made and
the full amounts withheld or deducted shall be paid to the relevant taxing
authority or other Governmental Authority in accordance with applicable law.

 


(B)                                 THE RELEVANT BORROWER AGREES TO PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE RELEVANT BORROWER WILL INDEMNIFY EACH
LENDER (OR TRANSFEREE) AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF
INDEMNIFIED TAXES AND OTHER TAXES (INCLUDING ANY INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED BY THE APPLICABLE JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.20) PAID BY SUCH LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED BY THE
RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY.  SUCH INDEMNIFICATION
SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE SUCH LENDER (OR TRANSFEREE) OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR.


 


(D)                                 WHENEVER ANY INDEMNIFIED TAXES OR OTHER
TAXES ARE PAYABLE BY ANY BORROWER, WITHIN 30 DAYS THEREAFTER SUCH BORROWER SHALL
SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE
RELEVANT LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN OFFICIAL RECEIPT
RECEIVED BY SUCH BORROWER SHOWING PAYMENT THEREOF (OR OTHER EVIDENCE OF SUCH
PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT).


 


(E)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT CONTAINED HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN
THIS SECTION 2.20 SHALL SURVIVE THE PAYMENT IN FULL OF THE PRINCIPAL OF AND
INTEREST ON ALL LOANS MADE HEREUNDER AND OF ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(F)                                    EACH LENDER (OR TRANSFEREE) THAT IS NOT A
“UNITED STATES PERSON” AS DEFINED IN SECTION 7701(A)(30) OF THE CODE (SUCH
LENDER (OR TRANSFEREE), A “NON-U.S. PERSON”) SHALL DELIVER TO CBS AND THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH
THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) (I) TWO COPIES OF EITHER
U.S. INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8ECI, OR FORM W-8IMY
(ACCOMPANIED BY APPLICABLE UNDERLYING INTERNAL REVENUE SERVICE FORMS) CLAIMING
COMPLETE EXEMPTION FROM OR A REDUCTION IN U.S. FEDERAL WITHHOLDING TAX ON ALL
PAYMENTS BY ANY BORROWER UNDER THIS AGREEMENT, (II) IN THE CASE OF A NON-U.S.
PERSON CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER
SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF

 

46

--------------------------------------------------------------------------------


 


“PORTFOLIO INTEREST”, THE APPLICABLE FORM W-8, OR ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO, AND A STATEMENT REPRESENTING THAT SUCH NON-U.S.
PERSON IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A
10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE)
OF CBS AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO CBS (WITHIN THE
MEANING OF SECTION 864(D)(4) OF THE CODE)), PROPERLY COMPLETED AND DULY EXECUTED
BY SUCH NON-U.S. PERSON CLAIMING COMPLETE EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY ANY BORROWER UNDER THIS AGREEMENT OR
(III) ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING
EXEMPTION FROM OR A REDUCTION IN U.S. FEDERAL WITHHOLDING TAX DULY COMPLETED
TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.  IN THE CASE OF A NON-U.S. PERSON CLAIMING THE BENEFITS OF
AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY, THE U.S. INTERNAL
REVENUE SERVICE FORM W-8BEN SHALL, AS APPLICABLE, (1) ESTABLISH AN EXEMPTION
FROM U.S. FEDERAL WITHHOLDING TAX PURSUANT TO THE “INTEREST” ARTICLE OF SUCH TAX
TREATY AND/OR (2) ESTABLISH AN EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX
PURSUANT TO THE “BUSINESS PROFITS” OR “OTHER INCOME” ARTICLE OF SUCH TAX TREATY.
 SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. PERSON PROMPTLY AFTER IT BECOMES
A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, PROMPTLY AFTER
THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION) AND FROM TIME TO
TIME THEREAFTER UPON THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT. 
IN ADDITION, EACH NON-U.S. PERSON SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
PERSON.  EACH NON-U.S. PERSON SHALL PROMPTLY NOTIFY CBS AND THE ADMINISTRATIVE
AGENT AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE
ANY PREVIOUSLY DELIVERED CERTIFICATE TO CBS (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  UNLESS CBS AND THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, THE LENDER FROM WHICH
THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) HAVE RECEIVED FORMS OR
OTHER DOCUMENTS SATISFACTORY TO THEM INDICATING THAT PAYMENTS HEREUNDER ARE NOT
SUBJECT TO UNITED STATES WITHHOLDING TAX, THE RELEVANT BORROWER OR THE
ADMINISTRATIVE AGENT SHALL WITHHOLD TAXES FROM SUCH PAYMENTS AT THE APPLICABLE
STATUTORY RATE IN THE CASE OF PAYMENTS OF INTEREST TO OR FOR ANY LENDER (OR
TRANSFEREE) THAT IS A NON-U.S. PERSON.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 2.20(F), A NON-U.S. PERSON SHALL NOT BE REQUIRED TO DELIVER ANY
FORM PURSUANT TO THIS SECTION 2.20(F) THAT SUCH NON-U.S. PERSON IS NOT LEGALLY
ABLE TO DELIVER.


 


(G)                                 A LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF ANY NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE
JURISDICTION IN WHICH A BORROWER IS LOCATED, OR UNDER ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL
DELIVER TO SUCH BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY SUCH BORROWER
OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED
TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S
REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 

SECTION 2.21.                                         Termination or Assignment
of Commitments Under Certain Circumstances.  (a)  Any Lender (or Transferee)
claiming any additional amounts payable pursuant to Section 2.15 or Section 2.20
or giving notice to the Administrative Agent and CBS as contemplated in the
“plus” clause in the definition of Eurocurrency Rate in Section 1.1 shall use

 

47

--------------------------------------------------------------------------------


 

reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document requested by any Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the sole, good faith
determination of such Lender (or Transferee), be otherwise disadvantageous to
such Lender (or Transferee).

 


(B)                                 IN THE EVENT THAT (W) ANY LENDER SHALL HAVE
DELIVERED A NOTICE OR CERTIFICATE PURSUANT TO SECTION 2.15, (X) ANY BORROWER
SHALL BE REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER UNDER SECTION 2.20,
(Y) ANY LENDER (A “NON-CONSENTING LENDER”) SHALL WITHHOLD ITS CONSENT TO ANY
AMENDMENT DESCRIBED IN CLAUSE (I) OR (II) OF SECTION 9.8(B) AS TO WHICH CONSENTS
HAVE BEEN OBTAINED FROM LENDERS HAVING TOTAL FACILITY PERCENTAGES AGGREGATING AT
LEAST 90% OR (Z) ANY LENDER BECOMES A DEFAULTING LENDER, CBS SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH LENDER (OR LENDERS) AND THE
ADMINISTRATIVE AGENT, (I) TO TERMINATE THE COMMITMENTS OF SUCH LENDER (EXCEPT IN
THE CASE OF CLAUSE (Y) ABOVE) OR (II) TO REQUIRE SUCH LENDER (OR, IN THE CASE OF
CLAUSE (Y) ABOVE, EACH NON-CONSENTING LENDER) TO TRANSFER AND ASSIGN WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.4) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
ONE OR MORE OTHER FINANCIAL INSTITUTIONS ACCEPTABLE TO CBS (UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING) AND THE ADMINISTRATIVE AGENT, WHICH
APPROVAL IN EACH CASE SHALL NOT BE UNREASONABLY WITHHELD, WHICH SHALL ASSUME
SUCH OBLIGATIONS; PROVIDED, THAT (W) IN THE CASE OF ANY REPLACEMENT OF
NON-CONSENTING LENDERS, EACH ASSIGNEE SHALL HAVE CONSENTED TO THE RELEVANT
AMENDMENT, (X) NO SUCH TERMINATION OR ASSIGNMENT SHALL CONFLICT WITH ANY LAW,
RULE OR REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY, (Y) THE BORROWERS OR
THE ASSIGNEE (OR ASSIGNEES), AS THE CASE MAY BE, SHALL PAY TO EACH AFFECTED
LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH TERMINATION OR
ASSIGNMENT THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF PAYMENT ON THE
LOANS MADE BY IT HEREUNDER AND ALL OTHER AMOUNTS ACCRUED FOR ITS ACCOUNT OR OWED
TO IT HEREUNDER AND (Z) CBS MAY NOT TERMINATE COMMITMENTS REPRESENTING MORE THAN
10% OF THE ORIGINAL AGGREGATE COMMITMENTS PURSUANT TO THIS PARAGRAPH (B).


 

SECTION 2.22.                                         Currency Equivalents. 
(a)  The Administrative Agent shall determine the Dollar equivalent of each
Competitive Bid Loan in a Foreign Currency and each Multi-Currency Revolving
Loan as of the first day of each Interest Period applicable thereto and, in the
case of any such Interest Period of more than three months, at three-month
intervals after the first day thereof.  The Administrative Agent shall promptly
notify the applicable Borrowers and the Lenders of the Dollar equivalent so
determined by it.  Each such determination shall be based on the Spot Rate
(i) (A) on the date of the related Competitive Bid Request, for purposes of the
initial determination of such Competitive Bid Loan, and (B) on the date of the
related Revolving Credit Borrowing Request, for purposes of the initial
determination of such Multi-Currency Revolving Loan, and (ii) on the fourth
Business Day prior to the date on which such Dollar equivalent is to be
determined, for purposes of subsequent determinations.

 


(B)                                 THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
DOLLAR EQUIVALENT OF THE AGGREGATE LC EXPOSURE RELATED TO EACH LETTER OF CREDIT
ISSUED IN A FOREIGN CURRENCY AS OF THE DATE OF THE ISSUANCE THEREOF, AT
THREE-MONTH INTERVALS AFTER THE DATE OF ISSUANCE THEREOF AND AS OF THE DATE OF
EACH DRAWING THEREUNDER.  EACH SUCH DETERMINATION SHALL BE BASED ON THE SPOT
RATE (I) ON THE DATE OF THE RELATED NOTICE OF ANY PROPOSED ISSUANCE OF A LETTER
OF CREDIT PURSUANT TO

 

48

--------------------------------------------------------------------------------


 


SECTION 2.7(C), IN THE CASE OF THE INITIAL DETERMINATION OF SUCH LETTER OF
CREDIT, (II) ON THE SECOND BUSINESS DAY PRIOR TO THE DATE AS OF WHICH SUCH
DOLLAR EQUIVALENT IS TO BE DETERMINED, IN THE CASE OF ANY SUBSEQUENT
DETERMINATION WITH RESPECT TO AN OUTSTANDING LETTER OF CREDIT AND (III) ON THE
SECOND BUSINESS DAY PRIOR TO THE RELATED DRAWING THEREUNDER, IN THE CASE OF ANY
DETERMINATION AS TO A DRAWING THEREUNDER.


 


(C)                                  IF AFTER GIVING EFFECT TO ANY SUCH
DETERMINATION OF A DOLLAR EQUIVALENT WITH RESPECT TO COMPETITIVE BID LOANS OR
LETTERS OF CREDIT, THE DOLLAR EQUIVALENT THEREOF EXCEEDS $150,000,000, CBS
SHALL, OR SHALL CAUSE THE APPLICABLE SUBSIDIARY BORROWERS TO, WITHIN FIVE
BUSINESS DAYS, (I) IN THE CASE OF AN EXCESS WITH RESPECT TO COMPETITIVE BID
LOANS, PREPAY OUTSTANDING COMPETITIVE BID LOANS IN FOREIGN CURRENCIES TO
ELIMINATE SUCH EXCESS, (II) IN THE CASE OF AN EXCESS WITH RESPECT TO LETTERS OF
CREDIT, CAUSE TO BE REDUCED (OR, AT THE RELEVANT BORROWER’S OPTION, CASH
COLLATERALIZE) OUTSTANDING LETTERS OF CREDIT IN FOREIGN CURRENCIES TO ELIMINATE
SUCH EXCESS, OR (III) IN EACH CASE, TAKE SUCH OTHER ACTION TO THE EXTENT
NECESSARY TO ELIMINATE ANY SUCH EXCESS.  IF AFTER GIVING EFFECT TO ANY SUCH
DETERMINATION OF A DOLLAR EQUIVALENT WITH RESPECT TO MULTI-CURRENCY REVOLVING
LOANS, THE DOLLAR EQUIVALENT THEREOF EXCEEDS (A) THE MULTI-CURRENCY SUBLIMIT FOR
ANY CURRENCY OR (B) THE TOTAL MULTI-CURRENCY SUBLIMIT, CBS SHALL, OR SHALL CAUSE
THE RELEVANT SUBSIDIARY BORROWERS TO, WITHIN FIVE BUSINESS DAYS, PREPAY
OUTSTANDING MULTI-CURRENCY REVOLVING LOANS SO THAT THE SPECIFIED CURRENCY
AVAILABILITY FOR EACH CURRENCY IS GREATER THAN OR EQUAL TO ZERO AND SO THAT THE
TOTAL SPECIFIED CURRENCY AVAILABILITY IS GREATER THAN OR EQUAL TO ZERO OR TAKE
SUCH OTHER ACTION TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH EXCESS.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, IF AT ANY
TIME (I) THE COMMITMENT UTILIZATION PERCENTAGE (CALCULATED WITHOUT GIVING EFFECT
TO CLAUSES (A)(II) AND (B)(II) CONTAINED IN THE DEFINITION THEREOF IN
SECTION 1.1) IS GREATER THAN 110%, CBS SHALL, OR SHALL CAUSE THE RELEVANT
SUBSIDIARY BORROWERS TO, WITHIN FIVE BUSINESS DAYS PREPAY OUTSTANDING
COMPETITIVE BID LOANS IN FOREIGN CURRENCIES, PREPAY OUTSTANDING MULTI-CURRENCY
REVOLVING LOANS, CAUSE TO BE REDUCED (OR, AT THE RELEVANT BORROWER’S OPTION,
CASH COLLATERALIZE) OUTSTANDING LETTERS OF CREDIT IN FOREIGN CURRENCIES OR TAKE
SUCH OTHER ACTION TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH EXCESS, OR
(II) THE DOLLAR EQUIVALENT OF THE OUTSTANDING MULTI-CURRENCY REVOLVING LOANS IS
GREATER THAN 110% OF (A) THE MULTI-CURRENCY SUBLIMIT FOR ANY CURRENCY OR (B) THE
TOTAL MULTI-CURRENCY SUBLIMIT, CBS SHALL, OR SHALL CAUSE THE RELEVANT SUBSIDIARY
BORROWERS TO, WITHIN FIVE BUSINESS DAYS, PREPAY OUTSTANDING MULTI-CURRENCY
REVOLVING LOANS SO THAT THE SPECIFIED CURRENCY AVAILABILITY FOR EACH CURRENCY IS
GREATER THAN OR EQUAL TO ZERO AND SO THAT THE TOTAL SPECIFIED CURRENCY
AVAILABILITY IS GREATER THAN OR EQUAL TO ZERO OR TAKE SUCH OTHER ACTION TO THE
EXTENT NECESSARY TO ELIMINATE ANY SUCH EXCESS.


 


(E)                                  IF ANY PREPAYMENT OF A COMPETITIVE BID LOAN
OR A MULTI-CURRENCY REVOLVING LOAN OCCURS PURSUANT TO THIS SECTION 2.22 ON A DAY
WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO, CBS SHALL, OR SHALL CAUSE THE APPLICABLE SUBSIDIARY BORROWERS TO, PAY
TO THE LENDERS SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO
SECTION 2.16.


 

SECTION 2.23.                                         Judgment Currency.  If,
for the purpose of obtaining judgment in any court, it is necessary to convert a
sum due from any Borrower hereunder in the currency expressed to be payable
herein (the “specified currency”) into another currency, the parties

 

49

--------------------------------------------------------------------------------


 

hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s London office on any Business
Day preceding that on which the final judgment is given.  The obligations of
each Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent, as the case may
be, of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent, as the case may be, may in accordance with normal banking
procedures purchase the specified currency with such other currency.  If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (i) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (ii) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender as compared to such Lender’s Total Facility Percentage,
such Lender or the Administrative Agent, as the case may be, agrees to remit
such excess to the applicable Borrower.

 

SECTION 2.24.                                         Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 


(A)                                  FEES SHALL CEASE TO ACCRUE ON THE UNUSED
PORTION OF THE COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.9(A);


 


(B)                                 THE COMMITMENT AND FACILITY EXPOSURE OF SUCH
DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL LENDERS OR
THE REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY
CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 9.8), PROVIDED THAT ANY
WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH
DIRECTLY AFFECTED LENDER PURSUANT TO SECTION 9.8(B)(I), (II) AND (III), SHALL IN
EACH CASE REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;


 


(C)                                  IF ANY ABR SWINGLINE EXPOSURE OR LC
EXPOSURE EXISTS AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN:


 

(I)                                     ALL OR ANY PART OF THE CONTINGENT
OBLIGATIONS OF THE LENDERS IN RESPECT OF SUCH ABR SWINGLINE EXPOSURE AND LC
EXPOSURE SHALL BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING CREDIT PERCENTAGES BUT ONLY TO THE EXTENT
(X) THE SUM OF ALL NON-DEFAULTING LENDERS’ OUTSTANDING REVOLVING EXTENSIONS OF
CREDIT DOES NOT EXCEED THE TOTAL OF ALL NON-DEFAULTING LENDERS’ COMMITMENTS AND
(Y) THE CONDITIONS SET FORTH IN SECTION 4.3(B), (C) AND (D) ARE SATISFIED AT
SUCH TIME; AND

 

50

--------------------------------------------------------------------------------


 

(II)                                  IF THE REALLOCATION DESCRIBED IN CLAUSE
(I) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THE BORROWERS SHALL WITHIN
ONE BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY
THE ABR SWINGLINE LOANS AND (Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING
LENDER’S LC EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT
TO CLAUSE (I) ABOVE) IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR SO
LONG AS SUCH LC EXPOSURE IS OUTSTANDING.

 

(III)                               IF THE BORROWERS CASH COLLATERALIZE ANY
PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE PURSUANT TO THIS
SECTION 2.24(C), THE BORROWERS SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH
DEFAULTING LENDER PURSUANT TO SECTION 2.9(B) WITH RESPECT TO SUCH DEFAULTING
LENDER’S LC EXPOSURE DURING THE PERIOD SUCH DEFAULTING LENDER’S LC EXPOSURE IS
CASH COLLATERALIZED;

 

(IV)                              IF THE LC EXPOSURE OF THE NON-DEFAULTING
LENDERS IS REALLOCATED PURSUANT TO THIS SECTION 2.24(C), THEN THE FEES PAYABLE
TO THE LENDERS PURSUANT TO SECTION 2.9(B) SHALL BE ADJUSTED IN ACCORDANCE WITH
SUCH NON-DEFAULTING LENDERS’ REVOLVING CREDIT PERCENTAGES; AND

 

(V)                                 IF ANY DEFAULTING LENDER’S LC EXPOSURE IS
NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO THIS SECTION 2.24(C),
THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF ANY ISSUING LENDER OR ANY
LENDER HEREUNDER, ALL FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO SUCH
DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING
LENDER’S COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE) UNDER
SECTION 2.9(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE SHALL BE
PAYABLE TO THE ISSUING LENDERS IN ACCORDANCE WITH THEIR OUTSTANDING LETTERS OF
CREDIT UNTIL SUCH LC EXPOSURE IS CASH COLLATERALIZED AND/OR REALLOCATED;

 


(D)                                 SO LONG AS ANY LENDER IS A DEFAULTING LENDER
NONE OF THE SWINGLINE LENDERS SHALL BE REQUIRED TO FUND ANY ABR SWINGLINE LOANS
AND NONE OF THE ISSUING LENDERS SHALL BE REQUIRED TO ISSUE, AMEND OR INCREASE
ANY LETTER OF CREDIT, UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE
100% COVERED BY THE COMMITMENTS OF THE NON-DEFAULTING LENDERS AND/OR CASH
COLLATERAL WILL BE PROVIDED BY THE BORROWERS IN ACCORDANCE WITH SECTION 2.24(C),
AND PARTICIPATING INTERESTS IN ANY SUCH NEWLY ISSUED OR INCREASED LETTER OF
CREDIT OR NEWLY MADE SWINGLINE LOANS SHALL BE ALLOCATED AMONG NON-DEFAULTING
LENDERS IN A MANNER CONSISTENT WITH SECTION 2.24(C)(I) (AND DEFAULTING LENDERS
SHALL NOT PARTICIPATE THEREIN); AND


 


(E)                                  ANY AMOUNT PAYABLE TO SUCH DEFAULTING
LENDER HEREUNDER (WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE
AND INCLUDING ANY AMOUNT THAT WOULD OTHERWISE BE PAYABLE TO SUCH DEFAULTING
LENDER PURSUANT HERETO (BUT EXCLUDING SECTION 2.21) MAY, IN LIEU OF BEING
DISTRIBUTED TO SUCH DEFAULTING LENDER, BE APPLIED BY THE ADMINISTRATIVE AGENT
(I) FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE
ISSUING LENDERS, THE SWINGLINE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER,
(II) SECOND, TO THE FUNDING OF ANY LOAN IN RESPECT OF WHICH SUCH DEFAULTING
LENDER HAS FAILED TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT AND
(III) THIRD, TO SUCH DEFAULTING LENDER; PROVIDED THAT IF SUCH PAYMENT IS (X) A
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS AND (Y) MADE AT A TIME WHEN THE
CONDITIONS SET FORTH IN SECTION 4.3 ARE SATISFIED, SUCH PAYMENT SHALL BE APPLIED
SOLELY TO PREPAY THE LOANS OF

 

51

--------------------------------------------------------------------------------


 


ALL NON-DEFAULTING LENDERS PRO RATA PRIOR TO BEING APPLIED TO THE PREPAYMENT OF
ANY LOANS OF ANY DEFAULTING LENDER.


 

In the event that the Administrative Agent and CBS each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall purchase at par such of
the Revolving Credit Loans of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold the Revolving
Credit Loans in accordance with its Commitment Percentage.  Except as expressly
modified by this Section 2.24, the performance by any Borrower under any of the
Loan Documents shall not be excused or otherwise modified as a result of this
Section 2.24.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 

CBS hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

 

SECTION 3.1.                                               Corporate Existence. 
Each of CBS and each Material Subsidiary: (a) is a corporation, partnership or
other entity duly organized and validly existing under the laws of the
jurisdiction of its organization; (b) has all requisite corporate or other
power, and has all material governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being
conducted, except where the failure to have any of the foregoing would not
result in a Material Adverse Effect; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.

 

SECTION 3.2.                                               Financial Condition. 
The consolidated balance sheet of CBS and its Consolidated Subsidiaries as at
December 31, 2008, and the related consolidated statements of operations and
cash flows of CBS and its Consolidated Subsidiaries for the fiscal year ended on
such date, with the opinion thereon of PricewaterhouseCoopers LLP, heretofore
furnished to each of the Lenders (or set forth in CBS’s Annual Report on
Form 10-K for such fiscal year filed with the SEC and made available to the
Lenders through access to a web site, including, without limitation,
www.sec.gov), fairly present the consolidated financial condition of CBS and its
Consolidated Subsidiaries as at such date and the consolidated results of their
operations for the fiscal year ended on such date in accordance with GAAP.  The
unaudited consolidated balance sheet of CBS and its Consolidated Subsidiaries as
at June 30, 2009, and the related unaudited consolidated statements of
operations and cash flows of CBS and its Consolidated Subsidiaries for the
six-month period then ended, heretofore furnished to each of the Lenders (or set
forth in CBS’s Quarterly Report on Form 10-Q for the fiscal quarter ended
June 30, 2009 filed with the SEC and made available to the Lenders through
access to a web site, including, without limitation, www.sec.gov), fairly
present (subject to normal year-end audit adjustments) the consolidated
financial condition of CBS and its Consolidated Subsidiaries as at such date and
the consolidated results of their operations for the six-month period ended on
such

 

52

--------------------------------------------------------------------------------


 

date in accordance with GAAP.  Neither CBS nor any of its Material Subsidiaries
had on June 30, 2009 any known material contingent liability, except as referred
to or reflected or provided for in the Exchange Act Report or in such balance
sheets (or the notes thereto) as at such date.

 

SECTION 3.3.                                               Litigation.  Except
as disclosed to the Lenders in the Exchange Act Report or otherwise disclosed in
writing to the Lenders prior to the Closing Date, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, pending
or (to the knowledge of CBS) threatened against CBS or any of its Material
Subsidiaries which have resulted in a Material Adverse Effect (it being agreed
that any legal or arbitral proceedings which have been disclosed in the Exchange
Act Report, whether threatened, pending, resulting in a judgment or otherwise,
prior to the time a final judgment for the payment of money shall have been
recorded against CBS or any Material Subsidiary by any Governmental Authority
having jurisdiction, and the judgment is non-appealable (or the time for appeal
has expired) and all stays of execution have expired or been lifted shall not,
in and of itself, be deemed to result in a Material Adverse Effect).  The
“Exchange Act Report” shall mean, collectively, (a) the Annual Report of CBS on
Form 10-K for the year ended December 31, 2008 and Quarterly Reports on
Form 10-Q and Reports on Form 8-K of CBS filed with or furnished to the SEC
subsequent to December 31, 2008, but on or before October 26, 2009, in each
case, as amended or supplemented on or before October 26, 2009.

 

SECTION 3.4.                                               No Breach, etc.  None
of the execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent
under, the charter or By-laws (or other equivalent organizational documents) of
any Borrower or CBS Operations, or any applicable law or regulation, or any
order, writ, injunction or decree of any Governmental Authority, or any material
agreement or instrument to which CBS or any of its Material Subsidiaries or CBS
Operations is a party or by which any of them is bound or to which any of them
is subject, or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any Lien upon any of the revenues or
assets of CBS or any of its Material Subsidiaries or CBS Operations pursuant to
the terms of any such agreement or instrument.  Neither CBS nor any of its
Material Subsidiaries nor CBS Operations is in default under or with respect to
any of its material contractual obligations in any respect that would have a
Material Adverse Effect.

 

SECTION 3.5.                                               Corporate Action. 
Each of the Borrowers and CBS Operations has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement;
the execution and delivery by each of the Borrowers and CBS Operations of this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request), and the performance by each of the Borrowers and CBS
Operations of this Agreement, have been duly authorized by all necessary
corporate action on its part; this Agreement (or, in the case of each Subsidiary
Borrower, the relevant Subsidiary Borrower Request) has been duly and validly
executed and delivered by each of the Borrowers and CBS Operations; and this
Agreement constitutes a legal, valid and binding obligation of each of the
Borrowers and CBS Operations, enforceable in accordance with its terms except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application

 

53

--------------------------------------------------------------------------------


 

of general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.6.                                               Approvals.  No
authorizations, approvals or consents of, and no filings or registrations with,
any Governmental Authority are necessary for the execution, delivery or
performance by each Borrower of this Agreement or for the validity or
enforceability hereof.

 

SECTION 3.7.                                               ERISA.  CBS and, to
the best of its knowledge, its ERISA Affiliates have fulfilled their respective
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
currently applicable provisions of ERISA and the Code except where any failure
or non-compliance would not result in a Material Adverse Effect.

 

SECTION 3.8.                                               Taxes.  CBS and its
Material Subsidiaries, to the knowledge of CBS, have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by or in respect of them and have paid or caused to be paid all
Taxes shown as due on such returns or pursuant to any assessment received by CBS
or any of its Material Subsidiaries, except those being contested and reserved
against in accordance with Section 5.2.

 

SECTION 3.9.                                               Investment Company
Act.  No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, subject to regulation under the Investment Company Act of
1940, as amended.

 

SECTION 3.10.                                         Environmental.  Except as
in the aggregate would not have a Material Adverse Effect, neither CBS nor any
of its Subsidiaries has received any notice of violation, alleged violation,
non-compliance or liability regarding environmental matters or compliance with
Environmental Laws with regard to any of its or its Subsidiaries’ Properties or
business, nor does CBS have any knowledge that any notice will be received or is
being threatened.

 

SECTION 3.11.                                         Material Subsidiaries. 
The list of Subsidiaries set forth in the most recently issued Form 10-K of CBS
is complete and correct in all material respects with respect to Material
Subsidiaries as of the date of the issuance of such Form 10-K.

 


ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING


 

SECTION 4.1.                                               Effectiveness.  The
effectiveness of this Agreement is subject to the satisfaction of the following
conditions:

 


(A)                                  CREDIT AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF CBS AND CBS OPERATIONS.

 

54

--------------------------------------------------------------------------------



 


(B)                                 CLOSING CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CLOSING CERTIFICATE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT E, OF CBS AND CBS OPERATIONS, DATED THE EFFECTIVE DATE, WITH APPROPRIATE
INSERTIONS AND ATTACHMENTS.


 


(C)                                  OPINION OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED AN OPINION OF THE GENERAL COUNSEL OF CBS AND CBS
OPERATIONS, DATED THE EFFECTIVE DATE, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND CUSTOMARY FOR TRANSACTIONS OF THIS TYPE.


 


(D)                                 EXISTING CREDIT AGREEMENT.  THE COMMITMENTS
UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED AND ALL LOANS
THEREUNDER SHALL HAVE BEEN PREPAID OR PAID IN FULL.


 

SECTION 4.2.                                               Initial Loans to
Subsidiary Borrowers.  The obligation of each Lender to make its initial Loan to
a particular Subsidiary Borrower, if designated as such on or after the
Effective Date, is subject to the satisfaction of the conditions that (a) CBS
shall have delivered to the Administrative Agent (which shall promptly furnish
to each Lender) a Subsidiary Borrower Designation for such Subsidiary Borrower
no less than five (5) Business Days prior to the effective date of such
designation, (b) such Subsidiary Borrower shall have furnished to the
Administrative Agent (i) a Subsidiary Borrower Request, (ii) a Closing
Certificate of such Subsidiary Borrower, with appropriate insertions and
attachments, (iii) one or more executed legal opinions with respect to such
Subsidiary Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) such reasonable documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent reasonably requested by the
Administrative Agent or any Lender. Notwithstanding the foregoing, a Lender
shall not be required to make a Loan as part of any borrowing by a Subsidiary
Borrower organized under the laws of a jurisdiction outside the United States of
America if the making of such Loan would violate any law or regulation to which
such Lender is subject.  Each Lender agrees promptly to notify the
Administrative Agent and CBS upon becoming aware that the making of a Loan to
any such Subsidiary Borrower would violate any law or regulation to which it is
subject.  CBS may from time to time deliver a subsequent Subsidiary Borrower
Designation with respect to any Subsidiary Borrower, countersigned by such
Subsidiary Borrower, for the purpose of terminating such Subsidiary Borrower’s
designation as such, so long as, on the effective date of such termination, all
Subsidiary Borrower Obligations in respect of such Subsidiary Borrower shall
have been paid in full.  In addition, if on any date a Subsidiary Borrower shall
cease to be a Subsidiary, all Subsidiary Borrower Obligations in respect of such
Subsidiary Borrower shall automatically become due and payable on such date and
no further Loans may be borrowed by such Subsidiary Borrower hereunder.

 

SECTION 4.3.                                               All Credit Events. 
The obligation of each Lender to make each Loan, and the obligation of each
Issuing Lender to issue each Letter of Credit, are subject to the satisfaction
of the following conditions:

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A REQUEST FOR, OR NOTICE OF, SUCH CREDIT EVENT IF AND AS REQUIRED BY
SECTION 2.3, 2.4, 2.6 OR 2.7, AS APPLICABLE;

 

55

--------------------------------------------------------------------------------



 


(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY CBS AND, IN THE CASE OF A BORROWING BY A SUBSIDIARY BORROWER, BY SUCH
SUBSIDIARY BORROWER, IN SECTIONS 3.1, 3.2, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9 AND 3.10
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
CREDIT EVENT WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE;


 


(C)                                  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH CREDIT EVENT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING; AND


 


(D)                                 AFTER GIVING EFFECT TO SUCH CREDIT EVENT,
(I) WITH RESPECT TO REVOLVING CREDIT LOANS, (A) THE OUTSTANDING REVOLVING
EXTENSIONS OF CREDIT OF EACH LENDER SHALL NOT EXCEED SUCH LENDER’S COMMITMENT
THEN IN EFFECT AND (B) THE TOTAL FACILITY EXPOSURE SHALL NOT EXCEED THE TOTAL
COMMITMENT THEN IN EFFECT, AND (II) WITH RESPECT TO MULTI-CURRENCY REVOLVING
LOANS, (A) THE OUTSTANDING MULTI-CURRENCY REVOLVING LOANS IN A PARTICULAR
MULTI-CURRENCY SHALL NOT EXCEED THE MULTI-CURRENCY SUBLIMIT FOR SUCH CURRENCY
AND (B) THE AGGREGATE OUTSTANDING MULTI-CURRENCY REVOLVING LOANS SHALL NOT
EXCEED THE TOTAL MULTI-CURRENCY SUBLIMIT.


 

Each Credit Event shall be deemed to constitute a representation and warranty by
CBS on the date of such Credit Event as to the matters specified in paragraphs
(b) and (c) of this Section 4.3.

 


ARTICLE V

COVENANTS


 

CBS covenants and agrees with each Lender that, as long as the Commitments shall
be in effect or the principal of or interest on any Loan shall be unpaid, or
there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:

 

SECTION 5.1.                                               Financial
Statements.  CBS shall deliver to each of the Lenders:

 


(A)                                  WITHIN 45 DAYS AFTER THE END OF EACH OF THE
FIRST THREE QUARTERLY FISCAL PERIODS OF EACH FISCAL YEAR OF CBS, CONSOLIDATED
STATEMENTS OF OPERATIONS AND CASH FLOWS OF CBS AND ITS CONSOLIDATED SUBSIDIARIES
FOR SUCH PERIOD AND FOR THE PERIOD FROM THE BEGINNING OF THE RESPECTIVE FISCAL
YEAR TO THE END OF SUCH PERIOD, AND THE RELATED CONSOLIDATED BALANCE SHEET AS AT
THE END OF SUCH PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIOD IN THE PRECEDING
FISCAL YEAR, ACCOMPANIED BY A CERTIFICATE OF A FINANCIAL OFFICER OF CBS WHICH
CERTIFICATE SHALL STATE THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF CBS AND ITS
CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP AS AT THE END OF, AND FOR,
SUCH PERIOD, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS; PROVIDED, THAT THE
REQUIREMENT HEREIN FOR THE FURNISHING OF SUCH QUARTERLY FINANCIAL STATEMENTS MAY
BE FULFILLED BY PROVIDING TO THE LENDERS THE REPORT OF CBS TO THE SEC ON
FORM 10-Q FOR THE APPLICABLE QUARTERLY PERIOD, ACCOMPANIED BY THE OFFICER’S
CERTIFICATE DESCRIBED IN THE LAST PARAGRAPH OF THIS SECTION 5.1;

 

56

--------------------------------------------------------------------------------

 


(B)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF CBS,
CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS OF CBS AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH YEAR AND THE RELATED CONSOLIDATED BALANCE SHEET AS AT THE
END OF SUCH YEAR, SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING
CONSOLIDATED FIGURES FOR THE PRECEDING FISCAL YEAR, AND ACCOMPANIED BY AN
OPINION THEREON (UNQUALIFIED AS TO THE SCOPE OF THE AUDIT) OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH OPINION
SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF CBS AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF, AND FOR, SUCH FISCAL YEAR; PROVIDED,
THAT THE REQUIREMENT HEREIN FOR THE FURNISHING OF ANNUAL FINANCIAL STATEMENTS
MAY BE FULFILLED BY PROVIDING TO THE LENDERS THE REPORT OF CBS TO THE SEC ON
FORM 10-K FOR THE APPLICABLE FISCAL YEAR;


 


(C)           PROMPTLY UPON THEIR BECOMING PUBLICLY AVAILABLE, COPIES OF ALL
REGISTRATION STATEMENTS AND REGULAR PERIODIC REPORTS (INCLUDING WITHOUT
LIMITATION ANY AND ALL REPORTS ON FORM 8-K), IF ANY, WHICH CBS OR ANY OF ITS
SUBSIDIARIES SHALL HAVE FILED WITH THE SEC OR ANY NATIONAL SECURITIES EXCHANGE;


 


(D)           PROMPTLY UPON THE MAILING THEREOF TO THE SHAREHOLDERS OF CBS
GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO
MAILED;


 


(E)           WITHIN 30 DAYS AFTER A RESPONSIBLE OFFICER OF CBS KNOWS OR HAS
REASON TO BELIEVE THAT ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH
RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN HAVE OCCURRED OR EXIST WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, A STATEMENT
SIGNED BY A SENIOR FINANCIAL OFFICER OF CBS SETTING FORTH DETAILS RESPECTING
SUCH EVENT OR CONDITION AND THE ACTION, IF ANY, WHICH CBS OR ITS ERISA AFFILIATE
PROPOSES TO TAKE WITH RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE
REQUIRED TO BE FILED WITH OR GIVEN TO PBGC BY CBS OR AN ERISA AFFILIATE WITH
RESPECT TO SUCH EVENT OR CONDITION):


 

(I)            ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043(C) OF ERISA AND
THE REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS
NOT BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN 30 DAYS OF THE OCCURRENCE OF SUCH EVENT; PROVIDED, THAT A
FAILURE TO MEET THE MINIMUM FUNDING STANDARDS OF SECTION 412 OR 430 OF THE CODE
OR SECTION 302 OF ERISA SHALL BE A REPORTABLE EVENT REGARDLESS OF THE ISSUANCE
OF ANY WAIVER IN ACCORDANCE WITH SECTION 412(C) OF THE CODE OR SECTION 302(C) OF
ERISA;

 

(II)           THE FILING UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT TO
TERMINATE ANY PLAN OR THE TERMINATION OF ANY PLAN;

 

(III)          THE TERMINATION UNDER SECTION 4041A, OR THE INSTITUTION BY PBGC
OF PROCEEDINGS UNDER SECTION 4042(A) OF ERISA FOR THE TERMINATION OF, OR THE
APPOINTMENT OF A TRUSTEE TO ADMINISTER UNDER SECTION 4042(B) OF ERISA ANY PLAN,
OR THE RECEIPT BY CBS OR ANY ERISA AFFILIATE OF A NOTICE FROM A MULTIEMPLOYER
PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH MULTIEMPLOYER
PLAN;

 

57

--------------------------------------------------------------------------------


 

(IV)          THE COMPLETE OR PARTIAL WITHDRAWAL BY CBS OR ANY ERISA AFFILIATE
UNDER SECTION 4201 OR 4204 OF ERISA FROM A MULTIEMPLOYER PLAN, OR THE RECEIPT BY
CBS OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS IN
REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR THAT
IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;

 

(V)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY
MULTIEMPLOYER PLAN AGAINST CBS OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF
ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN 30 DAYS;

 

(VI)          A FAILURE TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT WITH
RESPECT TO A PLAN (WITHIN THE MEANING OF SECTION 430(K) OF THE CODE), IN WHICH
CASE THE NOTICE REQUIRED HEREUNDER SHALL BE PROVIDED WITHIN 10 DAYS AFTER THE
DUE DATE FOR FILING NOTICE OF SUCH FAILURE WITH PBGC; AND

 

(VII)         A DETERMINATION THAT ANY PLAN IS IN “AT RISK” STATUS (WITHIN THE
MEANING OF SECTION 430 OF THE CODE OR TITLE IV OF ERISA) OR A DETERMINATION THAT
ANY MULTIEMPLOYER PLAN IS “INSOLVENT” (WITHIN THE MEANING OF SECTION 4245 OF
ERISA), “IN REORGANIZATION” (WITHIN THE MEANING OF SECTION  4241 OF ERISA), OR
IN “ENDANGERED” OR “CRITICAL” STATUS (WITHIN THE MEANING OF SECTION 432 OF THE
CODE OR SECTION 305 OR TITLE IV OF ERISA); AND

 


(F)            PROMPTLY AFTER A RESPONSIBLE OFFICER OF CBS KNOWS OR HAS REASON
TO BELIEVE THAT ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, A NOTICE OF SUCH
DEFAULT OR EVENT OF DEFAULT DESCRIBING IT IN REASONABLE DETAIL AND, TOGETHER
WITH SUCH NOTICE OR AS SOON THEREAFTER AS POSSIBLE, A DESCRIPTION OF THE ACTION
THAT CBS HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;


 


(G)           PROMPTLY AFTER A RESPONSIBLE OFFICER OF CBS KNOWS THAT ANY CHANGE
HAS OCCURRED IN CBS’S DEBT RATING BY EITHER RATING AGENCY, A NOTICE DESCRIBING
SUCH CHANGE; AND


 


(H)           PROMPTLY FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE
FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF CBS OR ANY OF ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, ANY PLAN OR MULTIEMPLOYER PLAN AND ANY REPORTS
OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA) AS ANY LENDER THROUGH THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

CBS will furnish to the Administrative Agent and each Lender, at the time it
furnishes each set of financial statements pursuant to paragraph (a) or
(b) above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of CBS (a “Compliance Certificate”) (i) to the effect that no
Default or Event of Default has occurred and is continuing (or, if any Default
or Event of Default has occurred and is continuing, describing it in reasonable
detail and describing the action that CBS has taken and proposes to take with
respect thereto), and (ii) setting forth in reasonable detail the computations
(including any pro forma calculations as described in Section 1.2(c)) necessary
to determine whether CBS is in compliance with the Financial Covenant as of the
end of the respective quarterly fiscal period or fiscal year.  Each Lender
hereby agrees that CBS may, in its discretion, provide any notice, report or
other information to be provided pursuant to this Section 5.1 to such Lender by
(i) electronic mail to the electronic mail address

 

58

--------------------------------------------------------------------------------


 

provided by such Lender and/or (ii) through access to a web site, including,
without limitation, www.sec.gov.

 

SECTION 5.2.                Corporate Existence, Etc.  CBS will, and will cause
each of its Material Subsidiaries to, preserve and maintain its legal existence
and all of its material rights, privileges and franchises (provided that
(a) nothing in this Section 5.2 shall prohibit any transaction expressly
permitted under Section 5.4, (b) the corporate existence of any Subsidiary
(other than a Subsidiary Borrower or CBS Operations) may be terminated if, in
the good faith judgment of the board of directors or the chief financial officer
of CBS, such termination is in the best interests of CBS and such termination
would not have a Material Adverse Effect, and (c) CBS or such Material
Subsidiary shall not be required to preserve or maintain any such right,
privilege or franchise if the board of directors of CBS or such Material
Subsidiary, as the case may be, shall determine that the preservation or
maintenance thereof is no longer desirable in the conduct of the business of CBS
or such Material Subsidiary, as the case may be); comply with the requirements
of all applicable laws, rules, regulations and orders of Governmental
Authorities (including, without limitation, all Environmental Laws) and with all
contractual obligations if failure to comply with such requirements or
obligations would reasonably be expected to result in a Material Adverse Effect;
pay and discharge all material taxes, assessments, governmental charges, levies
or other obligations of whatever nature imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge, levy or other obligation
the payment of which is being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained; maintain all its
Property used or useful in its business in good working order and condition,
ordinary wear and tear excepted, all as in the judgment of CBS or such Material
Subsidiary may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times (provided
that CBS or such Material Subsidiary shall not be required to maintain any such
Property if the failure to maintain any such Property is, in the judgment of CBS
or such Material Subsidiary, desirable in the conduct of the business of CBS or
such Material Subsidiary); keep proper books of records and accounts in which
entries that are full, true and correct in all material respects shall be made
in conformity with GAAP; and permit representatives of any Lender, during normal
business hours upon reasonable advance notice, to inspect any of its books and
records and to discuss its business and affairs with its Financial Officers or
their designees, all to the extent reasonably requested by such Lender.

 

SECTION 5.3.                Insurance.  CBS will, and will cause each of its
Material Subsidiaries to, keep insured by financially sound and reputable
insurers all Property of a character usually insured by corporations engaged in
the same or similar business and similarly situated against loss or damage of
the kinds and in the amounts consistent with prudent business practice and carry
such other insurance as is consistent with prudent business practice (it being
understood that self-insurance shall be permitted to the extent consistent with
prudent business practice).

 

SECTION 5.4.                Prohibition of Fundamental Changes.  CBS will not,
and will not permit any of its Material Subsidiaries to, (i) enter into any
transaction of merger, consolidation, liquidation or dissolution or (ii) Dispose
of, in one transaction or a series of related transactions, all or a substantial
part of the consolidated assets of CBS and its

 

59

--------------------------------------------------------------------------------


 

Subsidiaries taken as a whole, whether now owned or hereafter acquired
(excluding (x) financings by way of sales of receivables or inventory,
(y) inventory or other Property Disposed of in the ordinary course of business
and (z) obsolete or worn-out Property, tools or equipments no longer used or
useful in its business).  Notwithstanding the foregoing provisions of this
Section 5.4:

 


(A)           ANY SUBSIDIARY OF CBS MAY BE MERGED OR CONSOLIDATED WITH OR INTO:
(I) CBS IF CBS SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR (II) ANY
OTHER SUCH SUBSIDIARY; PROVIDED, THAT (X) IF ANY SUCH TRANSACTION SHALL BE
BETWEEN A SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY AND A WHOLLY OWNED
SUBSIDIARY, SUCH WHOLLY OWNED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING
CORPORATION AND (Y) IF ANY SUCH TRANSACTION SHALL BE BETWEEN A SUBSIDIARY AND A
SUBSIDIARY BORROWER, THE CONTINUING OR SURVIVING CORPORATION SHALL BE A
SUBSIDIARY BORROWER;


 


(B)           ANY SUBSIDIARY OF CBS MAY DISTRIBUTE, DIVIDEND OR DISPOSE OF ANY
OF OR ALL ITS PROPERTY (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO CBS OR A
WHOLLY OWNED SUBSIDIARY OF CBS;


 


(C)           CBS MAY MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER PERSON
(INCLUDING, WITHOUT LIMITATION, CBS OPERATIONS) IF (I) EITHER (X) CBS IS THE
CONTINUING OR SURVIVING CORPORATION OR (Y) THE CORPORATION FORMED BY SUCH
CONSOLIDATION OR INTO WHICH CBS IS MERGED SHALL BE A CORPORATION ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA AND SHALL EXPRESSLY ASSUME THE OBLIGATIONS OF CBS HEREUNDER PURSUANT TO
A WRITTEN AGREEMENT AND SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT SUCH
AGREEMENT AND A CERTIFICATE OF A RESPONSIBLE OFFICER AND AN OPINION OF COUNSEL
TO THE EFFECT THAT SUCH MERGER OR CONSOLIDATION COMPLIES WITH THIS
SECTION 5.4(D), AND (II) AFTER GIVING EFFECT THERETO AND TO ANY REPAYMENT OF
LOANS TO BE MADE UPON CONSUMMATION THEREOF (IT BEING EXPRESSLY UNDERSTOOD THAT
NO REPAYMENT OF LOANS IS REQUIRED SOLELY BY VIRTUE THEREOF), NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;


 


(D)           ANY SUBSIDIARY OF CBS MAY MERGE OR CONSOLIDATE WITH OR INTO ANY
OTHER PERSON IF, AFTER GIVING EFFECT THERETO AND TO ANY REPAYMENT OF LOANS TO BE
MADE UPON THE CONSUMMATION THEREOF (IT BEING EXPRESSLY UNDERSTOOD THAT, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 4.2 WITH RESPECT TO SUBSIDIARY
BORROWERS, NO REPAYMENT OF LOANS IS REQUIRED SOLELY BY VIRTUE THEREOF), NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(E)           CBS OR ANY SUBSIDIARY OF CBS MAY DISPOSE OF ITS PROPERTY IF, AFTER
GIVING EFFECT THERETO AND TO ANY REPAYMENT OF LOANS TO BE MADE UPON THE
CONSUMMATION THEREOF (IT BEING EXPRESSLY UNDERSTOOD THAT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SECTION 4.2 WITH RESPECT TO SUBSIDIARY BORROWERS, NO
REPAYMENT OF LOANS IS REQUIRED SOLELY BY VIRTUE THEREOF), NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

SECTION 5.5.                Limitation on Liens.  CBS shall not, directly or
indirectly, create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien upon or with respect to any of its
Properties, whether now owned or hereafter acquired, or

 

60

--------------------------------------------------------------------------------


 

assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Indebtedness of
any Person, except:

 


(A)           PURCHASE MONEY LIENS OR PURCHASE MONEY SECURITY INTERESTS UPON OR
IN ANY PROPERTY ACQUIRED OR HELD BY CBS OR ANY SUBSIDIARY OF CBS IN THE ORDINARY
COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR TO SECURE
INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION OF
SUCH PROPERTY;


 


(B)           LIENS EXISTING ON PROPERTY AT THE TIME OF ITS ACQUISITION (OTHER
THAN ANY SUCH LIEN CREATED IN CONTEMPLATION OF SUCH ACQUISITION);


 


(C)           LIENS ON PROPERTY OF PERSONS WHICH BECOME OR BECAME SUBSIDIARIES
SECURING INDEBTEDNESS EXISTING, WITH RESPECT TO ANY SUCH PERSON, ON THE DATE
SUCH PERSON BECOMES OR BECAME A SUBSIDIARY (OTHER THAN ANY SUCH LIEN CREATED IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY);


 


(D)           LIENS SECURING INDEBTEDNESS INCURRED BY CBS OR ANY SUBSIDIARY OF
CBS; PROVIDED, HOWEVER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS
REFERRED TO IN THIS CLAUSE (D) SECURED BY LIENS SHALL NOT EXCEED $30,000,000 AT
ANY TIME OUTSTANDING; AND


 


(E)           ANY LIEN SECURING THE RENEWAL, EXTENSION OR REFUNDING OF ANY
INDEBTEDNESS SECURED BY ANY LIEN PERMITTED BY CLAUSE (A), (B), (C) OR (D) ABOVE
THAT DOES NOT EXTEND TO INDEBTEDNESS OTHER THAN THAT WHICH IS BEING RENEWED,
EXTENDED OR REFUNDED.


 

SECTION 5.6.                Limitation on Subsidiary Indebtedness.  CBS will not
permit any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness (which includes, for the purposes of this Section 5.6, any
preferred stock), except:

 


(A)           INDEBTEDNESS OF ANY PERSON WHICH IS ACQUIRED BY CBS OR ANY OF ITS
SUBSIDIARIES AFTER THE EFFECTIVE DATE, WHICH INDEBTEDNESS WAS OUTSTANDING PRIOR
TO THE DATE OF ACQUISITION OF SUCH PERSON AND WAS NOT CREATED IN ANTICIPATION
THEREOF;


 


(B)           ANY INDEBTEDNESS OWING BY CBS OR ANY OF ITS SUBSIDIARIES TO CBS OR
ANY OF ITS SUBSIDIARIES (INCLUDING ANY INTERCOMPANY INDEBTEDNESS CREATED BY THE
DECLARATION OF ANY DIVIDEND (INCLUDING A NOTE PAYABLE DIVIDEND) BY ANY
SUBSIDIARY TO CBS OR ANY OF ITS OTHER SUBSIDIARIES);


 


(C)           INDEBTEDNESS (INCLUDING BACKED-UP COMMERCIAL PAPER) OF ANY
SUBSIDIARY BORROWER OR CBS OPERATIONS UNDER THIS AGREEMENT;


 


(D)           RESERVED;


 


(E)           INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE, WITH SUCH
INDEBTEDNESS OUTSTANDING AS OF SEPTEMBER 30, 2009 BEING SET FORTH ON SCHEDULE
5.6;


 


(F)            ANY REPLACEMENT, RENEWAL, REFINANCING OR EXTENSION OF ANY
INDEBTEDNESS PERMITTED BY SECTION 5.6(A) THROUGH (D) OR SET FORTH ON SCHEDULE
5.6 THAT DOES NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT (PLUS ASSOCIATED FEES
AND EXPENSES) OF THE INDEBTEDNESS BEING

 

61

--------------------------------------------------------------------------------


 


REPLACED, RENEWED, REFINANCED OR EXTENDED (EXCEPT THAT ACCRUED AND UNPAID
INTEREST MAY BE PART OF ANY REFINANCING);


 


(G)           INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS; PROVIDED THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS
AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND
THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS; AND


 


(H)           INDEBTEDNESS; PROVIDED, THAT AFTER GIVING EFFECT THERETO THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO THIS PARAGRAPH
(H) THAT IS OUTSTANDING ON SUCH DATE (IT BEING UNDERSTOOD THAT, FOR THE PURPOSES
OF THIS PARAGRAPH (H), THE TERM “INDEBTEDNESS” DOES NOT INCLUDE INDEBTEDNESS
EXCEPTED BY ANY OF CLAUSES (A) THROUGH (G) INCLUSIVE) DOES NOT EXCEED THE
GREATER OF (I) AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF 5% OF CONSOLIDATED
TANGIBLE ASSETS (MEASURED BY REFERENCE TO THE THEN LATEST FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.1(A) OR (B), AS APPLICABLE) AND
(II) $500,000,000 AT ANY TIME.


 

SECTION 5.7.                Financial Covenants.  (a)  CBS will not permit the
Consolidated Coverage Ratio for any period of four consecutive fiscal quarters
to be less than 3.00 to 1.00.

 


(B)           CBS WILL NOT PERMIT THE CONSOLIDATED LEVERAGE RATIO AS OF THE LAST
DAY OF ANY FISCAL QUARTER TO BE MORE THAN THE RELEVANT RATIO SET FORTH BELOW:

 

Fiscal Quarter Ended

 

Ratio

 

September 30, 2009

 

4.50: 1.00

 

December 31, 2009

 

4.50: 1.00

 

March 31, 2010

 

4.50: 1.00

 

June 30, 2010

 

4.50: 1.00

 

September 30, 2010

 

4.25:1.00

 

December 31, 2010

 

4.00:1.00

 

March 31, 2011

 

4.00:1.00

 

June 30, 2011

 

3.75:1.00

 

September 30, 2011

 

3.75:1.00

 

December 30, 2011 and thereafter

 

3.50:1.00

 

 

SECTION 5.8.                Use of Proceeds.  On and after the Effective Date,
each Borrower will use the proceeds of the Loans and will use the Letters of
Credit hereunder solely for general corporate purposes, including, without
limitation, acquisitions and commercial paper backup (in each case in compliance
with all applicable legal and regulatory requirements, including, without
limitation, Regulation U and the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations thereunder);
provided, that neither any Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.9.                Transactions with Affiliates.  Excepting
transactions directly or indirectly entered into pursuant to any agreement
entered into prior to the Closing Date, or transactions contemplated by any
agreement directly or indirectly entered into prior to the Closing Date, CBS
will not, and will not permit any of its Material Subsidiaries to, directly or
indirectly enter into any material transaction with any Affiliate of CBS except
on terms at least as favorable to CBS or such Subsidiary as it could obtain on
an arm’s-length basis.

 

SECTION 5.10.              Negative Pledge Clauses.  CBS will not, and will not
permit any of its Subsidiaries, to enter into or permit to become effective any
agreement that prohibits or limits (including by requiring the creation of an
equal and ratable Lien for another obligation) its ability to create, incur,
assume or suffer to exist any Lien upon any of its Properties or revenues,
whether now owned or hereafter acquired, to secure the CBS Obligations
(“Negative Pledges”), other than:

 


(A)           THIS AGREEMENT;


 


(B)           THE EXISTING INDENTURES, AND ANY OTHER INDENTURE, LOAN OR NOTE
AGREEMENT OR SIMILAR AGREEMENT UNDER WHICH CBS OR ANY OF THE SUBSIDIARIES MAY
INCUR INDEBTEDNESS CONTAINING A NEGATIVE PLEDGE NO MORE RESTRICTIVE THAN THAT IN
SECTION 1010 OF THE 2008 INDENTURE;


 


(C)           RESTRICTIONS IMPOSED BY ANY AGREEMENT RELATING TO INDEBTEDNESS OR
OTHER OBLIGATIONS PERMITTED TO BE SECURED UNDER SECTION 5.5, TO THE EXTENT SUCH
RESTRICTIONS APPLY ONLY TO THE ASSETS SECURING SUCH INDEBTEDNESS OR OTHER
OBLIGATIONS;


 


(D)           RESTRICTIONS IN PARTNERSHIP, JOINT VENTURE AND SIMILAR AGREEMENTS
AND ORGANIZATIONAL DOCUMENTS RELATING TO PARTNERSHIPS, JOINT VENTURES AND OTHER
ENTITIES OWNED BY CBS OR ANY SUBSIDIARY AND ONE OR MORE THIRD PARTIES, TO THE
EXTENT SUCH RESTRICTIONS APPLY ONLY TO THE PROPERTIES OR REVENUES OF SUCH
ENTITIES AND TO EQUITY INTERESTS IN SUCH ENTITIES (OR IN ENTITIES CONDUCTING NO
SIGNIFICANT BUSINESS OTHER THAN THE DIRECT OR INDIRECT OWNERSHIP OF SUCH EQUITY
INTERESTS);


 


(E)           RESTRICTIONS CONTAINED IN AGREEMENTS OF ANY SUBSIDIARY THAT WERE
IN EFFECT AT THE TIME IT BECAME A SUBSIDIARY, SO LONG AS SUCH RESTRICTIONS APPLY
ONLY TO THE PROPERTIES OR REVENUES OF OR EQUITY INTERESTS IN SUCH SUBSIDIARY
(AND ITS SUBSIDIARIES) AND NOT TO THOSE OF CBS OR ANY OTHER SUBSIDIARY;


 


(F)            CUSTOMARY PROVISIONS IN LEASES AND OTHER AGREEMENTS RESTRICTING
THE ASSIGNMENT THEREOF;


 


(G)           AGREEMENTS GOVERNING RECEIVABLES SECURITIZATION TRANSACTIONS,
CAPITAL LEASES AND OTHER AGREEMENTS NOT EVIDENCING OR GOVERNING INDEBTEDNESS
CONTAINING CONTRACTUAL OBLIGATIONS WHICH LIMIT LIENS ON THE ASSETS OR REVENUES
THAT ARE THE SUBJECT OF OR RELATED TO THE TRANSACTIONS PROVIDED FOR IN SUCH
AGREEMENTS;


 


(H)           AGREEMENTS OF FOREIGN SUBSIDIARIES, TO THE EXTENT THE RESTRICTIONS
CONTAINED THEREIN APPLY ONLY TO THE PROPERTIES AND REVENUES OF FOREIGN
SUBSIDIARIES; AND

 

63

--------------------------------------------------------------------------------


 


(I)            AGREEMENTS IN EFFECT ON THE DATE HEREOF AND AGREEMENTS EXTENDING,
RENEWING OR REPLACING SUCH AGREEMENTS, OR REFINANCING OR REPLACING THE
INDEBTEDNESS OR OTHER OBLIGATIONS OF CBS AND ITS SUBSIDIARIES THEREUNDER, SO
LONG AS SUCH AGREEMENTS DO NOT CONTAIN NEGATIVE PLEDGES MORE RESTRICTIVE THAN
THOSE IN THE ORIGINAL AGREEMENTS.


 


ARTICLE VI

EVENTS OF DEFAULT


 

In case of the happening of any of the following events (“Events of Default”);

 


(A)           (I)  ANY BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE OF ANY
PRINCIPAL OF ANY LOAN OR (II) ANY BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE
OF ANY INTEREST ON ANY LOAN, ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT, ANY FEE OR ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER AND, IN THE
CASE OF THIS CLAUSE (II), SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
FIVE BUSINESS DAYS;


 


(B)           ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE OR DEEMED MADE
HEREIN (OR IN ANY MODIFICATION OR SUPPLEMENT HERETO) BY ANY BORROWER, OR ANY
CERTIFICATE FURNISHED TO ANY LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO THE
PROVISIONS HEREOF, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AS OF THE TIME MADE, DEEMED MADE OR FURNISHED;


 


(C)           (I)  CBS SHALL DEFAULT IN THE PERFORMANCE OF ANY OF ITS
OBLIGATIONS UNDER SECTIONS 5.7 OR 5.8, (II) CBS SHALL DEFAULT IN THE PERFORMANCE
OF ANY OF ITS OBLIGATIONS UNDER SECTION 5.4 AND, IN THE CASE OF THIS CLAUSE
(II), SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 5 DAYS AFTER NOTICE
THEREOF TO CBS BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (THROUGH THE
ADMINISTRATIVE AGENT), OR (III) CBS SHALL DEFAULT IN THE PERFORMANCE OF ANY OF
ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT AND, IN THE CASE OF THIS CLAUSE
(III), SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 15 DAYS AFTER
NOTICE THEREOF TO CBS BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
(THROUGH THE ADMINISTRATIVE AGENT);


 


(D)           CBS OR ANY OF ITS SUBSIDIARIES SHALL (I) FAIL TO PAY AT FINAL
MATURITY ANY INDEBTEDNESS IN AN AGGREGATE AMOUNT IN EXCESS OF $250,000,000, OR
(II) FAIL TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE),
REGARDLESS OF AMOUNT, DUE IN RESPECT OF, OR FAIL TO OBSERVE OR PERFORM ANY OTHER
TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT
EVIDENCING OR GOVERNING, ANY SUCH INDEBTEDNESS, IN EXCESS OF $250,000,000 IF THE
EFFECT OF ANY FAILURE REFERRED TO IN THIS CLAUSE (II) HAS CAUSED SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY (IT BEING AGREED THAT
FOR PURPOSES OF THIS PARAGRAPH (D) ONLY, THE TERM “INDEBTEDNESS” SHALL INCLUDE
OBLIGATIONS UNDER ANY INTEREST RATE PROTECTION AGREEMENT, FOREIGN CURRENCY
EXCHANGE AGREEMENT OR OTHER INTEREST OR EXCHANGE RATE HEDGING AGREEMENT AND THAT
THE AMOUNT OF ANY PERSON’S OBLIGATIONS UNDER ANY SUCH AGREEMENT SHALL BE THE NET
AMOUNT THAT SUCH PERSON COULD BE REQUIRED TO PAY AS A RESULT OF A TERMINATION
THEREOF BY REASON OF A DEFAULT THEREUNDER);


 


(E)           CBS OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL ADMIT IN WRITING ITS
INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS SUCH DEBTS BECOME DUE;

 

64

--------------------------------------------------------------------------------


 


(F)            CBS OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL (I) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
(II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (III) COMMENCE
A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT),
(IV) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION OR
READJUSTMENT OF DEBTS, (V) FAIL TO CONTROVERT IN A TIMELY AND APPROPRIATE
MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED AGAINST IT IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR (VI) TAKE ANY CORPORATE ACTION
FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(G)           A PROCEEDING OR A CASE SHALL BE COMMENCED, WITHOUT THE APPLICATION
OR CONSENT OF CBS OR ANY OF ITS MATERIAL SUBSIDIARIES, IN ANY COURT OF COMPETENT
JURISDICTION, SEEKING (I) ITS LIQUIDATION, REORGANIZATION, DISSOLUTION OR
WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF ITS DEBTS, (II) THE
APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF CBS OR
SUCH MATERIAL SUBSIDIARY OR OF ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS OR
(III) SIMILAR RELIEF IN RESPECT OF CBS OR SUCH MATERIAL SUBSIDIARY UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION
OR ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED,
OR AN ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 OR MORE DAYS;
OR AN ORDER FOR RELIEF AGAINST CBS OR SUCH MATERIAL SUBSIDIARY SHALL BE ENTERED
IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE;


 


(H)           SUBJECT TO SCHEDULE VI(H), A FINAL JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN EXCESS OF $250,000,000 IN THE AGGREGATE SHALL BE RENDERED BY
ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION
AGAINST CBS AND/OR ANY OF ITS MATERIAL SUBSIDIARIES AND THE SAME SHALL NOT BE
PAID OR DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR SUCH DISCHARGE), OR A
STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN 60 DAYS FROM THE DATE OF
ENTRY THEREOF AND CBS OR THE RELEVANT MATERIAL SUBSIDIARY SHALL NOT, WITHIN SAID
PERIOD OF 60 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME
SHALL HAVE BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO BE
STAYED DURING SUCH APPEAL;


 


(I)            AN EVENT OR CONDITION SPECIFIED IN SECTION 5.1(E) SHALL OCCUR OR
EXIST WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN AND, AS A RESULT OF SUCH
EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, CBS OR
ANY ERISA AFFILIATE SHALL INCUR OR SHALL BE REASONABLY LIKELY TO INCUR A
LIABILITY TO A PLAN, A MULTIEMPLOYER PLAN OR PBGC (OR ANY COMBINATION OF THE
FOREGOING) WHICH WOULD CONSTITUTE A MATERIAL ADVERSE EFFECT; OR


 


(J)            THE GUARANTEE (I) BY CBS CONTAINED IN SECTION 8.1 SHALL CEASE,
FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR CBS SHALL SO ASSERT OR (II) BY
CBS OPERATIONS CONTAINED IN SECTION 8.2 SHALL CEASE, FOR ANY REASON EXCEPT
PURSUANT TO SECTION 8.2(G), TO BE IN FULL FORCE AND EFFECT OR CBS OPERATIONS
SHALL SO ASSERT;


 

then and in every such event (other than an event with respect to CBS described
in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to CBS, take any or all of the following
actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part,

 

65

--------------------------------------------------------------------------------


 

whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by each Borrower, anything contained
herein to the contrary notwithstanding, and (III) require that CBS deposit cash
with the Administrative Agent, in an amount equal to the Aggregate LC Exposure,
as collateral security for the repayment of any future LC Disbursements; and in
any event with respect to any Borrower described in paragraph (f) or (g) above,
(A) if such Borrower is CBS, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of each Borrower
accrued hereunder, shall automatically become due and payable and CBS shall be
required to deposit cash with the Administrative Agent, in an amount equal to
the Aggregate LC Exposure, as collateral security for the repayment of any
future drawings under the Letters of Credit and (B) if such Borrower is a
Subsidiary Borrower, the principal of the Loans made to such Subsidiary Borrower
then outstanding, together with accrued interest thereon and all other
liabilities of such Subsidiary Borrower accrued hereunder, shall automatically
become due and payable and such Subsidiary Borrower shall be required to deposit
cash with the Administrative Agent, in an amount equal to the outstanding
Letters of Credit issued to such Subsidiary Borrower, as collateral security for
the repayment of any future drawings under the Letters of Credit, in each case
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by each Borrower, anything contained herein to
the contrary notwithstanding.

 


ARTICLE VII
THE AGENTS


 

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders.  Each of the
Lenders and the Issuing Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and Issuing Lenders all payments of principal
of and interest on the Loans and the LC Disbursements and all other amounts due
to the Lenders and the Issuing Lenders hereunder, and promptly to distribute to
each Lender and Issuing Lender its proper share of each payment so received;
(b) to give notice on behalf of each of the Lenders to the Borrowers of any
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Lender and Issuing Lender copies of all notices,
financial statements and other materials delivered by any Borrower pursuant to
this Agreement as received by the Administrative Agent.

 

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of

 

66

--------------------------------------------------------------------------------

 

 

any of the terms, conditions, covenants or agreements contained in this
Agreement.  The Agents shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements.  None of the Agents, the Borrowers
or CBS Operations shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, and no provision in the Loan Documents and no course of dealing
between the parties hereto shall be deemed to create any fiduciary duty owing to
any Agent, any Lender, any Borrower, CBS Operations or any other Subsidiary, or
any of their respective Affiliates, by any party hereto.  The Administrative
Agent shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders
(or, when expressly required hereby, all the Lenders) and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders and the Issuing Lenders. 
The Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons.  Neither the Agents nor any of their directors, officers, employees or
agents shall have any responsibility to any Borrower on account of the failure
of or delay in performance or breach by any Lender or Issuing Lender of any of
its obligations hereunder or to any Lender or Issuing Lender on account of the
failure of or delay in performance or breach by any other Agent, any other
Lender or Issuing Lender or any Borrower of any of their respective obligations
hereunder or in connection herewith.  The Administrative Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

 

The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint from the Lenders a successor
Administrative Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an affiliate
of any such bank, which successor shall be acceptable to CBS (such acceptance
not to be unreasonably withheld).  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.5
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

67

--------------------------------------------------------------------------------


 

With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrowers or any of
their respective Subsidiaries or any Affiliate thereof as if they were not
Agents.

 

Each Lender agrees (i) to reimburse the Administrative Agent in the amount of
its pro rata share (based on its Total Facility Percentage or, after the date on
which the Loans shall have been paid in full, based on its Total Facility
Percentage immediately prior to such date) of any reasonable, out-of-pocket
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, which shall not have been
reimbursed by or on behalf of any Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, in the amount of such pro rata share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by it under this Agreement, to the extent the same
shall not have been reimbursed by or on behalf of CBS; provided, that no Lender
shall be liable to the Administrative Agent or any such director, officer,
employee or agent for any portion of such liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrative Agent or any of its directors, officers, employees or agents.

 

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Neither the Co-Documentation Agents, the Syndication Agent, the Joint Lead
Arrangers nor any managing agent shall have any duties or responsibilities
hereunder in its capacity as such.

 


ARTICLE VIII

GUARANTEES


 

SECTION 8.1.                CBS Guarantee.  (a)  Guarantee.  In order to induce
the Administrative Agent and the Lenders to become bound by this Agreement and
to make the Loans hereunder to the Subsidiary Borrowers, and in consideration
thereof, CBS hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the

 

68

--------------------------------------------------------------------------------


 

Administrative Agent, for the ratable benefit of the Lenders, the prompt and
complete payment and performance by each Subsidiary Borrower when due (whether
at stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations, and CBS further agrees to pay any and all expenses (including,
without limitation, all reasonable fees, charges and disbursements of counsel)
which may be paid or incurred by the Administrative Agent or by the Lenders in
enforcing, or obtaining advice of counsel in respect of, any of their rights
under the guarantee contained in this Section 8.1(a).  The guarantee contained
in this Section 8.1(a), subject to Section 8.1(e), shall remain in full force
and effect until the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
any Subsidiary Borrower may be free from any Subsidiary Borrower Obligations. 
CBS agrees that whenever, at any time, or from time to time, it shall make any
payment to the Administrative Agent or any Lender on account of its liability
under this Section 8.1, it will notify the Administrative Agent and such Lender
in writing that such payment is made under the guarantee contained in this
Section 8.1 for such purpose.  No payment or payments made by any Subsidiary
Borrower or any other Person or received or collected by the Administrative
Agent or any Lender from any Subsidiary Borrower or any other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Subsidiary
Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of CBS under this Section 8.1 which, notwithstanding any
such payment or payments, shall remain liable for the unpaid and outstanding
Subsidiary Borrower Obligations until, subject to Section 8.1(e), the Subsidiary
Borrower Obligations are paid in full and the Commitments are terminated. 
Notwithstanding any other provision herein, the maximum liability of CBS under
this Section 8.1 shall in no event exceed the amount which can be guaranteed by
CBS under applicable law.

 


(B)           NO SUBROGATION, ETC.  NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE
BY CBS HEREUNDER, OR ANY SETOFF OR APPLICATION OF FUNDS OF CBS BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, CBS SHALL NOT BE ENTITLED TO BE SUBROGATED
TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST ANY
SUBSIDIARY BORROWER OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE OR RIGHT OF
OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE
SUBSIDIARY BORROWER OBLIGATIONS, NOR SHALL CBS SEEK OR BE ENTITLED TO SEEK ANY
CONTRIBUTION, REIMBURSEMENT, EXONERATION OR INDEMNITY FROM OR AGAINST ANY
SUBSIDIARY BORROWER IN RESPECT OF PAYMENTS MADE BY CBS HEREUNDER, UNTIL ALL
AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE SUBSIDIARY
BORROWERS ON ACCOUNT OF THE SUBSIDIARY BORROWER OBLIGATIONS ARE PAID IN FULL AND
THE COMMITMENTS ARE TERMINATED.  SO LONG AS THE SUBSIDIARY BORROWER OBLIGATIONS
REMAIN OUTSTANDING, IF ANY AMOUNT SHALL BE PAID BY OR ON BEHALF OF ANY
SUBSIDIARY BORROWER OR ANY OTHER PERSON TO CBS ON ACCOUNT OF ANY OF THE RIGHTS
WAIVED IN THIS SECTION 8.1, SUCH AMOUNT SHALL BE HELD BY CBS IN TRUST,
SEGREGATED FROM OTHER FUNDS OF CBS, AND SHALL, FORTHWITH UPON RECEIPT BY CBS, BE
TURNED OVER TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY CBS (DULY
INDORSED BY CBS TO THE ADMINISTRATIVE AGENT, IF REQUIRED), TO BE APPLIED AGAINST
THE SUBSIDIARY BORROWER OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH ORDER
AS THE ADMINISTRATIVE AGENT MAY DETERMINE.


 


(C)           AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY BORROWER
OBLIGATIONS.  CBS SHALL REMAIN OBLIGATED UNDER THIS SECTION 8.1 NOTWITHSTANDING
THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST CBS, AND WITHOUT NOTICE TO OR
FURTHER ASSENT BY CBS, ANY DEMAND FOR PAYMENT OF OR REDUCTION IN THE PRINCIPAL
AMOUNT OF ANY OF THE SUBSIDIARY BORROWER OBLIGATIONS MADE BY

 

69

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT OR ANY LENDER MAY BE RESCINDED BY THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AND ANY OF THE SUBSIDIARY BORROWER OBLIGATIONS CONTINUED,
AND THE SUBSIDIARY BORROWER OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PARTY
UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR
OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN
PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED,
SURRENDERED OR RELEASED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, AND THIS
AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH
MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS
THE REQUIRED LENDERS (OR ALL LENDERS, AS THE CASE MAY BE) MAY DEEM ADVISABLE
FROM TIME TO TIME, AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT
ANY TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE
SUBSIDIARY BORROWER OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED, SURRENDERED OR
RELEASED.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT
AS SECURITY FOR THE SUBSIDIARY BORROWER OBLIGATIONS OR FOR THE GUARANTEE
CONTAINED IN THIS SECTION 8.1 OR ANY PROPERTY SUBJECT THERETO.


 


(D)           GUARANTEE ABSOLUTE AND UNCONDITIONAL.  CBS WAIVES ANY AND ALL
NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE SUBSIDIARY
BORROWER OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER UPON THE GUARANTEE CONTAINED IN THIS SECTION 8.1 OR
ACCEPTANCE OF THE GUARANTEE CONTAINED IN THIS SECTION 8.1; THE SUBSIDIARY
BORROWER OBLIGATIONS SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED,
CONTRACTED OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE
UPON THE GUARANTEE CONTAINED IN THIS SECTION 8.1; AND ALL DEALINGS BETWEEN CBS
OR THE SUBSIDIARY BORROWERS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND
THE LENDERS, ON THE OTHER, SHALL LIKEWISE BE CONCLUSIVELY PRESUMED TO HAVE BEEN
HAD OR CONSUMMATED IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS
SECTION 8.1.  CBS WAIVES DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND
NOTICE OF DEFAULT OR NONPAYMENT TO OR UPON CBS OR ANY SUBSIDIARY BORROWER WITH
RESPECT TO THE SUBSIDIARY BORROWER OBLIGATIONS.  THE GUARANTEE CONTAINED IN THIS
SECTION 8.1 SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL
GUARANTEE OF PAYMENT WITHOUT REGARD TO (A) THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY OF THE SUBSIDIARY BORROWER OBLIGATIONS OR ANY COLLATERAL
SECURITY THEREFOR OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY
TIME OR FROM TIME TO TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER,
(B) THE LEGALITY UNDER APPLICABLE REQUIREMENTS OF LAW OF REPAYMENT BY THE
RELEVANT SUBSIDIARY BORROWER OF ANY SUBSIDIARY BORROWER OBLIGATIONS OR THE
ADOPTION OF ANY REQUIREMENT OF LAW PURPORTING TO RENDER ANY SUBSIDIARY BORROWER
OBLIGATIONS NULL AND VOID, (C) ANY DEFENSE, SETOFF OR COUNTERCLAIM (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE BY THE APPLICABLE SUBSIDIARY BORROWER) WHICH
MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY CBS AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER, OR (D) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT
NOTICE TO OR KNOWLEDGE OF CBS OR ANY SUBSIDIARY BORROWER) WHICH CONSTITUTES, OR
MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF ANY
SUBSIDIARY BORROWER FOR ANY OF ITS SUBSIDIARY BORROWER OBLIGATIONS, OR OF CBS
UNDER THE GUARANTEE CONTAINED IN THIS SECTION 8.1, IN BANKRUPTCY OR IN ANY OTHER
INSTANCE.  WHEN THE ADMINISTRATIVE AGENT OR ANY LENDER IS PURSUING ITS RIGHTS
AND REMEDIES UNDER THIS SECTION 8.1 AGAINST CBS, THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY, BUT SHALL BE UNDER NO OBLIGATION TO, PURSUE SUCH RIGHTS AND REMEDIES
AS IT MAY HAVE AGAINST ANY SUBSIDIARY BORROWER OR ANY OTHER PERSON OR AGAINST
ANY COLLATERAL SECURITY OR GUARANTEE FOR THE SUBSIDIARY BORROWER OBLIGATIONS OR
ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY
PAYMENTS FROM ANY SUBSIDIARY BORROWER OR ANY SUCH OTHER PERSON OR TO REALIZE
UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE OR

 

70

--------------------------------------------------------------------------------


 


TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF ANY SUBSIDIARY BORROWER
OR ANY SUCH OTHER PERSON OR OF ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT
OF OFFSET, SHALL NOT RELIEVE CBS OF ANY LIABILITY UNDER THIS SECTION 8.1, AND
SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR
AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE AGENT AND THE LENDERS
AGAINST CBS.


 


(E)           REINSTATEMENT.  THE GUARANTEE CONTAINED IN THIS SECTION 8.1 SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE SUBSIDIARY BORROWER OBLIGATIONS IS
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF ANY SUBSIDIARY BORROWER OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, ANY SUBSIDIARY BORROWER OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


 


(F)            PAYMENTS.  CBS HEREBY AGREES THAT ANY PAYMENTS IN RESPECT OF THE
SUBSIDIARY BORROWER OBLIGATIONS PURSUANT TO THIS SECTION 8.1 WILL BE PAID TO THE
ADMINISTRATIVE AGENT WITHOUT SETOFF OR COUNTERCLAIM IN DOLLARS AT THE OFFICE OF
THE ADMINISTRATIVE AGENT SPECIFIED IN SECTION 9.1.  NOTWITHSTANDING THE
FOREGOING, ANY PAYMENTS IN RESPECT OF THE SUBSIDIARY BORROWER OBLIGATIONS
PURSUANT TO THIS SECTION 8.1 WITH RESPECT TO ANY LOAN DENOMINATED IN ANY FOREIGN
CURRENCY (INCLUDING PRINCIPAL OF OR INTEREST ON ANY SUCH LOAN OR OTHER AMOUNTS)
HEREUNDER SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM TO THE ADMINISTRATIVE
AGENT AT ITS OFFICES AT J.P. MORGAN EUROPE LIMITED, 125 LONDON WALL, LONDON,
ENGLAND EC2Y 5AJ, UNITED KINGDOM, IN THE RELEVANT FOREIGN CURRENCY AND IN
IMMEDIATELY AVAILABLE FUNDS.


 

SECTION 8.2.                CBS Operations Guarantee.  (a)  Guarantee.  In order
to induce the Administrative Agent and the Lenders to become bound by this
Agreement and to make the Loans hereunder to CBS, and in consideration thereof,
CBS Operations hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders, the prompt and complete payment and performance by CBS
when due (whether at stated maturity, by acceleration or otherwise) of the CBS
Obligations, and CBS Operations further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.2(a).  The guarantee
contained in this Section 8.2(a), subject to Section 8.2(e), shall remain in
full force and effect until the CBS Obligations are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
CBS may be free from any CBS Obligations.  CBS Operations agrees that whenever,
at any time, or from time to time, it shall make any payment to the
Administrative Agent or any Lender on account of its liability under this
Section 8.2, it will notify the Administrative Agent and such Lender in writing
that such payment is made under the guarantee contained in this Section 8.2 for
such purpose.  No payment or payments made by CBS or any other Person or
received or collected by the Administrative Agent or any Lender from CBS or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the CBS Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of CBS Operations under this Section 8.2
which, notwithstanding any such payment

 

71

--------------------------------------------------------------------------------


 

or payments, shall remain liable for the unpaid and outstanding CBS Obligations
until, subject to Section 8.2(e), the CBS Obligations are paid in full and the
Commitments are terminated.  Notwithstanding any other provision herein, the
maximum liability of CBS Operations under this Section 8.2 shall in no event
exceed the amount which can be guaranteed by CBS Operations under applicable law
or the amount as a result of which the Section would not be fully enforceable
against CBS Operations.

 


(B)           NO SUBROGATION, ETC.  NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE
BY CBS OPERATIONS HEREUNDER, OR ANY SETOFF OR APPLICATION OF FUNDS OF CBS
OPERATIONS BY THE ADMINISTRATIVE AGENT OR ANY LENDER, CBS OPERATIONS SHALL NOT
BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER AGAINST CBS OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE OR RIGHT
OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE
CBS OBLIGATIONS, NOR SHALL CBS OPERATIONS SEEK OR BE ENTITLED TO SEEK ANY
CONTRIBUTION, REIMBURSEMENT, EXONERATION OR INDEMNITY FROM OR AGAINST CBS IN
RESPECT OF PAYMENTS MADE BY CBS OPERATIONS HEREUNDER, UNTIL ALL AMOUNTS OWING TO
THE ADMINISTRATIVE AGENT AND THE LENDERS BY CBS ON ACCOUNT OF THE CBS
OBLIGATIONS ARE PAID IN FULL AND THE COMMITMENTS ARE TERMINATED.  SO LONG AS THE
CBS OBLIGATIONS REMAIN OUTSTANDING, IF ANY AMOUNT SHALL BE PAID BY OR ON BEHALF
OF CBS OR ANY OTHER PERSON TO CBS OPERATIONS ON ACCOUNT OF ANY OF THE RIGHTS
WAIVED IN THIS SECTION 8.2, SUCH AMOUNT SHALL BE HELD BY CBS OPERATIONS IN
TRUST, SEGREGATED FROM OTHER FUNDS OF CBS OPERATIONS, AND SHALL, FORTHWITH UPON
RECEIPT BY CBS OPERATIONS, BE TURNED OVER TO THE ADMINISTRATIVE AGENT IN THE
EXACT FORM RECEIVED BY CBS OPERATIONS (DULY INDORSED BY CBS OPERATIONS TO THE
ADMINISTRATIVE AGENT, IF REQUIRED), TO BE APPLIED AGAINST THE CBS OBLIGATIONS,
WHETHER MATURED OR UNMATURED, IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY
DETERMINE.


 


(C)           AMENDMENTS, ETC. WITH RESPECT TO THE CBS OBLIGATIONS.  CBS
OPERATIONS SHALL REMAIN OBLIGATED UNDER THIS SECTION 8.2 NOTWITHSTANDING THAT,
WITHOUT ANY RESERVATION OF RIGHTS AGAINST CBS OPERATIONS, AND WITHOUT NOTICE TO
OR FURTHER ASSENT BY CBS OPERATIONS, ANY DEMAND FOR PAYMENT OF OR REDUCTION IN
THE PRINCIPAL AMOUNT OF ANY OF THE CBS OBLIGATIONS MADE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY BE RESCINDED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AND ANY OF THE CBS OBLIGATIONS CONTINUED, AND THE CBS OBLIGATIONS, OR THE
LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL
SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY,
FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED,
ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR RELEASED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, AND THIS AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
TERMINATED, IN WHOLE OR IN PART, AS THE REQUIRED LENDERS (OR ALL LENDERS, AS THE
CASE MAY BE) MAY DEEM ADVISABLE FROM TIME TO TIME, AND ANY COLLATERAL SECURITY,
GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY
LENDER FOR THE PAYMENT OF THE CBS OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED,
SURRENDERED OR RELEASED.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL
HAVE ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME
HELD BY IT AS SECURITY FOR THE CBS OBLIGATIONS OR FOR THE GUARANTEE CONTAINED IN
THIS SECTION 8.2 OR ANY PROPERTY SUBJECT THERETO.


 


(D)           GUARANTEE ABSOLUTE AND UNCONDITIONAL.  CBS OPERATIONS WAIVES ANY
AND ALL NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE CBS
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE ADMINISTRATIVE AGENT OR
ANY LENDER UPON THE GUARANTEE CONTAINED

 

72

--------------------------------------------------------------------------------


 


IN THIS SECTION 8.2 OR ACCEPTANCE OF THE GUARANTEE CONTAINED IN THIS
SECTION 8.2; THE CBS OBLIGATIONS SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN
CREATED, CONTRACTED OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN
RELIANCE UPON THE GUARANTEE CONTAINED IN THIS SECTION 8.2; AND ALL DEALINGS
BETWEEN CBS OPERATIONS OR CBS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND
THE LENDERS, ON THE OTHER, SHALL LIKEWISE BE CONCLUSIVELY PRESUMED TO HAVE BEEN
HAD OR CONSUMMATED IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS
SECTION 8.2.  CBS OPERATIONS WAIVES DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR
PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO OR UPON CBS OPERATIONS OR CBS
WITH RESPECT TO THE CBS OBLIGATIONS.  THE GUARANTEE CONTAINED IN THIS
SECTION 8.2 SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL
GUARANTEE OF PAYMENT WITHOUT REGARD TO (A) THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY OF THE CBS OBLIGATIONS OR ANY COLLATERAL SECURITY THEREFOR
OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO
TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER, (B) THE LEGALITY UNDER
APPLICABLE REQUIREMENTS OF LAW OF REPAYMENT BY CBS OF ANY CBS OBLIGATIONS OR THE
ADOPTION OF ANY REQUIREMENT OF LAW PURPORTING TO RENDER ANY CBS OBLIGATIONS NULL
AND VOID, (C) ANY DEFENSE, SETOFF OR COUNTERCLAIM (OTHER THAN A DEFENSE OF
PAYMENT OR PERFORMANCE BY CBS) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE
ASSERTED BY CBS OPERATIONS AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER, OR
(D) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF
CBS OPERATIONS OR CBS) WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE,
AN EQUITABLE OR LEGAL DISCHARGE OF CBS FOR ANY OF ITS CBS OBLIGATIONS, OR OF CBS
OPERATIONS UNDER THE GUARANTEE CONTAINED IN THIS SECTION 8.2, IN BANKRUPTCY OR
IN ANY OTHER INSTANCE.  WHEN THE ADMINISTRATIVE AGENT OR ANY LENDER IS PURSUING
ITS RIGHTS AND REMEDIES UNDER THIS SECTION 8.2 AGAINST CBS OPERATIONS, THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY, BUT SHALL BE UNDER NO OBLIGATION TO,
PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST CBS OR ANY OTHER PERSON
OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE FOR THE CBS OBLIGATIONS OR ANY
RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY
PAYMENTS FROM CBS OR ANY SUCH OTHER PERSON OR TO REALIZE UPON ANY SUCH
COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY
RELEASE OF CBS OR ANY SUCH OTHER PERSON OR OF ANY SUCH COLLATERAL SECURITY,
GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE CBS OPERATIONS OF ANY LIABILITY
UNDER THIS SECTION 8.2, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES,
WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE
AGENT AND THE LENDERS AGAINST CBS OPERATIONS.


 


(E)           REINSTATEMENT.  THE GUARANTEE CONTAINED IN THIS SECTION 8.2 SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE CBS OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT OR ANY LENDER UPON
THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF CBS OR
UPON OR AS A RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR
OF, OR TRUSTEE OR SIMILAR OFFICER FOR, CBS OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


 


(F)            PAYMENTS.  CBS OPERATIONS HEREBY AGREES THAT ANY PAYMENTS IN
RESPECT OF THE CBS OBLIGATIONS PURSUANT TO THIS SECTION 8.2 WILL BE PAID TO THE
ADMINISTRATIVE AGENT WITHOUT SETOFF OR COUNTERCLAIM IN DOLLARS AT THE OFFICE OF
THE ADMINISTRATIVE AGENT SPECIFIED IN SECTION 9.1.  NOTWITHSTANDING THE
FOREGOING, ANY PAYMENTS IN RESPECT OF THE CBS OBLIGATIONS PURSUANT TO THIS
SECTION 8.2 WITH RESPECT TO ANY LOAN DENOMINATED IN ANY FOREIGN CURRENCY
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY SUCH LOAN OR OTHER AMOUNTS) HEREUNDER
SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM TO THE ADMINISTRATIVE AGENT AT ITS
OFFICES AT J.P. MORGAN EUROPE

 

73

--------------------------------------------------------------------------------


 


LIMITED, 125 LONDON WALL, LONDON, ENGLAND EC2Y 5AJ, UNITED KINGDOM, IN THE
RELEVANT FOREIGN CURRENCY AND IN IMMEDIATELY AVAILABLE FUNDS.


 


(G)           RELEASE OF GUARANTEE.  NOTWITHSTANDING THE FOREGOING, THE
GUARANTEE CONTAINED IN THIS SECTION 8.2 SHALL BE RELEASED ON THE EARLIER OF THE
DATE ON WHICH (I) ALL NOTES, DEBENTURES AND BONDS NOW OR HEREAFTER ISSUED BY CBS
WHICH CARRY A CBS OPERATIONS GUARANTEE (THE “BONDS”) ARE PAID IN FULL OR
(II) THE GUARANTEES OF CBS OPERATIONS WITH RESPECT TO THE BONDS ARE RELEASED. 
ON SUCH DATE, THIS SECTION 8.2, INCLUDING WITHOUT LIMITATION SECTION 8.2(E),
SHALL BE DEEMED TO HAVE NO LEGAL EFFECT WHATSOEVER.


 


ARTICLE IX

MISCELLANEOUS


 

SECTION 9.1.                Notices.  Notices and other communications provided
for herein shall be in writing (or, where permitted to be made by telephone,
shall be confirmed promptly in writing) and shall be delivered by hand or
overnight courier service, mailed or sent by telecopier as follows:

 


(A)           IF TO CBS, TO 51 W. 52ND STREET, NEW YORK, NEW YORK 10019,
ATTENTION OF TREASURER (TELECOPY NO. (212) 975-6910), WITH A COPY TO GENERAL
COUNSEL (TELECOPY NO. (212) 975-4215);


 


(B)           IF TO CBS OPERATIONS, TO 51 W. 52ND STREET, NEW YORK, NEW YORK
10019, ATTENTION OF TREASURER (TELECOPY NO. (212) 975-6910), WITH A COPY TO
GENERAL COUNSEL (TELECOPY NO. (212) 975-4215);


 


(C)           IF TO THE ADMINISTRATIVE AGENT, TO IT AT JPMORGAN CHASE BANK,
N.A., 270 PARK AVENUE, NEW YORK, NEW YORK 10017, ATTENTION: TINA L. RUYTER,
(TELECOPY NO. (212) 270-5127), WITH A COPY TO (I) JPMORGAN CHASE BANK, N.A.,
LOAN AND AGENCY SERVICES, 1111 FANNIN STREET, 10TH FLOOR, HOUSTON, TEXAS 77002,
ATTENTION:  MARYANN BUI (TELECOPY NO. (713) 750-2878) AND (II) IF SUCH NOTICE OR
OTHER COMMUNICATION RELATES TO A MULTI-CURRENCY REVOLVING LOAN (INCLUDING ANY
REVOLVING CREDIT BORROWING REQUEST FOR A MULTI-CURRENCY REVOLVING LOAN), J.P.
MORGAN EUROPE LIMITED, 125 LONDON WALL, LONDON, ENGLAND EC2Y 5AJ, UNITED
KINGDOM, ATTENTION:  CHING LOH (TELECOPY NO. 011-44-207-777-2360);


 


(D)           IF TO ANY ISSUING LENDER, TO IT AT THE ADDRESS FOR NOTICES
SPECIFIED IN THE APPLICABLE ISSUING LENDER AGREEMENT;


 


(E)           IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET
FORTH IN SCHEDULE 1.1 OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH
LENDER SHALL HAVE BECOME A PARTY HERETO; AND


 


(F)            IF TO A SUBSIDIARY BORROWER, TO IT AT ITS ADDRESS SET FORTH IN
THE RELEVANT SUBSIDIARY BORROWER REQUEST.


 

Notwithstanding the foregoing, each of CBS, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any

 

74

--------------------------------------------------------------------------------


 

notice, report or other information to be provided under this Agreement to a
Lender by (i) electronic mail to the electronic mail address provided by such
Lender in its Administrative Questionnaire and/or (ii) through access to a web
site.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on (A) the date of receipt if delivered by hand or overnight courier
service or sent by telecopy or electronic mail, (B) the date of posting if given
by web site access, (C) the date of such telephone call, if permitted by the
terms hereof and if promptly confirmed in writing, or (D) on the date five
Business Days after dispatch by registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 9.1.  Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
written notice to the Borrowers and the Administrative Agent.

 

SECTION 9.2.                Survival of Agreement.  All representations and
warranties made hereunder and in any certificate delivered pursuant hereto or in
connection herewith shall be considered to have been relied upon by the Agents
and the Lenders and shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder, regardless
of any investigation made by the Agents or the Lenders or on their behalf.

 

SECTION 9.3.                Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of each Borrower, each Agent and each Lender and
their respective successors and assigns, except that CBS shall not have the
right to assign its rights or obligations hereunder or any interest herein
without the prior consent of all the Lenders.

 

SECTION 9.4.                Successors and Assigns.  (a)  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of each Borrower, any Agent or any
Lender that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT OR SWINGLINE COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT); PROVIDED, HOWEVER, THAT (I) EXCEPT DURING THE EXISTENCE OF AN
EVENT OF DEFAULT UNDER CLAUSE (A), (F) OR (G) OF ARTICLE VI OR IN THE CASE OF AN
ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE (OTHER THAN IF AT THE TIME OF SUCH
ASSIGNMENT, SUCH LENDER OR LENDER AFFILIATE WOULD BE ENTITLED TO REQUIRE ANY
BORROWER TO PAY GREATER AMOUNTS UNDER SECTION 2.20(A) THAN IF NO SUCH ASSIGNMENT
HAD OCCURRED, IN WHICH CASE SUCH ASSIGNMENT SHALL BE SUBJECT TO THE CONSENT
REQUIREMENT OF THIS CLAUSE (I)), CBS, THE ADMINISTRATIVE AGENT AND EACH ISSUING
LENDER MUST GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), (II) (X) EXCEPT IN THE CASE OF
ASSIGNMENTS TO ANY PERSON THAT IS A LENDER PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT, THE AMOUNT OF THE AGGREGATE COMMITMENTS AND/OR LOANS OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $10,000,000 (OR, IF APPLICABLE, THE
DOLLAR EQUIVALENT THEREOF) (OR SUCH LESSER AMOUNT AS MAY BE AGREED BY THE

 

75

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT) AND (Y) THE AMOUNT OF THE AGGREGATE COMMITMENTS AND/OR
LOANS RETAINED BY ANY ASSIGNING LENDER (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $10,000,000 (OR, IF APPLICABLE, THE
DOLLAR EQUIVALENT THEREOF) (OR SUCH LESSER AMOUNT AS MAY BE AGREED BY THE
ADMINISTRATIVE AGENT), UNLESS (IN THE CASE OF CLAUSE (X) OR (Y) ABOVE) THE
ASSIGNING LENDER’S COMMITMENT AND LOANS (OTHER THAN ANY COMPETITIVE LOANS) ARE
BEING REDUCED TO $0 PURSUANT TO SUCH ASSIGNMENT, (III) THE ASSIGNOR AND ASSIGNEE
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500 AND
(IV) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  UPON ACCEPTANCE AND
RECORDING PURSUANT TO SECTION 9.4(E), FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT
LEAST FIVE BUSINESS DAYS AFTER THE EXECUTION THEREOF (OR ANY LESSER PERIOD TO
WHICH THE ADMINISTRATIVE AGENT AND CBS MAY AGREE), (A) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF
THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO (BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15,
2.16, 2.20 AND 9.5, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT HEREUNDER AND
NOT YET PAID)).  NOTWITHSTANDING THE FOREGOING, ANY LENDER OR ISSUING LENDER
ASSIGNING ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT MAY MAINTAIN ANY
COMPETITIVE LOANS OR LETTERS OF CREDIT MADE OR ISSUED BY IT OUTSTANDING AT SUCH
TIME, AND IN SUCH CASE SHALL RETAIN ITS RIGHTS HEREUNDER IN RESPECT OF ANY LOANS
OR LETTERS OF CREDIT SO MAINTAINED UNTIL SUCH LOANS OR LETTERS OF CREDIT HAVE
BEEN REPAID OR TERMINATED IN ACCORDANCE WITH THIS AGREEMENT.


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM CREATED
BY SUCH ASSIGNING LENDER, (II) EXCEPT AS SET FORTH IN CLAUSE (I) ABOVE, SUCH
ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO OR THE FINANCIAL CONDITION OF CBS OR ANY OF
ITS SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY CBS OR ANY OF ITS
SUBSIDIARIES OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS
AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTIONS 3.2 AND 5.1 AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER AGENT OR LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT
DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH

 

76

--------------------------------------------------------------------------------

 

 


ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT
AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF, TOGETHER WITH
SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY
THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AGENT OF EACH
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND EACH BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY ANY BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE
COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A
LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH
(B) ABOVE AND, IF REQUIRED, THE WRITTEN CONSENT OF CBS, THE ADMINISTRATIVE AGENT
AND EACH ISSUING LENDER TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL
(I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO CBS.


 


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF ANY BORROWER, THE AGENTS
OR ANY ISSUING LENDER SELL PARTICIPATIONS TO ONE OR MORE BANKS, OTHER FINANCIAL
INSTITUTIONS OR OTHER ENTITIES (PROVIDED, THAT ANY SUCH OTHER ENTITY IS A NOT A
COMPETITOR OF CBS OR ANY AFFILIATE OF CBS) ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS, FINANCIAL INSTITUTIONS OR OTHER
ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF (AND THE LIMITATIONS AND
OBLIGATIONS OF) THE COST PROTECTION PROVISIONS CONTAINED IN SECTIONS 2.15, 2.16
AND 2.20 TO THE SAME EXTENT AS IF THEY WERE LENDERS, (IV) NO PARTICIPANT SHALL
BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SECTION 2.20 THAN THE
TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT
OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT
HAD NO SUCH TRANSFER OCCURRED AND (V) THE BORROWERS, THE AGENTS AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND
SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE OBLIGATIONS OF EACH
BORROWER RELATING TO THE LOANS AND THE LETTERS OF CREDIT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE HEREUNDER OR
THE AMOUNT OF PRINCIPAL OF OR THE RATE AT WHICH INTEREST IS PAYABLE ON THE LOANS
OR LC DISBURSEMENTS, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE
FIXED FOR THE PAYMENT OF INTEREST ON THE LOANS OR LC DISBURSEMENTS OR OF LC FEES
OR FACILITY FEES, INCREASING THE AMOUNT OF OR EXTENDING THE COMMITMENTS OR
RELEASING THE GUARANTEE CONTAINED IN SECTION 8.1 OR 8.2 (EXCEPT IN ACCORDANCE

 

77

--------------------------------------------------------------------------------


 


WITH SECTION 8.2(G)), IN EACH CASE TO THE EXTENT THE RELEVANT PARTICIPANT IS
DIRECTLY AFFECTED THEREBY).  EACH LENDER THAT SELLS A PARTICIPATION SHALL,
ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, MAINTAIN A REGISTER
ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL
AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR
OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT REGISTER”). THE ENTRIES
IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH
LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT
REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT
OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.4, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO ANY BORROWER FURNISHED TO SUCH LENDER BY
OR ON BEHALF OF SUCH BORROWER; PROVIDED, THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION DESIGNATED BY SUCH BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL EXECUTE A CONFIDENTIALITY
AGREEMENT WHEREBY SUCH ASSIGNEE OR PARTICIPANT SHALL AGREE (SUBJECT TO THE
EXCEPTIONS SET FORTH THEREIN) TO PRESERVE THE CONFIDENTIALITY OF SUCH
CONFIDENTIAL INFORMATION.  A COPY OF EACH SUCH CONFIDENTIALITY AGREEMENT
EXECUTED BY AN ASSIGNEE SHALL BE PROMPTLY FURNISHED TO CBS.  IT IS UNDERSTOOD
THAT CONFIDENTIAL INFORMATION RELATING TO THE BORROWERS WOULD NOT ORDINARILY BE
PROVIDED IN CONNECTION WITH ASSIGNMENTS OR PARTICIPATIONS OF COMPETITIVE LOANS.


 


(H)           NOTWITHSTANDING THE LIMITATIONS SET FORTH IN PARAGRAPH (B) ABOVE,
(I) ANY LENDER MAY AT ANY TIME ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO A FEDERAL RESERVE BANK AND (II) ANY LENDER WHICH IS A
“FUND” MAY AT ANY TIME ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE SUCH LENDER’S INDEBTEDNESS, IN EACH CASE WITHOUT THE
PRIOR WRITTEN CONSENT OF ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY ISSUING
LENDER; PROVIDED, THAT EACH SUCH ASSIGNMENT SHALL BE MADE IN ACCORDANCE WITH
APPLICABLE LAW AND NO SUCH ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER.  IN ORDER TO FACILITATE ANY SUCH ASSIGNMENT, EACH
BORROWER SHALL, AT THE REQUEST OF THE ASSIGNING LENDER, DULY EXECUTE AND DELIVER
TO THE ASSIGNING LENDER A REGISTERED PROMISSORY NOTE OR NOTES EVIDENCING THE
LOANS MADE TO SUCH BORROWER BY THE ASSIGNING LENDER HEREUNDER.


 


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING BANK TO
THE ADMINISTRATIVE AGENT AND THE RELEVANT BORROWER, THE OPTION TO PROVIDE TO
SUCH BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING BANK WOULD
OTHERWISE BE OBLIGATED TO MAKE TO SUCH BORROWER PURSUANT TO THIS AGREEMENT;
PROVIDED, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO
MAKE ANY LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR
OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING BANK SHALL
BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A
LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING BANK TO
THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING BANK.  EACH
PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR
SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL
REMAIN WITH THE GRANTING BANK).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS
OF ANY SPC, IT WILL NOT INSTITUTE

 

78

--------------------------------------------------------------------------------


 


AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE RELEVANT
BORROWER, THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS AND WITHOUT PAYING
ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY
LOANS TO THE GRANTING BANK OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY
SUCH BORROWER, THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER) PROVIDING
LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE
FUNDING OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC.  THIS SECTION MAY NOT BE AMENDED WITHOUT THE WRITTEN
CONSENT OF ANY SPC WHICH HAS BEEN IDENTIFIED AS SUCH BY THE GRANTING BANK TO THE
ADMINISTRATIVE AGENT AND THE RELEVANT BORROWER AND WHICH THEN HOLDS ANY LOAN
PURSUANT TO THIS PARAGRAPH (I).


 


(J)            NEITHER CBS NOR ANY SUBSIDIARY BORROWER SHALL ASSIGN OR DELEGATE
ANY OF ITS RIGHTS OR DUTIES HEREUNDER WITHOUT THE PRIOR CONSENT OF ALL THE
LENDERS; PROVIDED, CBS MAY ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES
HEREUNDER (EXCEPTING ITS RIGHTS AND DUTIES PURSUANT TO SECTION 8.1) TO ANY
SUBSIDIARY BORROWER AND ANY SUBSIDIARY BORROWER MAY ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR DUTIES HEREUNDER TO CBS OR (EXCEPTING CBS OPERATIONS’ RIGHTS AND
DUTIES PURSUANT TO 8.2) TO ANY OTHER SUBSIDIARY BORROWER, IN EACH CASE WITHOUT
THE PRIOR CONSENT OF THE LENDERS UNLESS SUCH ASSIGNMENT WOULD ADVERSELY AFFECT
THE LENDERS; PROVIDED, FURTHER, CBS MAY AND ANY SUBSIDIARY BORROWER MAY ASSIGN
OR DELEGATE ANY OF ITS RIGHTS AND DUTIES HEREUNDER PURSUANT TO A MERGER OR
CONSOLIDATION PERMITTED BY SECTION 5.4(B) OR (D) WITHOUT THE PRIOR CONSENT OF
THE LENDERS.


 

SECTION 9.5.                Expenses; Indemnity.  (a)  CBS agrees to pay all
reasonable legal and other out-of-pocket expenses incurred by J.P. Morgan
Securities Inc. and CGMI, in their capacities as Joint Lead Arrangers, and by
the Administrative Agent and their respective affiliates in connection with the
preparation, negotiation, execution and delivery of this Agreement or in
connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for J.P. Morgan Securities Inc. and CGMI, in their
capacities as Joint Lead Arrangers, and the Administrative Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for any Agent, Lender or Issuing Lender.

 


(B)           CBS AGREES TO INDEMNIFY AND HOLD HARMLESS EACH AGENT, EACH LENDER,
EACH ISSUING LENDER AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AFFILIATES AND AGENTS (EACH, AN “INDEMNIFIED PERSON”) AGAINST, AND TO REIMBURSE
EACH INDEMNIFIED PERSON, UPON ITS DEMAND, FOR, ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR OTHER EXPENSES (“LOSSES”), TO WHICH SUCH INDEMNIFIED PERSON
BECOMES SUBJECT INSOFAR AS SUCH LOSSES ARISE OUT OF OR IN ANY WAY RELATE TO OR
RESULT FROM (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY LETTER OF
CREDIT OR ANY

 

79

--------------------------------------------------------------------------------


 


AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY (AND ANY AMENDMENT HERETO OR
THERETO), THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR (II) THE USE (OR PROPOSED USE) OF THE PROCEEDS
OF THE LOANS OR OTHER EXTENSIONS OF CREDIT HEREUNDER, INCLUDING, WITHOUT
LIMITATION, LOSSES CONSISTING OF REASONABLE LEGAL, SETTLEMENT OR OTHER EXPENSES
INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PARTICIPATING IN ANY
LEGAL PROCEEDING RELATING TO ANY OF THE FOREGOING (WHETHER OR NOT SUCH
INDEMNIFIED PERSON IS A PARTY THERETO); PROVIDED, THAT THE FOREGOING WILL NOT
APPLY TO ANY LOSSES TO WHICH AN INDEMNIFIED PERSON BECOMES SUBJECT TO THE EXTENT
THEY ARE FOUND BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PERSON.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC,
TELECOMMUNICATIONS OR OTHER INFORMATION TRANSMISSION SYSTEMS (PROVIDED, THAT THE
FOREGOING WILL NOT APPLY TO ANY LOSSES TO THE EXTENT THEY ARE FOUND BY A FINAL
DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON).


 


(C)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, CBS SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST AN INDEMNIFIED PERSON, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(D)           EACH LENDER SHALL INDEMNIFY WITHIN TEN DAYS AFTER DEMAND THEREFOR,
THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF ANY TAXES, AND CBS FOR THE FULL
AMOUNT OF ANY EXCLUDED TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY WHICH ARE
ATTRIBUTABLE TO SUCH LENDER THAT ARE PAYABLE OR PAID BY THE ADMINISTRATIVE AGENT
(OTHER THAN SUCH AMOUNTS WHICH ARE PAID OR INDEMNIFIED BY ANY BORROWER PURSUANT
HERETO) AND/OR CBS, AS THE CASE MAY BE, AND ALL REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO AS DETERMINED BY THE INDEMNIFIED PARTY IN GOOD
FAITH PROVIDED THAT NO LENDER SHALL BE LIABLE TO THE INDEMNIFIED PARTY FOR THE
PORTION OF ANY INTEREST, EXPENSES, OR PENALTIES RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY OR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS. A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT OR CBS,
AS THE CASE MAY BE, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(E)           THE PROVISIONS OF THIS SECTION 9.5 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY OF THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY
AGENT OR LENDER.  ALL AMOUNTS UNDER THIS SECTION 9.5 SHALL BE PAYABLE ON WRITTEN
DEMAND THEREFOR.


 

SECTION 9.6.                Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent or Lender to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement or the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent Fee Letter held by such Agent or Lender which shall be due
and payable.  The rights of each Agent and each Lender under this Section 9.6
are in addition to other rights and remedies (including other rights of setoff)
which such Agent or Lender may have.

 

SECTION 9.7.                APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.8.                Waivers; Amendment.  (a)  No failure or delay of any
Agent, any Issuing Lender or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents, the Issuing Lenders and the Lenders hereunder are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Borrower from any such provision shall in any event be effective unless the same
shall be permitted by paragraph (b) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given. 
No notice or demand on any Borrower in any case shall entitle any Borrower to
any other or further notice or demand in similar or other circumstances.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT IN WRITING ENTERED INTO BY
THE BORROWERS AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH
AGREEMENT SHALL (I) REDUCE THE AMOUNT OR EXTEND THE SCHEDULED DATE OF MATURITY
OF ANY LOAN OR OF ANY INSTALLMENT THEREOF, OR REDUCE THE STATED AMOUNT OF ANY LC
DISBURSEMENT, INTEREST OR FEE PAYABLE HEREUNDER OR EXTEND THE SCHEDULED DATE OF
ANY PAYMENT THEREOF OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY
COMMITMENT OF ANY LENDER, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY; (II) AMEND, MODIFY OR WAIVE ANY PROVISION OF
THIS SECTION 9.8(B) OR SECTION 2.24(B), OR REDUCE THE PERCENTAGE SPECIFIED IN
THE DEFINITION OF “REQUIRED LENDERS”, RELEASE THE GUARANTEE CONTAINED IN
SECTION 8.1 OR 8.2 (EXCEPT IN ACCORDANCE WITH SECTION 8.2(G)) OR CONSENT TO THE
ASSIGNMENT OR DELEGATION BY CBS OR ANY SUBSIDIARY BORROWER OF ANY OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (EXCEPT (A) BY CBS (EXCEPTING ITS RIGHTS
AND DUTIES PURSUANT TO SECTION 8.1) TO ANY SUBSIDIARY BORROWER OR (B) BY ANY
SUBSIDIARY BORROWER TO CBS OR (EXCEPTING CBS OPERATIONS’ RIGHTS AND DUTIES
PURSUANT TO SECTION 8.2) TO ANY OTHER SUBSIDIARY BORROWER AND AS SET FORTH IN
SECTION 9.4(J)), IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF ALL THE
LENDERS; (III) AMEND, MODIFY OR WAIVE SECTION 2.17(A) IN A MANNER THAT WOULD
ALTER THE PRO RATA ALLOCATION OF PAYMENTS REQUIRED THEREBY WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL THE LENDERS (OTHER THAN TO EXTEND THE MATURITY DATE
APPLICABLE TO THE LOANS AND COMMITMENTS OF CONSENTING LENDERS AND TO COMPENSATE
SUCH LENDERS FOR CONSENTING TO SUCH EXTENSION; PROVIDED THAT (A) NO AMENDMENT
PERMITTED BY THIS PARENTHETICAL SHALL REDUCE THE AMOUNT OF OR DEFER ANY PAYMENT
OF PRINCIPAL, INTEREST OR FEES TO NON-EXTENDING LENDERS AND (B) THE OPPORTUNITY
TO AGREE TO SUCH EXTENSION AND RECEIVE SUCH COMPENSATION SHALL BE OFFERED ON
EQUAL TERMS TO ALL THE LENDERS); OR (IV) AMEND, MODIFY OR WAIVE ANY PROVISION OF
ARTICLE VII WITHOUT THE PRIOR WRITTEN CONSENT OF EACH AGENT AFFECTED THEREBY;
PROVIDED, FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDERS OR THE
ISSUING LENDERS HEREUNDER IN SUCH CAPACITY WITHOUT THE PRIOR WRITTEN CONSENT OF
THE

 

81

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, EACH SWINGLINE LENDER DIRECTLY AFFECTED THEREBY OR EACH
ISSUING LENDER DIRECTLY AFFECTED THEREBY, AS THE CASE MAY BE.


 

SECTION 9.9.                Entire Agreement.  This Agreement (together with the
Issuing Lender Agreements, the Subsidiary Borrower Designations, the Subsidiary
Borrower Requests and the Administrative Agent Fee Letter and certain other fee
letters) constitutes the entire contract between the parties relative to the
subject matter hereof.  Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

SECTION 9.10.              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

 

SECTION 9.11.              Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 9.12.              Counterparts.  This Agreement may be executed in two
or more counterparts, each of which constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

 

SECTION 9.13.              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.14.              Jurisdiction; Consent to Service of Process. 
(a)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New

 

82

--------------------------------------------------------------------------------


 

York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Each Subsidiary
Borrower designates and directs CBS at its offices at 51 W. 52nd Street, New
York, New York 10019, as its agent to receive service of any and all process and
documents on its behalf in any legal action or proceeding referred to in this
Section 9.14 in the State of New York and agrees that service upon such agent
shall constitute valid and effective service upon such Subsidiary Borrower and
that failure of CBS to give any notice of such service to any Subsidiary
Borrower shall not affect or impair in any way the validity of such service or
of any judgment rendered in any action or proceeding based thereon.  Nothing in
this Agreement shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against any
Borrower or its Properties in the courts of any jurisdiction.

 


(B)           EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.1.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 

SECTION 9.15.              Confidentiality.  (a)  Each Lender agrees to keep
confidential and not to disclose (and to cause its affiliates, officers,
directors, employees, agents and representatives to keep confidential and not to
disclose) and, at the request of CBS (except as provided below or if such Lender
is required to retain any Confidential Information (as defined below) pursuant
to customary internal or banking practices, bank regulations or applicable law),
promptly to return to CBS or destroy the Confidential Information and all copies
thereof, extracts therefrom and analyses or other materials based thereon,
except that such Lender shall be permitted to disclose Confidential Information
(i) to such of its officers, directors, employees, agents, affiliates and
representatives as need to know such Confidential Information in connection with
such Lender’s participation in this Agreement, each of whom shall be informed by
such Lender of the confidential nature of the Confidential Information and shall
agree to be bound by the terms of this Section 9.15; (ii) to the extent required
by applicable laws and regulations or by any subpoena or similar legal process
or requested by any Governmental Authority or agency having jurisdiction over
such Lender or any affiliate of such Lender; provided, however, that, except in
the case of disclosure to bank regulators or examiners in accordance with
customary banking practices, if legally permitted written notice of each
instance in which Confidential Information is required or requested to be
disclosed shall be furnished to CBS not less than 30 days prior to the expected
date of such disclosure or, if 30 days’ notice is not practicable under the
circumstances, as promptly as practicable under the circumstances; (iii) to the
extent such Confidential Information (A) is or becomes publicly available other
than as a result of a breach of this Agreement, (B) becomes available to such
Lender on a non-confidential basis from a source other than a party to this
Agreement or any other party known to such Lender

 

83

--------------------------------------------------------------------------------


 

to be bound by an agreement containing a provision similar to this Section 9.15
or (C) was available to such Lender on a non-confidential basis prior to this
disclosure to such Lender by a party to this Agreement or any other party known
to such Lender to be bound by an agreement containing a provision similar to
this Section 9.15; (iv) as permitted by Section 9.4(g); or (v) to the extent CBS
shall have consented to such disclosure in writing.  As used in this
Section 9.15, “Confidential Information” shall mean any materials, documents or
information furnished by or on behalf of any Borrower in connection with this
Agreement designated by or on behalf of such Borrower as confidential.

 


(B)           EACH LENDER (I) AGREES THAT, EXCEPT TO THE EXTENT THE CONDITIONS
REFERRED TO IN SUBCLAUSE (A), (B) OR (C) OF CLAUSE (III) OF PARAGRAPH (A) ABOVE
HAVE BEEN MET AND AS PROVIDED IN PARAGRAPH (C) BELOW, (A) IT WILL USE THE
CONFIDENTIAL INFORMATION ONLY IN CONNECTION WITH ITS PARTICIPATION IN THIS
AGREEMENT AND (B) IT WILL NOT USE THE CONFIDENTIAL INFORMATION IN CONNECTION
WITH ANY OTHER MATTER OR IN A MANNER PROHIBITED BY ANY LAW, INCLUDING, WITHOUT
LIMITATION, THE SECURITIES LAWS OF THE UNITED STATES AND (II) UNDERSTANDS THAT
BREACH OF THIS SECTION 9.15 MIGHT SERIOUSLY PREJUDICE THE INTEREST OF THE
BORROWERS AND THAT THE BORROWERS ARE ENTITLED TO EQUITABLE RELIEF, INCLUDING AN
INJUNCTION, IN THE EVENT OF SUCH BREACH.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.15, EACH AGENT AND EACH LENDER SHALL BE ENTITLED TO RETAIN ALL
CONFIDENTIAL INFORMATION FOR SO LONG AS IT REMAINS AN AGENT OR A LENDER TO USE
SOLELY FOR THE PURPOSES OF SERVICING THE CREDIT AND PROTECTING ITS RIGHTS
HEREUNDER.


 

SECTION 9.16.              Patriot Act Notice.   Each Lender and each Agent (for
itself and not on behalf of any other party) hereby notifies the Borrowers and
CBS Operations that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrowers and CBS Operations, which information includes the name and address of
the Borrowers and CBS Operations and other information that will allow such
Lender or such Agent, as applicable, to identify the Borrowers and CBS
Operations in accordance with the Patriot Act.

 

[Remainder of the page left blank intentionally; Signature page to follow.]

 

84

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CBS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Joseph R. Ianniello

 

 

Name: Joseph R. Ianniello

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CBS OPERATIONS INC.

 

 

 

 

 

 

 

By:

/s/ Joseph R. Ianniello

 

 

Name: Joseph R. Ianniello

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Tina L. Ruyter

 

 

Name: Tina L. Ruyter

 

 

Title: Vice President

 

 

 

 

 

 

 

CITIBANK, N.A., as Syndication Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Kevin A. Ege

 

 

Name: Kevin A. Ege

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Documentation
Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Jay D. Marquis

 

 

Name: Jay D. Marquis

 

 

Title: Vice President

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Harumi Kambara

 

 

Name: Harumi Kambara

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Andreas Neumeier

 

 

Name: Andreas Neumeier

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name: Anca Trifan

 

 

Title: Director

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Melissa James

 

 

Name: Melissa James

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc, as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Tyler J. McCarthy

 

 

Name: Tyler J. McCarthy

 

 

Title: Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as Co-Documentation
Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

/s/ Mary E. Evans

 

 

Name: Irja R. Otsa

Name: Mary E. Evans

 

 

Title: Associate Director

Title: Associate Director

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Yasuhiko Imai

 

 

Name: Yasuhiko Imai

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brenda S. Insull

 

 

Name: Brenda S. Insull

 

 

Title: Authorized Signatory

 

3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Donald P. Schwartz

 

 

Name: Donald P. Schwartz

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Vice President

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name: Christopher Day

 

 

Title: Associate

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as a
Lender

 

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name: Raymond Ventura

 

 

Title: Deputy General Manager

 

4

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a
Lender

 

 

 

 

 

 

 

By:

/s/ Thomas J. Tarasovich, Jr.

 

 

Name: Thomas J. Tarasovich, Jr.

 

 

Title: Vice President

 

 

 

 

 

 

 

LLOYDS TSB BANK plc, as a Lender

 

 

 

 

 

 

 

By:

/s/ Windsor Davies

 

 

Name: Windsor Davies

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Abraham Asoli

 

 

Name: Abraham Asoli

 

 

Title: Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ambrish Thanawala

 

 

Name: Ambrish Thanawala

 

 

Title: Managing Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

 

 

By:

/s/ Tom Gunder

 

 

Name: Tom Gunder

 

 

Title: Senior Vice President

 

5

--------------------------------------------------------------------------------
